Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 1 of 83
                                             on FLSD Docket
                                    April 24, 2020                                  ·

  ·1· · · · · · · · UNITED STATES DISTRICT COURT
  · · · · · · · · · SOUTHERN DISTRICT OF FLORIDA
  ·2
  · · · · · · · · · CASE NO.: 9:18-CV-80176-BB/BR
  ·3

  ·4·   ·IRA KLEIMAN, as the personal
  · ·   ·representative of the Estate
  ·5·   ·of David Kleiman, and W&K Info
  · ·   ·Defense Research, LLC
  ·6
  · ·   · · · · · ·Plaintiffs,
  ·7
  · ·   ·-vs-
  ·8
  · ·   ·CRAIG WRIGHT
  ·9
  · ·   · · · · · ·Defendant.
  10·   ·___________________________________/

  11
  · · · · · · · · · RECORDED VIDEO-TELECONFERENCE
  12· · · · · · · · · · · · DEPOSITION OF:

  13· · · · · · · · · ·ROBERT A. LEONARD, Ph.D.

  14· · · · · · · Taken on Behalf of the DEFENDANT

  15

  16· · · · DATE TAKEN:· · · · ·April 24, 2020

  17· · · · TIME:· · · · · · · ·11:34 a.m. - 3:48 p.m.

  18· · · · PLACE:· · · · · · · Via Zoom

  19

  20· · · · · ·Examination of the witness taken before:

  21· · · · · · · · ·Julia Y. Alfonso, RPR, FPR
  · · · · · · · · · Florida Professional Reporter
  22

  23

  24

  25


                                 U.S. LEGAL SUPPORT
                               www.uslegalsupport.com                                YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 2 of 83
                                             on FLSD Docket
                                                            April 24, 2020                                                     2 to 5
                                                                  Page 2                                                             Page 4
       ·1· · · · · · · · · · A-P-P-E-A-R-A-N-C-E-S                            ·1·   · · · MS. DAGLEY:· Good morning, Dr. Leonard.
       ·2
       ·3· ·On behalf of the Plaintiff:
                                                                              ·2·   · · · THE WITNESS:· Good morning.
       ·4· · · · ANDREW S. BRENNER, ESQUIRE                                   ·3·   · · · MS. DAGLEY:· My name is Neha Dagley.· I'm with
       · · · · · LASELVE E. HARRISON, ESQUIRE                                 ·4·   ·the law firm of Rivero, Mestre, and I represent
       ·5· · · · BOIES, SCHILLER & FLEXNER LLP
                                                                              ·5·   ·Dr. Craig Wright.· Do you understand that -- do you
       · · · · · 100 S.E. 2nd Street
       ·6· · · · Suite 2800                                                   ·6·   ·understand that --
       · · · · · Miami, Florida 33131                                         ·7·   · · · MR. BRENNER:· I just want to put -- I just
       ·7· · · · abrenner@bsfllp.com
                                                                              ·8·   ·want to put a couple of things on the record.
       · · · · · lharrison@bsfllp.com
       ·8· · · · (appearing via Zoom)                                         ·9·   ·That's what I was telling you before, before we
       ·9                                                                     10·   ·start, the things we talked about off the record so
       10· ·On behalf of the Defendant:
                                                                              11·   ·they're on the record.· And --
       11· · · · NEHA DAGLEY, ESQUIRE
       · · · · · ZALMAN KASS, ESQUIRE                                         12·   · · · MS. DAGLEY:· Okay.· Wait.· Is it just about --
       12· · · · RIVERO, MESTRE, LLP                                          13·   · · · MR. BRENNER:· It's about Mr. Eggington's
       · · · · · 2525 Ponce de Leon Boulevard, Suite 1000
                                                                              14·   ·presence and it's about the video recording.· So I
       13· · · · Coral Gables, Florida· 33134
       · · · · · ndagley@riveromestre.com
                                                                              15·   ·need to get both those things on the record.
       14· · · · zkass@riveromestre.com                                       16·   · · · MS. DAGLEY:· You can go ahead and do that.· Go
       · · · · · (appearing via Zoom)                                         17·   ·ahead.
       15
       16· ·Also Present:
                                                                              18·   · · · MR. BRENNER:· Sure.
       17· · · · William Eggington (via Zoom)                                 19·   · · · So counsel -- counsel and I had a discussion
       18                                                                     20·   ·off the record.· I just want to memorialize those
       19
       20
                                                                              21·   ·conversations.· One, Dr. Eggington is attending the
       21                                                                     22·   ·deposition.· He is a rebuttal expert for the
       22                                                                     23·   ·defendant.· Counsel and I have agreed that -- I
       23
                                                                              24·   ·have agreed not to object to that so long as
       24
       25                                                                     25·   ·counsel agrees that Dr. Leonard can attend

                                                                  Page 3                                                             Page 5
       ·1· · · · · · · · · · · · I· N· D· E   X                               ·1·   · · · Dr. Eggington's deposition.· Do we agree to that?
       ·2
                                                                              ·2·   · · · · · ·MS. DAGLEY:· Yes.
       ·3· ·DEPOSITION OF ROBERT A. LEONARD, PH.D.
       ·4· · · · · · · · · · · · · Direct· · Cross· · Redirect· ·Recross      ·3·   · · · · · ·MR. BRENNER:· Okay.· And the second thing I
       ·5                                                                     ·4·   · · · just want to put on the record was that it appears
       · · ·By MS. DAGLEY· · · · · · ·7
                                                                              ·5·   · · · that counsel's at least trying to videotape it. I
       ·6
       · · ·By MR. BRENNER· · · · · · · · · · ·134
                                                                              ·6·   · · · know whether it works or not is a different story.
       ·7                                                                     ·7·   · · · And if it is videotaped and it does work, we're
       ·8                                                                     ·8·   · · · requesting a copy of that video.· Is that okay?
       ·9· · · · · · · · · DEFENDANT'S EXHIBITS INDEX
                                                                              ·9·   · · · · · ·MS. DAGLEY:· Yes, that's fine.
       10· ·No.· · · · · · · · ·Description· · · · · · · · · · · · Page No.
       11· ·Exhibit A· · · · · ·Updated Notice of Taking· · · · · · ·9        10·   · · · · · ·And I would also request one more thing, that
       · · · · · · · · · · · · ·Deposition Duces Tecum                        11·   · · · Dr. Leonard stay in the frame of the video unless
       12· ·Exhibit B· · · · · ·Engagement Letter· · · · · · · · · · 13       12·   · · · we were taking a break.
       · · ·Exhibit C· · · · · ·Appendix B to Dr. Robert Leonard's· ·18
                                                                              13·   · · · · · ·THE WITNESS:· Very good.
       13· · · · · · · · · · · ·Report
       · · ·Exhibit D· · · · · ·Dr. Robert Leonard's Report· · · · · 29       14·   · · · · · ·MS. DAGLEY:· Okay.
       14· ·Exhibit E· · · · · ·Appendix A to Dr. Robert Leonard's· ·88       15·   · · · · · ·THE WITNESS:· All set.
       · · · · · · · · · · · · ·Report
                                                                              16·   · · · · · ·MS. DAGLEY:· Thank you.
       15· ·Exhibit F· · · · · ·IAFL Code of Practice· · · · · · · · 111
       · · ·Exhibit G· · · · · ·E-mail· · · · · · · · · · · · · · · ·124
                                                                              17·   · · · · · ·(Whereupon, there was an off-the-record
       16· ·Exhibit H· · · · · ·Excel Spreadsheet· · · · · · · · · · 127      18·   ·discussion.)
       17                                                                     19·   · · · · · ·THE COURT REPORTER:· The attorneys
       18
                                                                              20·   · · · participating in this proceeding acknowledge that I
       19
       20                                                                     21·   · · · am not physically present in the proceeding room
       21                                                                     22·   · · · and that I will be reporting this proceeding
       22
                                                                              23·   · · · remotely.· They further acknowledge that, in lieu
       23
       24
                                                                              24·   · · · of an oath administered in person, the witness will
       25                                                                     25·   · · · verbally declare his testimony in this matter is


                                                       U.S. LEGAL SUPPORT
                                                     www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 3 of 83
                                             on FLSD Docket
                                                           April 24, 2020                                                     6 to 9
                                                               Page 6                                                       Page 8
       ·1·   ·under penalty of perjury.· The parties and their        ·1· ·providing deposition testimony?
       ·2·   ·counsel consent to this arrangement and waive any       ·2· · · · A· · Somewhat.
       ·3·   ·objections to this manner of reporting.· Please         ·3· · · · Q· · Okay.· I would ask that you answer all
       ·4·   ·indicate your agreement by stating your name and        ·4· ·questions verbally and not with physical movement so
       ·5·   ·your agreement on the record.                           ·5· ·that the court reporter can take it down.· If you need a
       ·6·   · · · Plaintiff?                                         ·6· ·break, please let me know.
       ·7·   · · · MR. BRENNER:· Andrew Brenner on behalf of the      ·7· · · · A· · Very good.
       ·8·   ·plaintiffs and I agree to your statement.               ·8· · · · Q· · Okay.· I'm going to drop a file into the chat
       ·9·   · · · THE COURT REPORTER:· Defense?                      ·9· ·box.· And please bear with me here.
       10·   · · · MS. DAGLEY:· Neha Dagley and we agree to the       10· · · · · · ·Okay.· Dr. Leonard, do you see a file in your
       11·   ·statement.                                              11· ·chat box?
       12·   · · · THE COURT REPORTER:· Will the witness please       12· · · · A· · My chat box?· I see.· Hold on.
       13·   ·say and spell your first and last name for the          13· · · · · · ·MR. BRENNER:· Yeah.· I'm going to make sure I
       14·   ·record.                                                 14· · · · understand how to do that too.
       15·   · · · THE WITNESS:· Robert Leonard.· R-O-B-E-R-T,        15· · · · · · ·THE WITNESS:· No, I do not.
       16·   ·L-E-O-N-A-R-D.                                          16· · · · · · ·MS. DAGLEY:· Okay.
       17·   · · · THE COURT REPORTER:· Will the witness now          17· · · · · · ·MR. BRENNER:· Neither do I.
       18·   ·please repeat the following declaration for the         18· · · · · · ·MS. DAGLEY:· I will try it again.
       19·   ·record:· I declare my testimony in this matter.         19· · · · · · ·(Whereupon, there was an off-the-record
       20·   · · · THE WITNESS:· I declare my testimony in this       20· ·discussion.)
       21·   ·matter.                                                 21· · · · · · ·THE WITNESS:· Yes, I see it.
       22·   · · · THE COURT REPORTER:· Is under penalty of           22· ·BY MS. DAGLEY:
       23·   ·perjury.                                                23· · · · Q· · Okay.· Would you please open that file.
       24·   · · · THE WITNESS:· Is under penalty of perjury.         24· · · · A· · Very good.
       25·   · · · THE COURT REPORTER:· The witness having            25· · · · Q· · This is a Notice of Taking Deposition Duces

                                                                  Page 7                                                             Page 9
       ·1·   · · · declared his testimony in this matter is under            ·1·   ·Tecum of your depo today.
       ·2·   · · · penalty of perjury, and the parties have stated           ·2·   · · · A· · Excuse me one moment.
       ·3·   · · · their agreement for the record.· You may proceed.         ·3·   · · · Q· · Yes.
       ·4·   ·THEREUPON,                                                     ·4·   · · · A· · It's giving me the option of saving.
       ·5·   · · · · · · · · ·ROBERT A. LEONARD, PH.D.                       ·5·   · · · · · ·I see.· I can simply double-click probably.
       ·6·   ·Was called as a witness, and having been first duly sworn or   ·6·   · · · · · ·(Whereupon, there was an off-the-record
       ·7·   ·affirmed, was examined and testified as follows:               ·7·   ·discussion.)
       ·8·   · · · · · · · · · · DIRECT EXAMINATION                          ·8·   · · · · · ·MS. DAGLEY:· Okay.· Going back to this
       ·9·   ·BY MS. DAGLEY:                                                 ·9·   · · · document, I'm going to mark this as Exhibit A.
       10·   · · · Q· · Okay.· Dr. Leonard, you've already stated your       10·   · · · · · ·(Whereupon, Defendant's Exhibit A was marked
       11·   ·full name so I'm not going to ask you to repeat that.          11·   ·for identification.)
       12·   · · · · · ·Do you understand that you're here today for a       12·   ·BY MS. DAGLEY:
       13·   ·deposition in the case of Kleiman v. Wright?                   13·   · · · Q· · This is an Updated Notice of Taking Deposition
       14·   · · · A· · Yes.                                                 14·   ·Duces Tecum.· And I can represent that the only thing
       15·   · · · Q· · Okay.· Are you impaired in any way today from        15·   ·that was updated on this from the prior notice is the
       16·   ·answering questions at your deposition?                        16·   ·time.· Where it says "Date and Time," it was changed
       17·   · · · A· · No.                                                  17·   ·from 10:00 a.m. to 11:30 a.m.
       18·   · · · Q· · Is there any reason that you're not able to          18·   · · · A· · Uh-hum.
       19·   ·give full and truthful testimony to the best of your           19·   · · · Q· · What I want to do is scroll to page three
       20·   ·ability today?                                                 20·   ·where it says "Schedule A."· Do you see that?
       21·   · · · A· · No.                                                  21·   · · · A· · Yes.
       22·   · · · Q· · Okay.· Have you been deposed before in the           22·   · · · Q· · Do you see that the first item requested here
       23·   ·past?                                                          23·   ·is for all invoices for your work in this case?
       24·   · · · A· · Yes.                                                 24·   · · · A· · Yes.
       25·   · · · Q· · So are you familiar with the basic rules of          25·   · · · · · ·Could you make that larger?· I'm having


                                                     U.S. LEGAL SUPPORT
                                                   www.uslegalsupport.com                                                                      YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 4 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                10 to 13
                                                             Page 10                                                           Page 12
       ·1·   ·trouble seeing it though.                                  ·1·   · · · · · ·MR. BRENNER:· I said object to the form.
       ·2·   · · · · · ·Perfect.· Thank you.                             ·2·   · · · · · ·THE COURT REPORTER:· And the answer?
       ·3·   · · · Q· · Do you see that?                                 ·3·   · · · · · ·THE WITNESS:· I imagine.
       ·4·   · · · A· · I do.                                            ·4·   ·BY MS. DAGLEY:
       ·5·   · · · Q· · Okay.· Have you provided a copy of all the       ·5·   · · · Q· · Okay.· I'm going to stop the screen share --
       ·6·   ·invoices for your work in this case --                     ·6·   ·actually, let me talk about -- do you see number four on
       ·7·   · · · A· · I did not --                                     ·7·   ·Schedule A?
       ·8·   · · · Q· · -- to plaintiff's counsel?                       ·8·   · · · A· · Yes, I do.
       ·9·   · · · A· · I did not send an invoice.                       ·9·   · · · Q· · Have you provided us with an engagement letter
       10·   · · · Q· · Okay.· Why is that?                              10·   ·for your work in this case?
       11·   · · · A· · We worked on a flat fee for the first part of    11·   · · · · · ·MR. BRENNER:· Ms. Neha, I said it was provided
       12·   ·the assignment.                                            12·   · · · to me and I sent it to you this morning.
       13·   · · · Q· · Okay.· And what was the amount of the flat       13·   · · · · · ·MS. DAGLEY:· Yes.· I'm asking if he's provided
       14·   ·fee?                                                       14·   · · · it.
       15·   · · · A· · $25,000.                                         15·   · · · · · ·MR. BRENNER:· Well, you asked did he provide
       16·   · · · Q· · When did you commence your work on this case?    16·   · · · it to you and that's not really a fair question.
       17·   · · · A· · March 25th, I believe.                           17·   ·BY MS. DAGLEY:
       18·   · · · Q· · And in the flat fee that you mentioned for       18·   · · · Q· · Have you provided it to plaintiff's counsel?
       19·   ·$25,000, what was the scope of the work?                   19·   · · · A· · Yes.
       20·   · · · A· · That was to research, analyze, and write a       20·   · · · Q· · Okay.· And on number two, do you see where it
       21·   ·report based on the evidence.                              21·   ·says, "All time sheets or other evidence of time spent
       22·   · · · Q· · Have you kept any -- have you tracked your       22·   ·by you for your work in this case"?· Have you provided
       23·   ·time at all in connection with the flat fee work?          23·   ·those documents to plaintiff's counsel?
       24·   · · · A· · I've not prepared time sheets.                   24·   · · · A· · I just said I had not --
       25·   · · · Q· · Have you kept any record of the time spent and   25·   · · · Q· · Okay.

                                                             Page 11                                                           Page 13
       ·1·   ·the work done?                                             ·1·   · · · A· · -- prepared time sheets.
       ·2·   · · · A· · I have in my notes often how many hours -- and   ·2·   · · · Q· · You just said you had not prepared?
       ·3·   ·others were --                                             ·3·   · · · A· · Time sheets.
       ·4·   · · · · · ·THE COURT REPORTER:· How many hours?· I'm        ·4·   · · · Q· · I just dropped a file in the chat box because
       ·5·   · · · sorry.                                                ·5·   ·I'm having difficulty doing screen share.
       ·6·   · · · · · ·MS. DAGLEY:· Can you repeat that?                ·6·   · · · · · ·MR. BRENNER:· Okay.
       ·7·   · · · · · ·THE COURT REPORTER:· Yeah.                       ·7·   ·BY MS. DAGLEY:
       ·8·   · · · · · ·THE WITNESS:· Certainly.· Sorry.· I said I       ·8·   · · · Q· · Could you please let me know if you received
       ·9·   · · · have notations on hours spent sometimes, but I can    ·9·   ·the file, and then open it.
       10·   · · · reconstruct how many hours through e-mails and        10·   · · · A· · What file is it?
       11·   · · · documents.                                            11·   · · · Q· · It says, "Expert Retention Agreement."
       12·   ·BY MS. DAGLEY:                                             12·   · · · A· · I received it and I am opening it.
       13·   · · · Q· · Okay.· So you don't keep simultaneous time       13·   · · · Q· · Dr. Leonard, is this the engagement letter
       14·   ·records; is that correct?                                  14·   ·that you've provided to plaintiff's counsel for this
       15·   · · · A· · Sometimes I do.                                  15·   ·case?
       16·   · · · Q· · In this case did you?                            16·   · · · A· · I'm examining it.
       17·   · · · A· · In parts of it.                                  17·   · · · · · ·Yes.
       18·   · · · Q· · I'm sorry.· Can you repeat that, Dr. Leonard?    18·   · · · · · ·MS. DAGLEY:· Okay.· I'm going to mark this as
       19·   · · · A· · In parts of the case.                            19·   · · · Exhibit B.
       20·   · · · Q· · And do you know what parts of the case you've    20·   · · · · · ·(Whereupon, Defendant's Exhibit B was marked
       21·   ·kept time track -- time records for?                       21·   ·for identification.)
       22·   · · · A· · Not off the top of my head.                      22·   ·BY MS. DAGLEY:
       23·   · · · Q· · Okay.· If we were to request that, would you     23·   · · · Q· · If you could turn to page four.
       24·   ·be able to locate that information for us?                 24·   · · · A· · Very good.
       25·   · · · · · ·THE COURT REPORTER:· I'm sorry?                  25·   · · · Q· · Okay.· I'm going to call your attention to


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 5 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                14 to 17
                                                             Page 14                                                           Page 16
       ·1·   ·where it says "Robert A. Leonard," and then it has what    ·1·   ·fee?
       ·2·   ·appears to be an electronic signature.· Do you see that?   ·2·   · · · A· · As I just said, the $10,000 went -- you asked
       ·3·   · · · A· · Yes.                                             ·3·   ·me if I had received the $10,000 and an additional
       ·4·   · · · Q· · Okay.· Can you scroll down to page six?          ·4·   ·$25,000.· The answer was no.
       ·5·   · · · A· · Yes.                                             ·5·   · · · Q· · Okay.· So did you receive an additional
       ·6·   · · · Q· · Okay.· I'm going to call your attention to the   ·6·   ·15,000?
       ·7·   ·notation that says "Document e-signed by Robert Leonard,   ·7·   · · · A· · Correct.
       ·8·   ·rlforensics@outlook.com."· Do you see that?                ·8·   · · · Q· · Okay.· Is all of -- is the entirety of the
       ·9·   · · · A· · Yes.                                             ·9·   ·$25,000 that you received refundable or nonrefundable?
       10·   · · · Q· · Okay.· Is that your e-signature?                 10·   · · · A· · Nonrefundable.
       11·   · · · A· · Yes.                                             11·   · · · Q· · Okay.
       12·   · · · Q· · Is that your e-mail address,                     12·   · · · A· · You froze on me.· Did I freeze on you?
       13·   ·rlforensics@outlook.com?                                   13·   · · · · · ·THE COURT REPORTER:· No.
       14·   · · · A· · Yes.                                             14·   · · · · · ·THE WITNESS:· The --
       15·   · · · Q· · Who prepared this engagement agreement?          15·   ·BY MS. DAGLEY:
       16·   · · · A· · I believe I sent my standard agreement, but I    16·   · · · Q· · A little bit, yes.
       17·   ·notice I have the wrong hourly wage there.· And then it    17·   · · · A· · Okay.· But you heard my answer?
       18·   ·was edited by counsel.                                     18·   · · · · · ·THE COURT REPORTER:· Yes.
       19·   · · · Q· · Okay.· When you say "wrong hourly wage," can     19·   ·BY MS. DAGLEY:
       20·   ·you point me to the paragraph you're looking at, and can   20·   · · · Q· · I heard your answer.· And I just want to let
       21·   ·you tell me what the correct hourly wage is?               21·   ·everyone now that I'm receiving a message that says
       22·   · · · A· · Yes.· In paragraph one it says $400 an hour,     22·   ·"Your connection" -- "Internet connection is unstable."
       23·   ·but that changed two years ago.· So I must have copied     23·   ·So if for some reason you can't hear me, please speak up
       24·   ·this from an older document.· In my report I state the     24·   ·and let me know.
       25·   ·accurate wage of 500.                                      25·   · · · A· · Will do.

                                                             Page 15                                                           Page 17
       ·1·   · · · Q· · Okay.· So here it says in paragraph two, "As     ·1·   · · · · · ·I don't see any indication of that.
       ·2·   ·initial retainer, please advance a refundable retainer     ·2·   · · · · · ·Okay.· Very good.· Will do.· That's why I
       ·3·   ·deposit of $10,000 at this time."                          ·3·   ·alerted you to the fact that you seem to have frozen on
       ·4·   · · · · · ·Did you receive $25,000 plus $10,000 in          ·4·   ·me.
       ·5·   ·connection with your retention in this case?               ·5·   · · · Q· · Thank you.
       ·6·   · · · A· · No.                                              ·6·   · · · · · ·Let's take a look here.· On paragraph -- in
       ·7·   · · · Q· · Can you tell me exactly how much you've          ·7·   ·paragraph one, do you see where it say "$600 per hour
       ·8·   ·received to date?                                          ·8·   ·for testifying at trial, hearings, or formal
       ·9·   · · · A· · $25,000.                                         ·9·   ·depositions"?· Is that accurate?
       10·   · · · Q· · Okay.· So can you explain to me why it says      10·   · · · A· · I see it and it is accurate.
       11·   ·"please advance a refundable retainer deposit of           11·   · · · Q· · Okay.· How did you first learn about this
       12·   ·10,000"?                                                   12·   ·case?
       13·   · · · A· · Because that was a refundable retainer           13·   · · · A· · I was contacted by counsel.
       14·   ·deposit.                                                   14·   · · · Q· · Can you specify a name, please.
       15·   · · · Q· · Okay.· So are you holding that?                  15·   · · · A· · Velvel Freedman.
       16·   · · · A· · No.                                              16·   · · · Q· · And when were you contacted by Mr. Freedman?
       17·   · · · Q· · Did you ever receive a refundable retainer       17·   · · · A· · A couple of days before I was engaged.
       18·   ·deposit of 10,000?                                         18·   · · · · · ·I'm not seeing the document anymore.· Did you
       19·   · · · A· · Sorry.· Didn't I just say I did?                 19·   ·take it down?
       20·   · · · Q· · Oh, I'm sorry.· If you did, I didn't catch       20·   · · · Q· · I did not.· I'm dropping a new file.
       21·   ·that.· So let -- let me ask again.                         21·   · · · A· · Oh, right.· Very good.
       22·   · · · · · ·Did you receive a refundable retainer deposit    22·   · · · Q· · Please bear with me.
       23·   ·of 10,000?                                                 23·   · · · A· · Certainly.
       24·   · · · A· · Yes.                                             24·   · · · Q· · Please let me know when you've opened the
       25·   · · · Q· · Okay.· Did you also receive a $25,000 flat       25·   ·file, Dr. Leonard.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 6 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                18 to 21
                                                             Page 18                                                           Page 20
       ·1·   · · · A· · I have it open.                                  ·1·   · · · Q· · Okay.
       ·2·   · · · Q· · Do you recognize this document?                  ·2·   · · · A· · -- so...
       ·3·   · · · A· · It appears to be my list of cases.               ·3·   · · · Q· · If -- can you scroll to page three of Appendix
       ·4·   · · · · · ·MS. DAGLEY:· I'm going to mark this as Exhibit   ·4·   ·B?
       ·5·   · · · C.                                                    ·5·   · · · A· · Yes.
       ·6·   · · · · · ·(Whereupon, Defendant's Exhibit C was marked     ·6·   · · · Q· · Do you see where it says "Other State Court
       ·7·   ·for identification.)                                       ·7·   ·Testimony"?
       ·8·   ·BY MS. DAGLEY:                                             ·8·   · · · A· · No.· Wait a moment.· Let me make a full
       ·9·   · · · Q· · This is Appendix B to your report,               ·9·   ·size -- full screen.· Page three.
       10·   ·Dr. Leonard, that was provided to us in this case.· Who    10·   · · · · · ·Oh, I see.· Yes.
       11·   ·prepared this document?                                    11·   · · · Q· · Can you tell me why these cases are listed
       12·   · · · A· · I did.                                           12·   ·under the separate section titled "Other State Court
       13·   · · · Q· · When did you prepare it?                         13·   ·Testimony"?
       14·   · · · A· · In preparation for -- to accompany the report.   14·   · · · A· · Yes.
       15·   · · · Q· · Okay.· When did you last make any changes or     15·   · · · Q· · Can you please elaborate.
       16·   ·updates to this list?                                      16·   · · · A· · The -- these cases, I asked the attorneys --
       17·   · · · A· · What do you mean by "changes?"                   17·   ·my retaining attorneys, how I might list them on my list
       18·   · · · Q· · Okay.· Do you see on the top there it says "As   18·   ·of cases, and they said to list them as "Other State
       19·   ·of October 2019"?                                          19·   ·Court Testimony," or that was what we decided would be
       20·   · · · A· · Yes.                                             20·   ·appropriate.
       21·   · · · Q· · On page one?                                     21·   · · · Q· · What -- who are the attorneys that you
       22·   · · · A· · Yes.                                             22·   ·reference in your answer?
       23·   · · · Q· · Okay.· Is that the last time you would have      23·   · · · A· · The attorneys who either -- who had retained
       24·   ·made changes to this list?                                 24·   ·me or brought me there.
       25·   · · · A· · What that means is the cases as of that date.    25·   · · · Q· · So did you consult with the attorney -- the

                                                             Page 19                                                           Page 21
       ·1·   · · · Q· · Okay.· So did you include any cases between      ·1·   ·retaining attorneys in each one of these cases regarding
       ·2·   ·October -- would this list include any cases between       ·2·   ·how you should classify or set forth your testimony?
       ·3·   ·October 2019 and today's date?                             ·3·   · · · A· · That's correct.
       ·4·   · · · · · ·MR. BRENNER:· Object to the form.                ·4·   · · · Q· · Okay.· If you go back to page one, the first
       ·5·   · · · · · ·THE WITNESS:· Did someone say something?         ·5·   ·case on this list -- actually, are these -- these are
       ·6·   · · · · · ·MR. BRENNER:· I made an objection for the        ·6·   ·not in chronological order; is that correct,
       ·7·   · · · record, Dr. Leonard.· Once I complete my objection,   ·7·   ·Dr. Leonard?
       ·8·   · · · you should just -- unless I instruct you otherwise,   ·8·   · · · A· · I believe they're in descending chronological
       ·9·   · · · you should answer counsel's question.                 ·9·   ·order.
       10·   · · · · · ·THE WITNESS:· I know but I didn't -- sorry.      10·   · · · Q· · Okay.· Take a look at page two, if you will,
       11·   · · · · · ·MR. BRENNER:· I just objected to the form of     11·   ·under "Qualified As Expert In State Courts."
       12·   · · · the question.                                         12·   · · · A· · Yes.
       13·   · · · · · ·THE WITNESS:· Very good.                         13·   · · · Q· · There's a year of 2019 on there.
       14·   · · · · · ·Could you ask the question again?                14·   · · · A· · Yes.
       15·   ·BY MS. DAGLEY:                                             15·   · · · Q· · Have you been retained to testify -- or have
       16·   · · · Q· · Yes.                                             16·   ·you testified, at trial or deposition, in any cases in
       17·   · · · · · ·So let me ask a different question.· Are there   17·   ·2020?
       18·   ·any cases where you have testified as an expert in the     18·   · · · A· · No.
       19·   ·prior four years, either at trial or deposition, that      19·   · · · Q· · How about November of 2019?
       20·   ·are not included on this list?                             20·   · · · A· · Not that I recall.
       21·   · · · A· · To the best of my recollection and ability to    21·   · · · Q· · Is there something that would refresh your
       22·   ·include things, no, there are no others.                   22·   ·recollection, Dr. Leonard?
       23·   · · · Q· · Did you want to take a minute to scroll          23·   · · · A· · I have a feeling you're about to do just that.
       24·   ·through the list?                                          24·   · · · Q· · No.· I'm just asking a question.
       25·   · · · A· · I recognize it as my list --                     25·   · · · A· · To the best of my memory and recollection and


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 7 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                22 to 25
                                                             Page 22                                                           Page 24
       ·1·   ·records, the last time I testified was in October of       ·1·   · · · one-minute break while I check my router.· If you
       ·2·   ·2019.                                                      ·2·   · · · are seeing a report that my Wi-Fi is weak -- I
       ·3·   · · · Q· · Thank you.                                       ·3·   · · · teach every single day and that hasn't been a
       ·4·   · · · · · ·(Whereupon, there was an off-the-record          ·4·   · · · problem.· But let me leave the video and I will be
       ·5·   ·discussion.)                                               ·5·   · · · back in one minute.· Is that --
       ·6·   ·BY MS. DAGLEY:                                             ·6·   · · · · · ·MS. DAGLEY:· And I'm okay with that.· Please
       ·7·   · · · Q· · Dr. Leonard, do you have copies of any of your   ·7·   · · · go ahead and do that.
       ·8·   ·prior deposition transcripts?                              ·8·   · · · · · ·MR. BRENNER:· I'm going to -- I'm going to --
       ·9·   · · · A· · I imagine.                                       ·9·   · · · everyone's frozen on my screen, so I'm going to
       10·   · · · Q· · Do you retain them in -- do you have a -- let    10·   · · · sign off and sign back in.
       11·   ·me rephrase that.                                          11·   · · · · · ·MS. DAGLEY:· Okay.· Great.· Thank you.
       12·   · · · · · ·Do you keep all of your prior deposition         12·   · · · · · ·MR. BRENNER:· Yeah.· No worries.
       13·   ·transcripts?                                               13·   · · · · · ·(Whereupon, there was a brief recess.)
       14·   · · · A· · No.                                              14·   ·BY MS. DAGLEY:
       15·   · · · Q· · Are there some that you have gotten rid of in    15·   · · · Q· · Okay.· So going back to my question.· Prior to
       16·   ·the past for some reason?                                  16·   ·this case, have you worked -- ever worked as an expert
       17·   · · · A· · I recall that some I was instructed to destroy   17·   ·for Mr. Ira Kleiman?
       18·   ·after I corrected the transcript.                          18·   · · · A· · No.
       19·   · · · Q· · And do you keep copies of all your past expert   19·   · · · · · ·Do we have a document up or -- that I'm
       20·   ·witness reports?                                           20·   ·supposed to be looking at?
       21·   · · · A· · I don't try to destroy them, but I'm not sure    21·   · · · Q· · No, we do not.
       22·   ·I have all of them.                                        22·   · · · A· · Very good.
       23·   · · · Q· · Prior to this case, have you ever worked as an   23·   · · · Q· · And prior to this case, have you ever worked
       24·   ·expert for the plaintiffs in this case?                    24·   ·as an expert for the law firm of Boies, Schiller,
       25·   · · · A· · By the "plaintiffs" you mean?                    25·   ·Flexner?

                                                             Page 23                                                     Page 25
       ·1·   ·Q· · I mean, Ira Kleiman.                              ·1· · · · A· · I think I have.
       ·2·   ·A· · No.                                               ·2· · · · Q· · Do you recall how many times?
       ·3·   ·Q· · Did you say "no," Dr. Leonard?                    ·3· · · · A· · Once.
       ·4·   ·A· · That's correct, I said no.                        ·4· · · · Q· · Do you remember what case?
       ·5·   ·Q· · Okay.                                             ·5· · · · A· · Chevron.· The Chevron case.
       ·6·   · · · MR. BRENNER:· I'm just going to interject         ·6· · · · Q· · Okay.· And prior to this case, have you
       ·7·   ·here, not because there's anything wrong with your     ·7· ·worked -- ever worked as an expert for Roche, Cyrulnik,
       ·8·   ·question, just you're frozen, Ms. Dagley.              ·8· ·Freedman?· It's a law firm.
       ·9·   · · · MS. DAGLEY:· And so is Dr. Leonard.               ·9· · · · A· · I don't think so.· I actually do not keep
       10·   · · · Can you see Dr. Leonard clearly?                  10· ·records by law firm which I see sometimes that I should.
       11·   · · · MR. BRENNER:· Are you asking if I can see         11· · · · Q· · Prior to your involvement in this case, were
       12·   ·Dr. Leonard?· I can see him --                         12· ·you or anyone you know acquainted with Boies, Schiller,
       13·   · · · MS. DAGLEY:· Yes.                                 13· ·Flexner, other than the case you mentioned?
       14·   · · · MR. BRENNER:· -- frozen it appears.               14· · · · · · ·MR. BRENNER:· Object to the form.
       15·   · · · MS. DAGLEY:· I can also see him frozen.           15· · · · · · ·THE WITNESS:· You lost me.
       16·   · · · THE WITNESS:· I can hear everyone.· Actually,     16· ·BY MS. DAGLEY:
       17·   ·I have the person identified as Nicole Puentes as      17· · · · Q· · Prior to your involvement in this case, were
       18·   ·having bad Internet.                                   18· ·you or anyone you know acquainted with the law firm of
       19·   · · · MS. DAGLEY:· Yes.· So --                          19· ·Boies, Schiller, Flexner?
       20·   · · · THE WITNESS:· Is that you, Ms. Dagley?            20· · · · · · ·MR. BRENNER:· Same objection.
       21·   · · · MS. DAGLEY:· Yes.· So I just want to clarify      21· · · · · · ·THE WITNESS:· I'm not sure exactly what you
       22·   ·for the record that that's simply the Zoom account     22· · · · mean, but I don't think so.· I don't know of any
       23·   ·that was created for our firm.· I am not Nicole        23· · · · connection to Boies, Schiller off the top of my
       24·   ·Puentes.                                               24· · · · head other than the one case that I think they were
       25·   · · · THE WITNESS:· Let me -- let's take a              25· · · · co-counsel or something.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 8 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                26 to 29
                                                             Page 26                                                           Page 28
       ·1·   ·BY MS. DAGLEY:                                             ·1·   ·hypotheses, competing hypotheses, and see which best
       ·2·   · · · Q· · I'm going to add a file to the chat box.         ·2·   ·explain the patterns that we find in this nonrandomness.
       ·3·   · · · A· · Leonard Report, Appendix B?                      ·3·   ·And that's the core of linguistics as other sciences.
       ·4·   · · · Q· · No, not that one.                                ·4·   ·And that is what I did here.· I looked for variation.
       ·5·   · · · · · ·MR. BRENNER:· We don't see anything yet.         ·5·   · · · Q· · Okay.· Can you turn back to Appendix B to your
       ·6·   · · · · · ·Now it just came up.                             ·6·   ·report, please.
       ·7·   · · · · · ·THE WITNESS:· Okay.· This is my report?          ·7·   · · · A· · Appendix B is which one?· I'm sorry.
       ·8·   ·BY MS. DAGLEY:                                             ·8·   · · · Q· · That is the list of cases.
       ·9·   · · · Q· · Yes.                                             ·9·   · · · A· · Okay.
       10·   · · · A· · Or -- okay.                                      10·   · · · Q· · Prior cases.
       11·   · · · · · ·Very good.· I have it open.                      11·   · · · A· · Right.· I don't know that I can...
       12·   · · · Q· · Okay.· Dr. Leonard, are you appearing in this    12·   · · · Q· · I think if you go back into the chat box
       13·   ·matter as a forensic stylistics expert?                    13·   ·within Zoom, you should be able to open it from there.
       14·   · · · · · ·MR. BRENNER:· Object to the form.                14·   · · · A· · Okay.
       15·   · · · · · ·THE WITNESS:· I am a forensic linguist.· I am    15·   · · · · · ·Yes.· Got it.· Very good.
       16·   · · · mostly a linguist.· I have a Ph.D in linguistics,     16·   · · · Q· · Can you tell me in how many of these listed
       17·   · · · and I'm applying linguistic theory to a legal         17·   ·cases did you offer an opinion about authorship
       18·   · · · matter in this case.                                  18·   ·identification?
       19·   ·BY MS. DAGLEY:                                             19·   · · · A· · Yes.
       20·   · · · Q· · Can you tell me which linguistic theory you're   20·   · · · Q· · Can you please tell me which cases they are.
       21·   ·applying in this case?                                     21·   · · · A· · Yes.· I was looking.
       22·   · · · A· · All linguistic theory, especially variationist   22·   · · · · · ·Which page are we on?
       23·   ·sociolinguistics.                                          23·   · · · Q· · It's the entirety of Appendix B.
       24·   · · · Q· · Can you explain to me what that means.           24·   · · · A· · Okay.· 2019, South Carolina v. McCaffrey;
       25·   · · · A· · Certainly.· I'm trying to see you now.           25·   ·2017, Rosebank; 2016, Lessell Moore; 2016, Rickey

                                                             Page 27                                                           Page 29
       ·1·   · · · · · ·Variationist sociolinguistic is the name given   ·1·   ·Donnell; 2015, Chevron; 2017, Rosebank; 2016, Kamal
       ·2·   ·to a branch of linguistics that was firmly established     ·2·   ·Williams.· I beg your pardon.· No.· Strike that.
       ·3·   ·in, I suppose, the 1960s and has continued on for these    ·3·   · · · · · ·That's it for this list of cases.
       ·4·   ·decades since.· And it studies both historical change      ·4·   · · · Q· · And what was the method you used in these
       ·5·   ·and the way language varies in the real world.             ·5·   ·prior cases?
       ·6·   · · · Q· · Okay.· And that's the method that you have       ·6·   · · · A· · The same.
       ·7·   ·employed in connection with your report?                   ·7·   · · · Q· · Can you repeat the name of the method, please.
       ·8·   · · · A· · That --                                          ·8·   · · · · · ·MR. BRENNER:· Object to the form.
       ·9·   · · · · · ·MR. BRENNER:· Object to the form.                ·9·   · · · · · ·THE WITNESS:· As I said, it is the method that
       10·   ·BY MS. DAGLEY:                                             10·   · · · linguists and other scientists use when they
       11·   · · · Q· · Can you repeat your answer, Dr. Leonard.         11·   · · · examine datasets.· They look for nonrandomness.
       12·   · · · A· · That is -- you asked me what theory I was        12·   · · · They look for patterns, and then within the
       13·   ·using, and the core competency, although hardly the        13·   · · · theories of their discipline, create hypotheses
       14·   ·exclusive competency, is variationist sociolinguistics.    14·   · · · that seek to explain the nonrandomness.
       15·   · · · Q· · Okay.· Is there a certain method that you've     15·   ·BY MS. DAGLEY:
       16·   ·used in connection with forming your opinion in this       16·   · · · Q· · And how is that method referred to in your
       17·   ·case?                                                      17·   ·field?
       18·   · · · A· · Yes.                                             18·   · · · A· · Linguistic analysis.
       19·   · · · Q· · How is that -- what is that method called?       19·   · · · · · ·MS. DAGLEY:· Okay.· I'm going to mark
       20·   · · · A· · It's called forensic linguistic authorship       20·   · · · Dr. Leonard's report as Exhibit D.
       21·   ·analysis, if you need to have a name for it, but we        21·   · · · · · ·(Whereupon, Defendant's Exhibit D was marked
       22·   ·don't actually call it that.· We analyze the data as we    22·   ·for identification.)
       23·   ·would any linguistic dataset and we look for patterns.     23·   ·BY MS. DAGLEY:
       24·   ·Linguistic theory and linguists analyze the nonrandom      24·   · · · Q· · Dr. Leonard, do you have your report open in
       25·   ·distribution of the data and we seek to create             25·   ·front of you?


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert A. Leonard,
                              548-10 Entered         Ph.D.06/01/2020 Page 9 of 83
                                             on FLSD Docket
                                                        April 24, 2020                                                30 to 33
                                                             Page 30                                                           Page 32
       ·1·   · · · A· · No.                                              ·1·   ·that?· Are they your employees or are they your support
       ·2·   · · · Q· · Would you please go to that file.                ·2·   ·staff?
       ·3·   · · · A· · Very good.                                       ·3·   · · · A· · They're my colleagues and also my employees.
       ·4·   · · · Q· · Do you recognize this document?                  ·4·   · · · Q· · Okay.· And they're your -- they're your
       ·5·   · · · A· · I believe so.                                    ·5·   ·colleagues in what capacity?
       ·6·   · · · Q· · Is this the report that you have provided for    ·6·   · · · A· · Well, we do research together.· We write
       ·7·   ·this case?                                                 ·7·   ·papers together.· We teach together.
       ·8·   · · · A· · Yes.                                             ·8·   · · · Q· · Is Dakota Wing at Hofstra University?
       ·9·   · · · Q· · In your role as an expert?                       ·9·   · · · A· · No.· He was a graduate of mine.
       10·   · · · A· · Yes.                                             10·   · · · Q· · A graduate from what program and from what
       11·   · · · Q· · Can you turn to page 24, please.                 11·   ·university?
       12·   · · · A· · I'm there.                                       12·   · · · A· · From the graduate program in linguistics,
       13·   · · · Q· · Is that your signature, Dr. Leonard?             13·   ·colon, forensic linguistics at Hofstra University.
       14·   · · · A· · Yes.                                             14·   · · · Q· · Okay.· And is Dakota a male or a female?
       15·   · · · Q· · Okay.· Who prepared this report?                 15·   · · · A· · A male.
       16·   · · · · · ·MR. BRENNER:· I'll just -- for the record, I     16·   · · · Q· · And is he currently with Hofstra University?
       17·   · · · will -- I will object to the form to the extent       17·   · · · A· · No.· He's a doctoral candidate in linguistics
       18·   · · · you're asking him to get into any discussions that    18·   ·at York in Canada.
       19·   · · · involve counsel regarding any draft reports as        19·   · · · Q· · Who is Juliane Ford?
       20·   · · · those are now protected under the federal rules.      20·   · · · A· · She is also a graduate of the same program and
       21·   · · · But you're -- you are entitled to ask him if this     21·   ·teaches with me at Hofstra and is a doctoral
       22·   · · · is in fact his report.                                22·   ·dissertation candidate at Aston, A-S-T-O-N, University
       23·   ·BY MS. DAGLEY:                                             23·   ·in the U.K.
       24·   · · · Q· · You can answer, Dr. Leonard.                     24·   · · · Q· · And who is Tanya Christensen?
       25·   · · · A· · This is my report.                               25·   · · · A· · She is associate professor of linguistics at

                                                             Page 31                                                           Page 33
       ·1·   · · · · · ·MR. BRENNER:· With that -- with that             ·1·   ·Copenhagen University in Denmark.
       ·2·   · · · limitation, you can answer.                           ·2·   · · · Q· · And you -- you referred to Ms. Christensen as
       ·3·   · · · · · ·THE WITNESS:· Yes.· This is my report.           ·3·   ·a partner.· Can you explain to me what you mean by that.
       ·4·   ·BY MS. DAGLEY:                                             ·4·   · · · A· · She is a partner in a business venture we have
       ·5·   · · · Q· · Did anyone assist you with drafting of this      ·5·   ·outside of Robert Leonard Associates.
       ·6·   ·report?                                                    ·6·   · · · Q· · Okay.· And what is the name of that business
       ·7·   · · · · · ·MR. BRENNER:· Again, same instruction            ·7·   ·venture?
       ·8·   · · · regarding any involvement of counsel as that is now   ·8·   · · · A· · Flint Systems.
       ·9·   · · · prohibited from disclosure pursuant to the Federal    ·9·   · · · Q· · Can you spell that, please.
       10·   · · · Rules of Civil Procedure.· To the extent you have     10·   · · · A· · F-L-I-N-T.
       11·   · · · information beyond participation of counsel, you      11·   · · · Q· · And what is the business of Flint Systems?
       12·   · · · can let counsel know who that is.                     12·   · · · A· · Linguistic research.
       13·   · · · · · ·THE WITNESS:· Yes.                               13·   · · · Q· · Are there any other partners in Flint Systems?
       14·   ·BY MS. DAGLEY:                                             14·   · · · A· · Yes.
       15·   · · · Q· · And who -- who is that?                          15·   · · · Q· · Who are they?
       16·   · · · · · ·MR. BRENNER:· Same limitation.                   16·   · · · A· · Jonathan Barr Sade, S-A-D-E, Ted Gutierrez,
       17·   · · · · · ·THE WITNESS:· My associates and my partners.     17·   ·and Shaun Mankad, M-A-N-K-A-D.
       18·   ·BY MS. DAGLEY:                                             18·   · · · Q· · Did anyone assist you with research in
       19·   · · · Q· · Okay.· Who is your associate?                    19·   ·connection with your report?
       20·   · · · A· · Dakota Wing, W-I-N-G, and Juliane,               20·   · · · A· · Yes.
       21·   ·J-U-L-I-A-N-E, Ford.                                       21·   · · · · · ·MR. BRENNER:· Object to the form.
       22·   · · · Q· · And who are your partners?                       22·   ·BY MS. DAGLEY:
       23·   · · · A· · In this, Tanya, T-A-N-Y [sic], Christensen,      23·   · · · Q· · And who are -- who are these -- who are -- who
       24·   ·C-H-R-I-S-T-E-N-S-E-N.                                     24·   ·are the people who helped you with the research?
       25·   · · · Q· · When you say "associates," what do you mean by   25·   · · · A· · The three I said.


                                                  U.S. LEGAL SUPPORT
                                                www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 10 of
                                       83 24, 2020
                                    April                              34 to 37
                                                            Page 34                                                           Page 36
      ·1·   · · · Q· · And by the three you said you mean Dakota        ·1·   ·aspects of the report did he assist you with?
      ·2·   ·Wing?                                                      ·2·   · · · A· · Well, we all did everything so it's very
      ·3·   · · · A· · Correct.                                         ·3·   ·difficult to parcel it out.· But we all discussed the
      ·4·   · · · Q· · Juliane Ford, and Tanya Christensen?             ·4·   ·issue at hand.· And I tasked them with, for example,
      ·5·   · · · A· · Correct.                                         ·5·   ·running AntConc, A-N-T-C-O-N-C, to look for overlapping
      ·6·   · · · Q· · Apart from attorneys -- okay.· I'll rephrase     ·6·   ·strings in what are called n-grams, N dash G-R-A-M-S,
      ·7·   ·that.· I'm not asking you about attorney communications.   ·7·   ·and also running searches on GloWbE, G-L-O-W-B-E.
      ·8·   · · · · · ·Has anybody else assisted you in the             ·8·   · · · Q· · Are you able to -- I know you said you can't
      ·9·   ·preparation or drafting of this report?                    ·9·   ·piece it out or parcel it out, but are you able to do
      10·   · · · A· · No.                                              10·   ·that for any part of your report --
      11·   · · · Q· · How are Mr. Wing, Ms. Ford, and                  11·   · · · A· · Well, that --
      12·   ·Ms. Christensen compensated for their work in connection   12·   · · · Q· · -- regarding --
      13·   ·with this report?                                          13·   · · · A· · Sorry.
      14·   · · · A· · I'm not sure they'd want that made public.       14·   · · · Q· · -- regarding the individual's involvement?
      15·   · · · Q· · Okay.· Are you compensating them?                15·   · · · · · ·MR. BRENNER:· Object to the form.
      16·   · · · A· · Yes.                                             16·   · · · · · ·Object to the form.
      17·   · · · Q· · Can you tell me if you have a written            17·   · · · · · ·THE WITNESS:· As I say, in the beginning
      18·   ·agreement with any of those individuals regarding          18·   · · · everything is discussed, and then I decide what
      19·   ·compensation?                                              19·   · · · needs to be done and how I'm going to represent it
      20·   · · · · · ·MR. BRENNER:· I'll just object to the            20·   · · · in the report.· And then I rewrite whatever has
      21·   · · · extent -- I think you're perfectly entitled to        21·   · · · been found or write everything that has been found
      22·   · · · inquire as to whether the litigants, either the       22·   · · · and incorporate it into a report.
      23·   · · · plaintiffs or their counsel, are paying any of        23·   ·BY MS. DAGLEY:
      24·   · · · those individuals.· That's a fair question. I         24·   · · · Q· · And how did you communicate with these three
      25·   · · · think it's unfair to talk about how these folks are   25·   ·individuals:· Juliane Ford, Dakota Wing, and Tanya

                                                            Page 35                                                           Page 37
      ·1·   · · · compensated for just their work with Dr. Leonard.     ·1·   ·Christensen?
      ·2·   · · · I don't know if they're getting set -- I just think   ·2·   · · · A· · Electronically.
      ·3·   · · · that's unfair and I don't think he needs to           ·3·   · · · Q· · Okay.· When you say "electronically," do you
      ·4·   · · · disclose that.· But I think you can and should ask    ·4·   ·mean by e-mail?
      ·5·   · · · whether they're being separately compensated by the   ·5·   · · · A· · Yes, we did e-mails.
      ·6·   · · · litigants or their counsel over and above what        ·6·   · · · Q· · Okay.· Did you have -- did you conduct any
      ·7·   · · · Dr. Leonard is being compensating.                    ·7·   ·telephone conferences or video conferences in connection
      ·8·   · · · · · ·MS. DAGLEY:· So your objection -- your           ·8·   ·with this report?
      ·9·   · · · objection is that it's unfair?                        ·9·   · · · · · ·MR. BRENNER:· Again, I will instruct you to
      10·   · · · · · ·MR. BRENNER:· My objection is it's not           10·   · · · limit your answer to not reveal any communications
      11·   · · · relevant, and I think you're harassing him.· If he    11·   · · · with counsel, although you can identify if such
      12·   · · · wants to answer it, he can answer it.· But I think    12·   · · · communications existed.· But you are instructed not
      13·   · · · you're not asking questions -- that's my objection.   13·   · · · to answer the content of any communications with
      14·   · · · You can do what you want.· I'm not instructing him    14·   · · · counsel regarding your drafting of your report.
      15·   · · · not to answer.                                        15·   · · · · · ·MS. DAGLEY:· Okay.· I'm going to give him a
      16·   · · · · · ·MS. DAGLEY:· Okay.                               16·   · · · new question.
      17·   ·BY MS. DAGLEY:                                             17·   · · · · · ·MR. BRENNER:· Sure.
      18·   · · · Q· · Dr. Leonard, please.                             18·   ·BY MS. DAGLEY:
      19·   · · · A· · What?                                            19·   · · · Q· · Have you had any telephone conferences or
      20·   · · · Q· · Is there -- is there a written agreement         20·   ·video conferences with Dakota Wing in connection with
      21·   ·regarding their compensation in this case?                 21·   ·this report?
      22·   · · · A· · To go back to your earlier question, I pay       22·   · · · · · ·MR. BRENNER:· Same limitations.· If you're not
      23·   ·them and nobody is billed through.· I pay them from what   23·   · · · excluding attorneys, same limitation.
      24·   ·I receive.                                                 24·   · · · · · ·MS. DAGLEY:· I'm sorry, Mr. Brenner.· I asked
      25·   · · · Q· · Okay.· Can you tell me, Dakota Wing, what        25·   · · · him only with respect to Dakota Wing.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 11 of
                                       83 24, 2020
                                    April                              38 to 41
                                                            Page 38                                                           Page 40
      ·1·   · · · · · ·MR. BRENNER:· Yeah, but there could be a call    ·1·   ·you've made in connection with your report.
      ·2·   · · · with Dakota Wing and I'm on.· So you're not           ·2·   · · · · · ·MR. BRENNER:· Object to the form.
      ·3·   · · · excluding -- you need to specifically exclude         ·3·   · · · · · ·THE WITNESS:· Could you be more specific?
      ·4·   · · · attorneys, if that's what you're asking.· If you're   ·4·   ·BY MS. DAGLEY:
      ·5·   · · · not, I'm going to object.· It's up to you.            ·5·   · · · Q· · Yeah.
      ·6·   · · · · · ·MS. DAGLEY:· Okay.· I'm going to --              ·6·   · · · · · ·Let's take a look at report -- your report,
      ·7·   · · · · · ·MR. BRENNER:· Go ahead.                          ·7·   ·page six.
      ·8·   · · · · · ·MS. DAGLEY:· I'm going to ask another            ·8·   · · · A· · Excuse me.· Yes.
      ·9·   · · · question.                                             ·9·   · · · · · ·Page six.· Yes.
      10·   · · · · · ·MR. BRENNER:· Sure.                              10·   · · · Q· · On page six, do you see where it says, "I
      11·   ·BY MS. DAGLEY:                                             11·   ·was" -- in the first sentence, "I was provided by
      12·   · · · Q· · Excluding any attorneys, have you had any        12·   ·counsel with a number of documents known to have been
      13·   ·telephone conferences or video conferences with Dakota     13·   ·written by Dr. Craig Steven Wright"?
      14·   ·Wing in connection with this report?                       14·   · · · A· · Correct.
      15·   · · · A· · Yes.                                             15·   · · · Q· · Is that one of the assumptions you made?
      16·   · · · Q· · Okay.· Do you remember how many times you've     16·   · · · A· · I accepted counsel's assumptions that
      17·   ·spoken with Dakota Wing about this report?                 17·   ·Dr. Wright had said that he had written those as far as
      18·   · · · A· · No.                                              18·   ·I can recall.
      19·   · · · Q· · Would you have a record of how many times        19·   · · · Q· · On that same page, do you see where it says,
      20·   ·you've spoken with Dakota Wing about this report?          20·   ·"Q Category 1, consists of e-mail threads that
      21·   · · · A· · No.                                              21·   ·Dr. Wright denies having authored any part of"?· Is that
      22·   · · · Q· · Apart from any attorneys, have you had any       22·   ·also an assumption you made?
      23·   ·telephone conferences or video conferences with Juliane    23·   · · · A· · Well, it's not an assumption I'm making.· I --
      24·   ·Ford in connection with this report?                       24·   ·unless you're using assumption in a technical term that
      25·   · · · A· · Yes.                                             25·   ·I'm not familiar with.

                                                            Page 39                                                           Page 41
      ·1·   · · · Q· · Okay.· Do you recall how many times?             ·1·   · · · Q· · Is that an assumption that was provided to you
      ·2·   · · · A· · No.                                              ·2·   ·by counsel?
      ·3·   · · · Q· · Apart from any attorneys, have you had any       ·3·   · · · A· · That "Q Category 1, consists of e-mail threads
      ·4·   ·video conferences or telephone calls with Tanya            ·4·   ·that Dr. Wright denies having any authority" -- "having
      ·5·   ·Christensen in connection with this report?                ·5·   ·authored any part of," you mean?
      ·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Yes, that's correct.
      ·7·   · · · Q· · Do you recall how many times?                    ·7·   · · · A· · Yes.
      ·8·   · · · A· · No.                                              ·8·   · · · Q· · And then right after that it says, "Q Category
      ·9·   · · · Q· · Looking at your report, which has been marked    ·9·   ·2, consists of e-mail threads that according to
      10·   ·as Exhibit D, I believe, does it list all your opinions    10·   ·Dr. Wright are partly his own writing."· Is that also an
      11·   ·in this matter?                                            11·   ·assumption that was provided to you by counsel?
      12·   · · · A· · Well, it lists the essence of them.              12·   · · · · · ·MR. BRENNER:· Object to the form to the extent
      13·   · · · Q· · Okay.· Are you offering any opinions in this     13·   · · · you didn't finish the sentence.
      14·   ·case that are not contained in your report?                14·   ·BY MS. DAGLEY:
      15·   · · · A· · Not specifically.· I only mean that when         15·   · · · Q· · Is that also an assumption that was provided
      16·   ·something is said, there may be a lot of research behind   16·   ·to you by plaintiff's counsel in connection with your
      17·   ·it that is entailed in it but was not appropriate to put   17·   ·report?
      18·   ·in the report.                                             18·   · · · · · ·MR. BRENNER:· Same objection.
      19·   · · · Q· · Okay.· But are you offering any opinions that    19·   · · · · · ·THE WITNESS:· "Category 2," just for
      20·   ·are outside of this report?                                20·   · · · completeness, "consists of e-mail threads that
      21·   · · · · · ·MR. BRENNER:· Object to the form.                21·   · · · according to Dr. Wright are partly his own writing,
      22·   · · · · · ·THE WITNESS:· The report encapsulates my         22·   · · · but also partly written by an imposter."· That is
      23·   · · · essential findings.                                   23·   · · · information given to me by the attorney -- sorry
      24·   ·BY MS. DAGLEY:                                             24·   · · · counsel.· The attorneys.
      25·   · · · Q· · Okay.· Please tell me every assumption that      25·   ·BY MS. DAGLEY:


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 12 of
                                       83 24, 2020
                                    April                              42 to 45
                                                            Page 42                                                           Page 44
      ·1·   · · · Q· · If you turn to page eight of your report.        ·1·   · · · question?
      ·2·   · · · A· · Yes.                                             ·2·   ·BY MS. DAGLEY:
      ·3·   · · · Q· · On the top of that page it says, "The            ·3·   · · · Q· · Let me ask you -- we've touched upon the
      ·4·   ·following K documents were excluded because they are       ·4·   ·categories -- categorization of the documents in your
      ·5·   ·likely to have been coauthored" -- and then in paren it    ·5·   ·report which are listed on page six.· If you could turn
      ·6·   ·says "the deed and the statements."· Do you see that       ·6·   ·to page six again.
      ·7·   ·part?                                                      ·7·   · · · A· · Okay.· Page seven.
      ·8·   · · · A· · Yes.                                             ·8·   · · · · · ·I think you mean page seven?
      ·9·   · · · Q· · Okay.· Is that an assumption that was provided   ·9·   · · · Q· · Six.
      10·   ·to you by counsel?                                         10·   · · · A· · Okay.· One minute.
      11·   · · · A· · No.                                              11·   · · · · · ·Oh, I see --
      12·   · · · Q· · Is that an assumption that you made on your      12·   · · · Q· · Where you reference in bold it says "K
      13·   ·own?                                                       13·   ·Wright," in bold it says "Q Category 1," and "Q Category
      14·   · · · A· · Again, would you like to define "assumption"?    14·   ·2."
      15·   · · · Q· · Okay.· What does -- what does assumption mean    15·   · · · A· · Correct.
      16·   ·in your mind?                                              16·   · · · Q· · Are those the categories of documents you
      17·   · · · A· · Well, I'm trying to answer your question, so     17·   ·addressed in your report?
      18·   ·why don't you tell me what you --                          18·   · · · A· · Yes.
      19·   · · · Q· · Okay.· Why don't -- why don't we do this.· Do    19·   · · · Q· · Okay.· In preparing your report -- actually,
      20·   ·you understand what an assumption is when you're           20·   ·let me -- let me rephrase that.
      21·   ·providing an opinion regarding authorship analysis?        21·   · · · · · ·In forming your opinion which did you read
      22·   · · · · · ·MR. BRENNER:· I'll object to the form only       22·   ·first, the questioned e-mails or the known documents?
      23·   · · · because I'm not sure I caught all of it with the      23·   · · · A· · Which did I read first did you say?
      24·   · · · breakup in the -- in the audio.· But if you get       24·   · · · Q· · Yes.
      25·   · · · it -- if you got it, you can answer.· I'm objecting   25·   · · · A· · The questioned documents.

                                                            Page 43                                                           Page 45
      ·1·   · · · because I didn't hear everything.                     ·1·   · · · Q· · If you could turn to page 24 of the report.
      ·2·   ·BY MS. DAGLEY:                                             ·2·   · · · · · ·MR. BRENNER:· I'm sorry.· Which page did you
      ·3·   · · · Q· · Okay.                                            ·3·   · · · say?
      ·4·   · · · A· · I'm trying my best to be responsive, but just    ·4·   · · · · · ·MS. DAGLEY:· 24.
      ·5·   ·as if we were speaking another language and I wouldn't     ·5·   · · · · · ·MR. BRENNER:· Thank you.
      ·6·   ·know how to respond.· I'm not --                           ·6·   · · · · · ·THE WITNESS:· I'm there.
      ·7·   · · · Q· · Let me --                                        ·7·   ·BY MS. DAGLEY:
      ·8·   · · · A· · -- sure I know what you mean by "assumption."    ·8·   · · · Q· · Okay.· That contains your conclusion in
      ·9·   ·And I'm very --                                            ·9·   ·section five; is that correct?
      10·   · · · Q· · Let me --                                        10·   · · · A· · Yes.
      11·   · · · A· · -- to answer it, once I do.                      11·   · · · Q· · Okay.· And what is your conclusion?· Can
      12·   · · · Q· · Let me ask you a different question.· Did        12·   ·you -- can you please read it.
      13·   ·plaintiff's counsel provide you with any assumptions       13·   · · · A· · "As demonstrated in the analysis above, the
      14·   ·regarding the deed and the statements that are             14·   ·superior hypothesis for all Q documents, individual
      15·   ·referenced in this paragraph?                              15·   ·e-mail threads, is Hypothesis 1.· That is, the language
      16·   · · · A· · You already asked me that, didn't you?           16·   ·patterns of the Q documents are consistent with the
      17·   · · · Q· · Not in the same way, no.                         17·   ·language patterns found in the documents known to have
      18·   · · · · · ·MR. BRENNER:· Object to the form.· But go        18·   ·been written by Dr. Craig Steven Wright."
      19·   · · · ahead.                                                19·   · · · Q· · Okay.· Have you ever offered an opinion where
      20·   · · · · · ·THE WITNESS:· It was my thought that deeds are   20·   ·your conclusion was consistent with Hypothesis 3 which
      21·   · · · legal documents and, therefore, less likely to be     21·   ·is on page six of your report?
      22·   · · · single authored by someone.· If I had a deed or       22·   · · · · · ·MR. BRENNER:· Object to the form.
      23·   · · · similar document, I would hope that I was smart       23·   · · · · · ·THE WITNESS:· Many times.
      24·   · · · enough to have an attorney help me get the wording    24·   ·BY MS. DAGLEY:
      25·   · · · precise, or somebody else.· Does that answer your     25·   · · · Q· · Do you recall any cases?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 13 of
                                       83 24, 2020
                                    April                              46 to 49
                                                            Page 46                                                           Page 48
      ·1·   · · · A· · Well --                                          ·1·   ·Australian subcorpus, of course.
      ·2·   · · · · · ·MR. BRENNER:· Same objection.                    ·2·   · · · Q· · Did you review any data from Great Britain for
      ·3·   · · · · · ·THE WITNESS:· -- they did not come to court.     ·3·   ·this particular linking feature?
      ·4·   ·BY MS. DAGLEY:                                             ·4·   · · · A· · Well, when one looks at GloWbE reports, one
      ·5·   · · · Q· · Does that mean that you didn't offer any         ·5·   ·looks at many different countries, so I'm sure I saw it.
      ·6·   ·deposition or trial testimony?· Correct?                   ·6·   · · · Q· · Here you -- if you take a look at your
      ·7·   · · · A· · That's right.· Well, it's possible.· Actually,   ·7·   ·analysis, again under one, linking feature one, "try
      ·8·   ·let me -- let me think about that.                         ·8·   ·and," you base your analysis on three occurrences of the
      ·9·   · · · · · ·Not that I recall.· But certainly many times I   ·9·   ·words "try and" in the known documents; is that correct?
      10·   ·have analyzed datasets and found that either the dataset   10·   · · · · · ·MR. BRENNER:· Object to the form.
      11·   ·was not sufficient or no conclusion could be drawn.        11·   · · · · · ·THE WITNESS:· Sorry.· Andrew, did you say
      12·   · · · Q· · Can we turn to page nine of your report.         12·   · · · something?· I didn't hear you.
      13·   · · · A· · Very good.                                       13·   · · · · · ·MR. BRENNER:· Yeah.· Yeah.· Doctor --
      14·   · · · Q· · Okay.· Is this where you analyze what you've     14·   · · · Dr. Leonard, just try to wait a second.· Almost
      15·   ·referred to as linking feature number one, "try and"?      15·   · · · always it's just going to be object to the form,
      16·   · · · A· · Is this numbered?· I don't see any numbering     16·   · · · and that's what I said here.
      17·   ·on them.                                                   17·   · · · · · ·THE WITNESS:· Beg your pardon me.
      18·   · · · Q· · You see where it says number one, "try and" on   18·   · · · · · ·MR. BRENNER:· No worries.
      19·   ·page nine?                                                 19·   · · · · · ·THE WITNESS:· Ask the question again.
      20·   · · · A· · Oh, I see.· I was looking at the top of page     20·   ·BY MS. DAGLEY:
      21·   ·nine.                                                      21·   · · · Q· · In connection with linking feature one
      22·   · · · Q· · Do you see that now?                             22·   ·which -- where you discuss "try and," is your analysis
      23·   · · · A· · Yes.                                             23·   ·based on three occurrences of the words "try and" in the
      24·   · · · Q· · Okay.· In this section, you indicate on page     24·   ·known documents and two occurrences in the questioned
      25·   ·ten that you -- you took into consideration Australian     25·   ·documents?

                                                            Page 47                                                           Page 49
      ·1·   ·English; is that correct?                                  ·1·   · · · · · ·MR. BRENNER:· Object to the form.
      ·2·   · · · A· · Yes.                                             ·2·   · · · · · ·THE WITNESS:· In the known documents we find
      ·3·   · · · Q· · Okay.· Is that because Dr. Wright is             ·3·   · · · three instances of "try and," and importantly no
      ·4·   ·Australian?                                                ·4·   · · · instances of "try to," which is the canonical form.
      ·5·   · · · A· · That was one of my assumptions.                  ·5·   · · · And in the questioned documents, we find
      ·6·   · · · Q· · Okay.· On page eight of your report, you state   ·6·   · · · instances -- two instances of, again, "try and" and
      ·7·   ·that you considered analysis from the "Corpus of Global    ·7·   · · · no instances of "try to."
      ·8·   ·Web-based English," in paren G-L-O capital W, B-E; is      ·8·   ·BY MS. DAGLEY:
      ·9·   ·that correct?                                              ·9·   · · · Q· · Okay.· Can you point me to any peer-reviewed
      10·   · · · A· · "Also considered for analysis" -- that section   10·   ·linguistic literature that establishes that a comparison
      11·   ·-- "is the Corpus of Global Web-based English, GloWbE,     11·   ·of two occurrences of a linking feature in a questioned
      12·   ·which is an online collection of about 2 billion words     12·   ·text with three occurrences in known text is sufficient
      13·   ·of English from twenty different countries, allowing for   13·   ·for an authorship analysis?
      14·   ·comparison between different variety of English,           14·   · · · · · ·MR. BRENNER:· Object to the form.
      15·   ·including Australian English."· Yes.                       15·   · · · · · ·THE WITNESS:· I am absolutely not claiming it
      16·   · · · Q· · So on page ten of the report where you discuss   16·   · · · is sufficient.
      17·   ·the feature -- the linking feature "try and," you          17·   ·BY MS. DAGLEY:
      18·   ·reference users of Australian English; is that correct?    18·   · · · Q· · Okay.· What are you claiming here?
      19·   · · · A· · So now we're on page nine or ten?· Sorry.        19·   · · · A· · It is the series of features that we find
      20·   · · · Q· · We're on page ten.· At the top of page ten.      20·   ·in --
      21·   · · · A· · Okay.                                            21·   · · · Q· · Is it --
      22·   · · · · · ·Yes.                                             22·   · · · · · ·MR. BRENNER:· Wait, wait.· Hold on.· Let him
      23·   · · · Q· · Okay.· What other country-specific corpora did   23·   · · · finish his answer.
      24·   ·you review or consider from GloWbE?                        24·   · · · · · ·THE WITNESS:· In both the --
      25·   · · · A· · I don't recall.· I was interested in the         25·   · · · · · ·MS. DAGLEY:· He's cutting out.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 14 of
                                       83 24, 2020
                                    April                              50 to 53
                                                            Page 50                                                           Page 52
      ·1·   ·BY MS. DAGLEY:                                             ·1·   · · · · · ·MR. BRENNER:· Object to the form.
      ·2·   · · · Q· · Dr. Leonard, can you repeat your entire          ·2·   · · · · · ·THE WITNESS:· Scientific analysis goes
      ·3·   ·answer.                                                    ·3·   · · · virtually by pattern analysis.· At Columbia, where
      ·4·   · · · A· · I am not claiming that any single feature is     ·4·   · · · I was trained, we heard many, many, many times that
      ·5·   ·probative in and of itself.· I am pointing out that the    ·5·   · · · what scientists do is they discover patterns of
      ·6·   ·patterns in the linguistic data show strings of            ·6·   · · · nonrandom distribution of the data, and then we
      ·7·   ·correspondences in the K to strings of correspondences     ·7·   · · · build competing hypotheses and see which of those
      ·8·   ·in the Q.                                                  ·8·   · · · hypotheses best explains the nonrandom
      ·9·   · · · Q· · Okay.· Can you point to any peer-reviewed        ·9·   · · · distribution.· So that is the overarching standard.
      10·   ·linguistic literature that discusses what you just         10·   · · · You build a hypothesis that says one thing, a
      11·   ·described?                                                 11·   · · · hypothesis that says another, a third that says
      12·   · · · A· · Yes.                                             12·   · · · another, and see does the distribution -- is the
      13·   · · · Q· · Okay.· Can you name any specific peer-reviewed   13·   · · · distribution best explained by A, B or C.· And that
      14·   ·linguistic literature to that effect?                      14·   · · · is the standard because it's the standard
      15·   · · · A· · In my CV I have two articles that I recently     15·   · · · scientific method.
      16·   ·wrote or was a lead author of.· One of them is the --      16·   ·BY MS. DAGLEY:
      17·   ·I'm thinking which has most references.· One of them is    17·   · · · Q· · So are you saying that the two occurrences of
      18·   ·the forensic linguistics chapter in the Handbook of        18·   ·this linking feature in a questioned text and three
      19·   ·Behavioral Criminology.· And I give references there       19·   ·occurrences in the known text, are sufficient to include
      20·   ·that discuss this type of forensic linguistic authorship   20·   ·it in the list of features that you've analyzed?
      21·   ·analysis.                                                  21·   · · · · · ·MR. BRENNER:· Object to the form.
      22·   · · · Q· · And that's a peer-reviewed publication?          22·   · · · · · ·THE WITNESS:· You also left out that there are
      23·   · · · A· · Yes.· And the references are peer reviewed and   23·   · · · no counterexamples.
      24·   ·I think perhaps a handbook, reference handbook.            24·   ·BY MS. DAGLEY:
      25·   · · · Q· · Okay.· Can you cite to any uniform standards     25·   · · · Q· · I'm just asking a question.· Can you answer

                                                            Page 51                                                           Page 53
      ·1·   ·or guidelines that establish that a comparison of two      ·1·   ·that question?
      ·2·   ·occurrences of a linking feature in questioned text with   ·2·   · · · · · ·MR. BRENNER:· Same objection --
      ·3·   ·three occurrences in known text is sufficient to include   ·3·   · · · · · ·THE WITNESS:· I'm trying --
      ·4·   ·in an authorship analysis opinion?                         ·4·   · · · · · ·MR. BRENNER:· Hold on.· Same objection.
      ·5·   · · · · · ·MR. BRENNER:· Object to the form.                ·5·   · · · · · ·Now you can go.
      ·6·   · · · · · ·THE WITNESS:· Is this the same question you      ·6·   · · · · · ·THE WITNESS:· I'm trying to answer that
      ·7·   · · · just asked me?                                        ·7·   · · · question in a way that will advance the ball.· I've
      ·8·   ·BY MS. DAGLEY:                                             ·8·   · · · said many times that a single feature -- what is
      ·9·   · · · Q· · I asked you:· Can you point me to any uniform    ·9·   · · · it, a single sparrow does not a summer make, or
      10·   ·standards or guidelines?                                   10·   · · · something like that.· There's some proverb.
      11·   · · · · · ·MR. BRENNER:· Same objection.                    11·   · · · · · ·A single feature -- of course one has to be
      12·   · · · · · ·THE WITNESS:· As I say, this is common           12·   · · · careful about saying that because sometimes
      13·   · · · practice in forensic linguistic authorship analysis   13·   · · · features, if they're embedded in otherwise similar
      14·   · · · to find strings of features that vary in the same     14·   · · · contexts, one feature might be quite probative.
      15·   · · · way.· So none of these -- once again -- and I hope    15·   · · · · · ·But in this case I am pointing out that we
      16·   · · · we don't have to keep going through it -- none of     16·   · · · have strings of individual features.· For example,
      17·   · · · these features by themselves, likely, would be        17·   · · · this one in which we get three in the Q is it or K?
      18·   · · · probative, but together they form a distinctive       18·   · · · and two in the other and no counterexamples -- so
      19·   · · · pattern that we see in the Q and that we see in the   19·   · · · that's a hundred percent distribution for that
      20·   · · · K.                                                    20·   · · · feature -- is embedded in a string -- with a string
      21·   ·BY MS. DAGLEY:                                             21·   · · · of other features.
      22·   · · · Q· · Okay.· Are there any uniform standards or        22·   ·BY MS. DAGLEY:
      23·   ·guidelines that establish a certain frequency of the       23·   · · · Q· · Do you know what an idiolect feature is?
      24·   ·linking feature that would be adequate to include in       24·   · · · A· · An idiolect feature.· Idiolectal feature?
      25·   ·this type of analysis?                                     25·   · · · Q· · Idiolect feature.· Have you ever heard that


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 15 of
                                       83 24, 2020
                                    April                              54 to 57
                                                            Page 54                                                           Page 56
      ·1·   ·term before?                                               ·1·   · · · · · ·MR. BRENNER:· Object to the form.
      ·2·   · · · A· · I've heard the term "feature" and I've heard     ·2·   · · · · · ·THE WITNESS:· So --
      ·3·   ·the term "idiolect," but --                                ·3·   ·BY MS. DAGLEY:
      ·4·   · · · Q· · Okay.· What does -- what does "idiolect" mean?   ·4·   · · · Q· · Are you familiar with the term "style marker"?
      ·5·   · · · A· · An idiolect is a concept that suggests or        ·5·   · · · A· · Well, people use it but different people use
      ·6·   ·that -- how best to explain it?                            ·6·   ·it differently, and you seem to be equating it with an
      ·7·   · · · · · ·An idiolect, depending on how you're asking      ·7·   ·idiolectal feature.· And I want to give you a full and
      ·8·   ·and who you are reading, is described as the sum total     ·8·   ·complete answer, so I want to know what assumptions you
      ·9·   ·of all the linguistic patterns used by a particular        ·9·   ·are bringing to the table when you ask me the table.
      10·   ·individual and typically at a particular time.             10·   · · · Q· · Okay.· Fair enough.· Let me ask you a
      11·   · · · Q· · Is it a distinctive feature?                     11·   ·different question.
      12·   · · · A· · Is what a distinctive feature?                   12·   · · · · · ·Is "try and" a feature that the forensic
      13·   · · · Q· · An idiolect.· Does it present a distinctive      13·   ·linguistic field has accepted in connection with the
      14·   ·feature to an individual?                                  14·   ·method you have used in this report?
      15·   · · · A· · I'm sorry.· It's a meaningless question. I       15·   · · · A· · It is certainly within the very widely
      16·   ·don't --                                                   16·   ·accepted methodology of looking for features that are
      17·   · · · Q· · Okay.                                            17·   ·less common when trying to do authorship analysis.
      18·   · · · A· · -- get from it.                                  18·   ·Whether somebody prior to me has noticed that that was a
      19·   · · · Q· · Okay.                                            19·   ·useful feature in their set of data, I don't recall.
      20·   · · · A· · Is what --                                       20·   ·It's very likely because it's the kind of thing that we
      21·   · · · · · ·MR. BRENNER:· I'm sorry.· Counsel, just          21·   ·look for.
      22·   · · · whenever you find a place, a logical breaking         22·   · · · Q· · What do you mean by "it's the kind of thing
      23·   · · · point, I'll just need a five-minute break.            23·   ·that we look for"?
      24·   · · · · · ·MS. DAGLEY:· Sure.· Actually, this -- this       24·   · · · A· · We look for features of someone's linguistic
      25·   · · · would be a good time.                                 25·   ·patterns that are unlike everybody else's.· So, for

                                                            Page 55                                                           Page 57
      ·1·   · · · · · ·MR. BRENNER:· Okay.· I don't -- I don't mean     ·1·   ·example, the fact that the Q and the K are in English
      ·2·   · · · to make you cut off in the middle of a line of        ·2·   ·don't tell us a lot.· Then we go deeper and we find
      ·3·   · · · question, just whatever -- sometime in the near       ·3·   ·strings of features that differentiate from everybody
      ·4·   · · · future would be helpful.· But if now is fine, for     ·4·   ·else in the world and yet link one to the other.
      ·5·   · · · me too.                                               ·5·   · · · Q· · Can we turn to page ten of your report.
      ·6·   · · · · · ·MS. DAGLEY:· Yeah, that's fine.                  ·6·   · · · · · ·MR. BRENNER:· Let me just get there.
      ·7·   · · · · · ·MR. BRENNER:· Okay.                              ·7·   · · · · · ·THE WITNESS:· I'm there.
      ·8·   · · · · · ·MS. DAGLEY:· Five minutes?                       ·8·   · · · · · ·MR. BRENNER:· I am too.
      ·9·   · · · · · ·MR. BRENNER:· Dr. Leonard, is five minutes       ·9·   ·BY MS. DAGLEY:
      10·   · · · fine with you?                                        10·   · · · Q· · Okay.· Here you have under number two,
      11·   · · · · · ·THE WITNESS:· Yeah.· So it's about 1:00.         11·   ·"setup/backup," in quotes, "as a verb" set forth as a
      12·   · · · We'll be back at 1:05.· Is that good?                 12·   ·linking feature; is that correct?
      13·   · · · · · ·MS. DAGLEY:· That's good with me.                13·   · · · A· · Yes.
      14·   · · · · · ·MR. BRENNER:· Okay.· Thank you.                  14·   · · · Q· · Okay.· And in this section on page 11 -- at
      15·   · · · · · ·MS. DAGLEY:· Thank you.                          15·   ·the top of page 11, you indicate that you took into
      16·   · · · · · ·(Whereupon, there was a brief recess.)           16·   ·consideration Australian English; is that correct?
      17·   ·BY MS. DAGLEY:                                             17·   · · · A· · I'm reading.
      18·   · · · Q· · Dr. Leonard, is "try and" a feature that the     18·   · · · · · ·Yes.
      19·   ·forensics linguistic field has accepted as a valid and     19·   · · · Q· · Okay.· And is that because Dr. Wright is
      20·   ·reliable style marker?                                     20·   ·Australian?
      21·   · · · · · ·MR. BRENNER:· Object to the form.                21·   · · · A· · Yes.
      22·   · · · · · ·THE WITNESS:· What do you mean by "style         22·   · · · Q· · Okay.· And would it be fair to state that any
      23·   · · · marker"?                                              23·   ·other such references in your report to Australian
      24·   ·BY MS. DAGLEY:                                             24·   ·English are made because Dr. Wright is Australian?
      25·   · · · Q· · An idiolectal feature perhaps.                   25·   · · · · · ·MR. BRENNER:· Object to the form.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 16 of
                                       83 24, 2020
                                    April                              58 to 61
                                                            Page 58                                                           Page 60
      ·1·   · · · · · ·THE WITNESS:· Would it be fair to say that any   ·1·   ·"backup" as a verb as two words.
      ·2·   · · · other references to Australian English are there      ·2·   · · · Q· · Anything else?
      ·3·   · · · because Dr. Wright is an Australian?· Is that the     ·3·   · · · A· · This, by the way, is what I was referring to
      ·4·   · · · question?                                             ·4·   ·before that when -- are all of my opinions in the
      ·5·   ·BY MS. DAGLEY:                                             ·5·   ·document, that obviously there are corollary assumptions
      ·6·   · · · Q· · That's the question, yes.                        ·6·   ·by saying something.· And here we say that I find
      ·7·   · · · A· · Yes.                                             ·7·   ·"setup, setup, setup, setup" as verbs in the K, "backup"
      ·8·   · · · Q· · Okay.· In this particular part of your report,   ·8·   ·in the K, "setup" in the Q, and I never find any
      ·9·   ·under number two, page ten, you base your analysis on      ·9·   ·counterexamples.· And that's the very definition of
      10·   ·four occurrences of the word "setup" and one occurrences   10·   ·consistency, especially when it's a unique feature -- a
      11·   ·of "backup," also in quotes, in the known documents, and   11·   ·fairly unique feature like this.
      12·   ·one occurrence of the word "setup" in the questioned       12·   · · · Q· · On what do you base -- you said it's a unique
      13·   ·document; is that correct?                                 13·   ·feature.· On what do you base that?
      14·   · · · · · ·MR. BRENNER:· Object to the form.                14·   · · · A· · I said it's a fairly unique feature, number
      15·   · · · · · ·THE WITNESS:· Would you say that again?· I'm     15·   ·one.
      16·   · · · sorry.· Or perhaps the reporter could read it back    16·   · · · Q· · Okay.· On what do you base that?
      17·   · · · while I'm following along in my report.               17·   · · · · · ·MR. BRENNER:· Let him -- just let him finish
      18·   ·BY MS. DAGLEY:                                             18·   · · · his answer, please.
      19·   · · · Q· · How about we do this.· Why don't we take a       19·   · · · · · ·MS. DAGLEY:· I'm sorry.· Mr. Brenner, did you
      20·   ·look at Table 10 on page ten.                              20·   · · · say something?
      21·   · · · A· · Yes, that's where I am looking too.              21·   · · · · · ·MR. BRENNER:· Yeah.· You -- I know -- I'm sure
      22·   · · · Q· · Okay.· In Table 10, you've indicated four        22·   · · · it was inadvertent, but you cut him off in the
      23·   ·occurrences of the words "setup" and "backup" in the       23·   · · · middle of his answer.
      24·   ·known documents; is that correct?                          24·   · · · · · ·MS. DAGLEY:· Oh --
      25·   · · · A· · No.                                              25·   · · · · · ·MR. BRENNER:· Just let him finish.

                                                            Page 59                                                           Page 61
      ·1·   · · · Q· · Okay.· Can you tell me what's correct.           ·1·   · · · · · ·MS. DAGLEY:· -- I didn't mean to.
      ·2·   · · · A· · Four "setup," one "backup."                      ·2·   ·BY MS. DAGLEY:
      ·3·   · · · Q· · You're right.· Four occurrences of the word      ·3·   · · · Q· · Dr. Leonard, go ahead.
      ·4·   ·"setup" and one occurrence of the word "backup" in the     ·4·   · · · · · ·MR. BRENNER:· I'm sure you did not.
      ·5·   ·known documents in Table 10; is that correct?              ·5·   ·BY MS. DAGLEY:
      ·6·   · · · A· · Correct.                                         ·6·   · · · Q· · Please go ahead.
      ·7·   · · · Q· · And there's one occurrence of the word "setup"   ·7·   · · · A· · Thank you.· I was trying to answer the
      ·8·   ·under the questioned Category 1 documents; is that         ·8·   ·question that I understood that was current which was on
      ·9·   ·correct?                                                   ·9·   ·what do I base the statement that it is unique or fairly
      10·   · · · A· · Correct.                                         10·   ·unique.· Obviously it's not unique, but it is relatively
      11·   · · · Q· · Okay.· And are these -- is this the dataset      11·   ·speaking unique.
      12·   ·you rely on in connection with linking feature number      12·   · · · · · ·So as we see on page 11, the following table
      13·   ·two?                                                       13·   ·demonstrates instances of single word "setup," single
      14·   · · · A· · Is this the dataset I rely on?· I'm not sure     14·   ·word "backup" as verbs as compared to "setup" and
      15·   ·what you mean.                                             15·   ·"backup" as nouns.· And we also compare them to the more
      16·   · · · Q· · Okay.· Is there anything else that you're        16·   ·canonical verb forms "set up" as two words and "back up"
      17·   ·relying on to form your opinion in section two --          17·   ·as two words as found in the Australian English
      18·   · · · · · ·MR. BRENNER:· Object to the form.                18·   ·subcorpus of GloWbE.
      19·   ·BY MS. DAGLEY:                                             19·   · · · · · ·As shown, both terms used as verbs are used
      20·   · · · Q· · -- other than what's listed in Table 10?         20·   ·much less frequently -- that's sort of what we mean by
      21·   · · · A· · Yes.                                             21·   ·more unique -- than they are used as nouns.· And both
      22·   · · · Q· · Okay.· Tell me what it is.                       22·   ·verbs used as compound words are used much less
      23·   · · · A· · What is not listed in Table 10.                  23·   ·frequently than their noncompound verb phrase
      24·   · · · Q· · Okay.· And would that be in Table 11?            24·   ·counterparts.· So "setup," for example, in the
      25·   · · · A· · No.· We have no examples of "setup" or           25·   ·Australian subcorpus.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 17 of
                                       83 24, 2020
                                    April                              62 to 65
                                                            Page 62                                                           Page 64
      ·1·   · · · · · ·What we find in the Q and the K, "setup" we      ·1·   ·I also point out that we are less likely, just by logic
      ·2·   ·find only 159 compared to the two-word verbal which we     ·2·   ·and almost by definition, to find a noncanonical form in
      ·3·   ·find 9,401 times.· Percentagewise that means that what     ·3·   ·an otherwise fairly canonical writer and someone who is
      ·4·   ·we find in our dataset is 1.7 percent of the total as      ·4·   ·educated.
      ·5·   ·opposed to the canonical form of two words which is        ·5·   · · · Q· · Okay.· On page ten -- going back to page ten.
      ·6·   ·98.3 percent.                                              ·6·   ·What would happen -- actually, let me back up.
      ·7·   · · · Q· · Are you relying on the GloWbE database to form   ·7·   · · · · · ·Let's go to page 11 of your report.
      ·8·   ·an opinion regarding whether this is a fairly unique       ·8·   · · · A· · Yes.
      ·9·   ·feature?                                                   ·9·   · · · Q· · Okay.· Here you discuss linking feature number
      10·   · · · · · ·MR. BRENNER:· Object to the form.                10·   ·three, "quantity noun 'couple' without 'of;'" is that
      11·   · · · · · ·THE WITNESS:· I'm certainly relying on it, but   11·   ·correct?
      12·   · · · it's not the only thing.                              12·   · · · A· · "The quantity noun 'couple' without 'of,'"
      13·   ·BY MS. DAGLEY:                                             13·   ·correct?
      14·   · · · Q· · Okay.· What else is there?                       14·   · · · Q· · And in Table 12, can -- are you there?
      15·   · · · A· · Well, educated people typically use canonical    15·   · · · A· · Yes, I am.
      16·   ·forms.· So it's not merely Australian but people who are   16·   · · · Q· · Okay.· Are there two occurrences of "couple"
      17·   ·educated, as Dr. Wright clearly is, typically use what I   17·   ·without "of" in the known documents; is that correct?
      18·   ·keep calling the canonical form, whereas people who are    18·   · · · A· · Correct.· "There are a couple recent
      19·   ·not as educated in the mainstream English are more         19·   ·transactions.· Do we move the LSE prof a couple days?"
      20·   ·likely to use noncanonical -- what are so-called           20·   ·Correct.
      21·   ·nonstandard forms.                                         21·   · · · Q· · And in that same table, are there two
      22·   · · · Q· · And is there any research to back up the         22·   ·occurrences of "couple" without "of" in the questioned
      23·   ·answer that you've just provided?                          23·   ·documents?
      24·   · · · A· · That more educated people use more educated      24·   · · · A· · There are.· "We did not talk much in April
      25·   ·forms and less educated people use less educated forms?    25·   ·other than a couple company matters.· In the couple

                                                            Page 63                                                           Page 65
      ·1·   · · · Q· · Correct.                                         ·1·   ·months before the end..."
      ·2·   · · · A· · I would imagine there is a ton of literacy       ·2·   · · · Q· · Do you see where it says, "There are a couple
      ·3·   ·research.                                                  ·3·   ·recent transactions" in Table 12?
      ·4·   · · · Q· · Are you aware of any in particular?              ·4·   · · · A· · I do.
      ·5·   · · · · · ·MR. BRENNER:· Object to the form.                ·5·   · · · Q· · My question to you is, is there a difference
      ·6·   · · · · · ·THE WITNESS:· There's just so much out there.    ·6·   ·in meaning between "couple of recent transactions" and
      ·7·   · · · But I cannot, sitting here today, give you a          ·7·   ·"couple transact" -- "couple recent transactions"?
      ·8·   · · · citation.                                             ·8·   · · · A· · Say that again.
      ·9·   ·BY MS. DAGLEY:                                             ·9·   · · · · · ·MR. BRENNER:· Object to the form.
      10·   · · · Q· · Okay.· Have you cited that research in your      10·   ·BY MS. DAGLEY:
      11·   ·report?                                                    11·   · · · Q· · Okay.· Is there a difference in meaning
      12·   · · · A· · What research?                                   12·   ·between "couple of recent transactions" and "couple
      13·   · · · Q· · You said there's several -- there's a lot of     13·   ·recent transactions"?
      14·   ·research out there about educated people using more        14·   · · · · · ·MR. BRENNER:· Same objection.
      15·   ·canonical forms.· Is there -- is that research cited or    15·   · · · · · ·THE WITNESS:· May I answer?
      16·   ·is that identified in your report anywhere?                16·   · · · · · ·MS. DAGLEY:· Yes.
      17·   · · · A· · I must say that educated people use educated     17·   · · · · · ·MR. BRENNER:· Doctor -- yeah.· Dr. Leonard,
      18·   ·forms and less educated people use less educated forms I   18·   · · · unless I instruct you not to answer, which I don't
      19·   ·did not think to cite.                                     19·   · · · think is going to happen, but -- you should just --
      20·   · · · Q· · Okay.                                            20·   · · · you should let me finish my objection and then
      21·   · · · A· · And, again, this is simply another example       21·   · · · answer.
      22·   ·of -- what I have in the report is absolutely sufficient   22·   · · · · · ·THE WITNESS:· My problem is I did not let you
      23·   ·to show that "setup" as a single word in the verb is       23·   · · · finish, so I didn't hear what you said.· So I beg
      24·   ·relatively idiosyncratic, 1.7 percent.· But trying to      24·   · · · your pardon.· And I'll --
      25·   ·answer all of your questions as completely as possible,    25·   · · · · · ·MR. BRENNER:· No worries.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 18 of
                                       83 24, 2020
                                    April                              66 to 69
                                                            Page 66                                                           Page 68
      ·1·   · · · · · ·THE WITNESS:· -- lag.                            ·1·   ·example of what we use in sociolinguistic
      ·2·   · · · · · ·MR. BRENNER:· Yeah.· No worries.· You can go.    ·2·   ·variation.· Essentially "there are a couple of
      ·3·   · · · · · ·THE WITNESS:· So the question is:· Is there a    ·3·   ·recent transactions" means the same as "there are a
      ·4·   · · · meaning difference between "there are a couple        ·4·   ·couple of recent transactions."· That's why it's so
      ·5·   · · · recent transactions" and "a couple of recent          ·5·   ·useful, because we do not have any examples of "a
      ·6·   · · · transactions," correct?                               ·6·   ·couple of recent transactions.· A couple of days."
      ·7·   ·BY MS. DAGLEY:                                             ·7·   ·So this is a sociolinguistic variable.· The
      ·8·   · · · Q· · Yeah.                                            ·8·   ·variable means the same but can vary from speaker
      ·9·   · · · A· · What do you mean by "meaning"?                   ·9·   ·to speaker or situation to speaker.
      10·   · · · Q· · In the English language.                         10·   · · · So I presume that what you meant by mean --
      11·   · · · · · ·MR. BRENNER:· Object to the form.                11·   ·meaning is satisfied by -- in the real world.
      12·   · · · · · ·THE WITNESS:· Yes, I figured you meant the       12·   ·"There are a couple recent transactions" --
      13·   · · · English language.· But what do you mean by            13·   · · · THE COURT REPORTER:· I'm sorry.· I'm sorry --
      14·   · · · "meaning"?                                            14·   ·sorry.· I missed that last part.· Something cut
      15·   ·BY MS. DAGLEY:                                             15·   ·off.· So I have --
      16·   · · · Q· · How does it change the meaning by omitting the   16·   · · · THE WITNESS:· Sure.
      17·   ·word "of"?                                                 17·   · · · THE COURT REPORTER:· Wait a second.· "So I
      18·   · · · A· · Yes.· I keep asking you what you mean by         18·   ·presume that what you meant by meaning is satisfied
      19·   ·"meaning"?                                                 19·   ·by" -- that's where it cut off.
      20·   · · · Q· · What does "couple of recent contractions" mean   20·   · · · THE WITNESS:· Is that very recent or...
      21·   ·to you?                                                    21·   · · · THE COURT REPORTER:· That was the last thing I
      22·   · · · A· · It means what it says.· But --                   22·   ·got before it cut off.· I apologize.
      23·   · · · Q· · Okay.· Does --                                   23·   · · · THE WITNESS:· Not your fault.
      24·   · · · A· · -- you were asking about meaning.                24·   · · · So most people would say that they mean the
      25·   · · · · · ·THE COURT REPORTER:· I'm sorry.                  25·   ·same, except, of course, there is more involved

                                                            Page 67                                                           Page 69
      ·1·   · · · · · ·MR. BRENNER:· Just don't -- I'm just trying to   ·1·   · · · always in any linguistic utterance than merely the
      ·2·   · · · get you guys not to talk over each other.             ·2·   · · · propositional content.· So maybe you want to sound
      ·3·   · · · · · ·THE WITNESS:· My fault.· My fault.               ·3·   · · · like very upper class or maybe you want not to
      ·4·   · · · · · ·By meaning -- I mean, my Ph.D. from Columbia     ·4·   · · · sound like it.· So there's that included sometimes
      ·5·   · · · is in theoretical semantics with more research in     ·5·   · · · in the meaning of -- especially sociolinguistic --
      ·6·   · · · sociolinguistic -- variationist sociolinguistics.     ·6·   · · · sociolinguistic variables.
      ·7·   · · · So it is a very, very important question when         ·7·   · · · · · ·So the short answer is I would say that you
      ·8·   · · · people say, "Do they mean the same thing?· What do    ·8·   · · · meant by meaning -- yes, they mean the same.
      ·9·   · · · they mean?· Do they mean it points to the same        ·9·   · · · "There are a couple of recent transactions" and
      10·   · · · scene in the real world?· Do they have the same       10·   · · · "there are a couple recent transactions."
      11·   · · · truth conditional?· Do they do X, Y, and Z?"          11·   ·BY MS. DAGLEY:
      12·   · · · · · ·And I will give you an example.· Does John       12·   · · · Q· · Let's turn to page 12 of your report.
      13·   · · · loves Mary and Mary is loved by John mean the same    13·   · · · A· · Very good.
      14·   · · · thing?· And --                                        14·   · · · Q· · Here you have linking feature number four,
      15·   ·BY MS. DAGLEY:                                             15·   ·"En-dashes and hyphens used as em-dashes;" is that
      16·   · · · Q· · Are you -- are you done or...                    16·   ·correct?
      17·   · · · A· · I'm asking you so I can --                       17·   · · · A· · Yes.
      18·   · · · Q· · I'm -- no.· I'm sorry.· You're not going to      18·   · · · Q· · And I'm not going to go through every single
      19·   ·ask any questions.· Let me rephrase my question.           19·   ·occurrence here.· But is it fair to state that Table 14
      20·   · · · · · ·In plain English, is there a difference in       20·   ·on pages 12 and 13 identifies the various occurrences in
      21·   ·meaning between "a couple of recent transactions" and      21·   ·the K documents and the Q documents for this particular
      22·   ·"couple transactions"?· If you can't answer it, you can    22·   ·linking feature?
      23·   ·just tell me that.                                         23·   · · · A· · Yes.
      24·   · · · · · ·MR. BRENNER:· Object to the form.                24·   · · · Q· · In the documents that are listed on Table 14,
      25·   · · · · · ·THE WITNESS:· I believe that this is a good      25·   ·do you recall if you reviewed the PDF versions of these


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 19 of
                                       83 24, 2020
                                    April                              70 to 73
                                                            Page 70                                                           Page 72
      ·1·   ·documents?                                                 ·1·   ·where "etc" is used without periods?
      ·2·   · · · A· · I do not recall off the top of my head.          ·2·   · · · A· · Yes.
      ·3·   · · · · · ·Is it in --                                      ·3·   · · · Q· · And on page 15, Table 17, does this table show
      ·4·   · · · Q· · Are there any notations in this report that      ·4·   ·the occurrences of "'etc' without period" in the K
      ·5·   ·would help us answer that question?                        ·5·   ·Wright documents, the Q Category 1, and the Q Category 2
      ·6·   · · · A· · Well, it's certainly retrievable.                ·6·   ·documents?
      ·7·   · · · Q· · Well, let me ask you this:· Were you provided    ·7·   · · · A· · Yes.
      ·8·   ·with any native files?                                     ·8·   · · · Q· · In Table 17, do you see the first document
      ·9·   · · · A· · Oh, yes.· So that suggests that I did see        ·9·   ·where it says "PS, been a while, but how are things
      10·   ·the -- well, I was provided with PDFs -- I mean, with      10·   ·going at SANS etc"?
      11·   ·native files.                                              11·   · · · A· · Yes.
      12·   · · · Q· · Okay.· Let's turn to page 13 of your report.     12·   · · · Q· · Right below that it says, "I now have (without
      13·   · · · A· · To further answer your -- I just went to page    13·   ·the knowledge of Uyen, Ian etc):"· Do you see that?
      14·   ·seven and it says -- oh, I see.· No.· It talks about the   14·   · · · A· · Yes.
      15·   ·Q.· Well, anyway.                                          15·   · · · Q· · Can you tell me how this factors into your
      16·   · · · · · ·All right.· Where are we going?· Sorry.          16·   ·analysis of "'etc' without periods," because here you
      17·   · · · Q· · Page 13.                                         17·   ·have a question mark and a closed paren at the end of
      18·   · · · A· · All right.· I'm there.                           18·   ·the word "etc."
      19·   · · · Q· · On page 13, number -- you have linking feature   19·   · · · · · ·MR. BRENNER:· Object to the form.
      20·   ·number five, "ALL CAPS for emphasis," is that correct?     20·   · · · · · ·THE WITNESS:· These are still possibilities to
      21·   · · · A· · Yes.                                             21·   · · · have periods.
      22·   · · · Q· · Okay.· If you turn to page 14, there's Table     22·   ·BY MS. DAGLEY:
      23·   ·16.· Do you see that?                                      23·   · · · Q· · So are you saying that in the first example on
      24·   · · · A· · Yes.                                             24·   ·Table -- in the first document on Table 17 that there
      25·   · · · Q· · Would it be fair to say that this table          25·   ·should be etc period question mark?

                                                            Page 71                                                           Page 73
      ·1·   ·identifies the occurrences in the K documents, the Q       ·1·   · · · A· · Just that some people use it.· I mean, there's
      ·2·   ·Category 1 documents, and the Q Category 2 documents of    ·2·   ·no should.
      ·3·   ·the linking feature "ALL CAPS and emphasis"?               ·3·   · · · Q· · Is there any GloWbE data on this particular
      ·4·   · · · A· · Yes.                                             ·4·   ·linking feature?
      ·5·   · · · Q· · Okay.· Let's turn to page 15.                    ·5·   · · · A· · I don't think so.
      ·6·   · · · A· · Yes.                                             ·6·   · · · Q· · Can we turn to page -- well, we're on page 15
      ·7·   · · · Q· · Table 18, do you see that?                       ·7·   ·and I already asked you about Table 18.
      ·8·   · · · · · ·MR. BRENNER:· Did you go to Table 18, you        ·8·   · · · A· · Hold on.· So, I'm sorry, where are we?
      ·9·   · · · said?                                                 ·9·   · · · Q· · Page 15, Table 18.
      10·   · · · · · ·MS. DAGLEY:· Correct.                            10·   · · · A· · Yeah.· No, no.· Didn't you want to go
      11·   · · · · · ·MR. BRENNER:· Okay.                              11·   ·somewhere else now?
      12·   ·BY MS. DAGLEY:                                             12·   · · · Q· · Yes.· So let me -- no.· Let me ask you about
      13·   · · · Q· · Okay.· Again, this is linking feature number     13·   ·the "Several Negations in a Row" on page 15.
      14·   ·seven that you've identified as "Several Negations in a    14·   · · · A· · All right.
      15·   ·Row;" is that correct?                                     15·   · · · Q· · At the end of that paragraph under number
      16·   · · · A· · Yes.                                             16·   ·seven you have a -- in paren "but which does not lend
      17·   · · · Q· · And does Table 18 identify the occurrences of    17·   ·itself to corpus searches."· Does that mean that this
      18·   ·that linking feature in the K Wright and the Q Category    18·   ·data is not available in GloWbE?
      19·   ·1 documents?                                               19·   · · · A· · It means that we did not know immediately how
      20·   · · · A· · Yes.                                             20·   ·to search for such a thing in GloWbE.
      21·   · · · Q· · Let's go to -- actually, I think I may have      21·   · · · Q· · Let's go to page 19 of your report.· I'm
      22·   ·skipped the "'etc' without periods" on page 14.· Do you    22·   ·sorry.· Page 16.
      23·   ·see that?                                                  23·   · · · A· · All right.· Yes.
      24·   · · · A· · I do.                                            24·   · · · Q· · Is there any GloWbE data for -- actually, let
      25·   · · · Q· · Okay.· Is that linking feature number six        25·   ·me -- let me rephrase that.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 20 of
                                       83 24, 2020
                                    April                              74 to 77
                                                            Page 74                                                           Page 76
      ·1·   · · · · · ·On page 16 you have linking feature number       ·1·   ·valid and reliable feature?
      ·2·   ·eight titled "N-grams;" is that correct?                   ·2·   · · · · · ·MR. BRENNER:· Object to the form.
      ·3·   · · · A· · Yes.                                             ·3·   · · · · · ·THE WITNESS:· I have seen research on
      ·4·   · · · Q· · Okay.· Is there any GloWbE data for this         ·4·   · · · emoticons and their use in forensic analyses.
      ·5·   ·particular feature?                                        ·5·   ·BY MS. DAGLEY:
      ·6·   · · · A· · I did not find any.                              ·6·   · · · Q· · Have you ever seen any instances of an
      ·7·   · · · Q· · Is it possible to run it?                        ·7·   ·emoticon being used in the middle of a sentence?
      ·8·   · · · A· · Should be.                                       ·8·   · · · A· · You mean ever in my life?
      ·9·   · · · Q· · On page 19 we have linking feature number        ·9·   · · · Q· · In your prior work.
      10·   ·nine, "The emoticon" -- which I think you call a winky     10·   · · · A· · I'm sure I have.
      11·   ·smiley.· And for the purpose of the court reporter         11·   · · · Q· · Can you say with certainty?
      12·   ·taking this down, it's open quote, semicolon, closed       12·   · · · A· · I have seen -- I'm almost positive I've seen
      13·   ·paren, closed quote -- "as sentence-final punctuation;"    13·   ·people using emoticons in mid sentence, if that answers
      14·   ·is that correct?                                           14·   ·your question.
      15·   · · · A· · Correct.                                         15·   · · · Q· · Have you ever relied upon this type of linking
      16·   · · · Q· · Okay.                                            16·   ·feature in your prior work?
      17·   · · · A· · And I may add that "winky smiley" is not my      17·   · · · A· · Yes.· I think in the Texas -- the Waco
      18·   ·term, but -- but is what it is seems to be called in the   18·   ·homicides one of the features was emoticons, but I'm not
      19·   ·emoticon world.                                            19·   ·certain.· There was so much else going.· It was Bloods
      20·   · · · Q· · And do you take that from some research,         20·   ·and Crips and all of their odd avoidance of using each
      21·   ·Dr. Leonard?                                               21·   ·other's letters.· But I seem to remember that there were
      22·   · · · A· · I can't recall.                                  22·   ·also emoticons involved in the authorship analysis that
      23·   · · · Q· · Table 22, again, does this represent the         23·   ·I performed, but it's several years ago.
      24·   ·occurrences of the "emoticon as sentence-final             24·   · · · Q· · Do you recall how many years ago?
      25·   ·punctuation" in the K Wright documents and the Q           25·   · · · A· · It's one of the -- the ones listed in my work

                                                            Page 75                                                           Page 77
      ·1·   ·Category 1 documents?                                      ·1·   ·in my past cases.· The Texas one -- Texas homicide.
      ·2·   · · · · · ·MR. BRENNER:· I'm sorry.· I'm lost.· What page   ·2·   · · · · · ·(Whereupon, Mr. Kass joined the Zoom meeting.)
      ·3·   · · · are you on?                                           ·3·   ·BY MS. DAGLEY:
      ·4·   · · · · · ·MS. DAGLEY:· Page 19 and 20.· So Table 22 is     ·4·   · · · Q· · Okay.· Going to page 20.
      ·5·   · · · referenced on page 20.                                ·5·   · · · A· · I'm at 20.
      ·6·   · · · · · ·MR. BRENNER:· Got it.                            ·6·   · · · Q· · This is linking feature number ten,
      ·7·   · · · · · ·MS. DAGLEY:· Yeah.                               ·7·   ·"Non-contracted 'will;'" is that correct?
      ·8·   · · · · · ·MR. BRENNER:· I thought you had said page 22.    ·8·   · · · A· · Yes.
      ·9·   · · · That's why I got lost.· Okay.                         ·9·   · · · Q· · Okay.· There's a table on pages 20, 21, and 22
      10·   · · · · · ·THE WITNESS:· Yes.                               10·   ·which is referenced as Table 23.· Do you see that?
      11·   · · · · · ·Where are we?                                    11·   · · · A· · I see it.
      12·   ·BY MS. DAGLEY:                                             12·   · · · Q· · Okay.· And does this table contain the
      13·   · · · Q· · We're still there.· Is there --                  13·   ·occurrences of the non-contracted "will" for the K
      14·   · · · A· · Go ahead.                                        14·   ·Wright documents, the Q Category 1 documents, and the Q
      15·   · · · Q· · Is there any research on -- is there any         15·   ·Category 2 document?
      16·   ·research that you're aware of that makes this "emoticon    16·   · · · A· · Yes.· "Non-contracted with a preceding pronoun
      17·   ·as sentence-final punctuation" a reliable feature?         17·   ·and non-contracted with a succeeding negation in K
      18·   · · · A· · Sorry.· I have to navigate back to it.           18·   ·Wright, Q 1, Q 2," yes.
      19·   · · · Q· · Page 19.                                         19·   · · · Q· · And you're reading that from Table 23
      20·   · · · · · ·MR. BRENNER:· Object to the form.                20·   ·reference --
      21·   · · · · · ·THE WITNESS:· Would you ask the question         21·   · · · A· · Correct.
      22·   · · · again?                                                22·   · · · Q· · -- on page 22?
      23·   ·BY MS. DAGLEY:                                             23·   · · · A· · Yes.
      24·   · · · Q· · Yeah.· Is there any research that supports an    24·   · · · Q· · Okay.
      25·   ·emoticon used as a sentence-final punctuation to be a      25·   · · · A· · That's the title of the table.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 21 of
                                       83 24, 2020
                                    April                              78 to 81
                                                            Page 78                                                           Page 80
      ·1·   · · · Q· · Okay.· Can you -- can you take a look at --      ·1·   · · · A· · Yes.
      ·2·   ·let me find it.· On page 20 within the table towards the   ·2·   · · · Q· · And does Table 26 reflect occurrences of this
      ·3·   ·center, do you see where it says, "My wife will not be     ·3·   ·linking feature in the K Wright and the Q Category 1
      ·4·   ·happy"?                                                    ·4·   ·documents?
      ·5·   · · · A· · Say that again.                                  ·5·   · · · A· · It does.
      ·6·   · · · Q· · Do you see where it says, "My wife will not be   ·6·   · · · Q· · Is "linking feature" a widely used term in
      ·7·   ·happy"?                                                    ·7·   ·your field?
      ·8·   · · · A· · Page 20 you said?                                ·8·   · · · A· · I've used it for years.
      ·9·   · · · Q· · Yes.                                             ·9·   · · · Q· · Okay.· Can you tell me what -- if there are
      10·   · · · A· · Page 20.                                         10·   ·any other cases or prior work you can cite to where
      11·   · · · Q· · Are you there?                                   11·   ·you've used the term "linking features"?
      12·   · · · A· · Yes.· I'm sorry.· Yes.                           12·   · · · · · ·MR. BRENNER:· Object to the form.
      13·   · · · Q· · Oh, okay.                                        13·   · · · · · ·THE WITNESS:· I believe in Hummert -- the
      14·   · · · A· · I said -- I guess you didn't hear me.            14·   · · · Hummert murder where the man strangled his wife and
      15·   · · · Q· · I did not.                                       15·   · · · had written letters trying to deflect attention and
      16·   · · · · · ·Is this an example of a non-contracted "will"    16·   · · · suspicion from him, I believe I used the term
      17·   ·"when it could have been contracted with negation 'not'    17·   · · · "linking features" there, but --
      18·   ·as 'won't'"?· And I'm reading out of your -- your report   18·   ·BY MS. DAGLEY:
      19·   ·itself.                                                    19·   · · · Q· · Can you spell -- I'm sorry.· I don't mean to
      20·   · · · A· · We could have had "My wife will not be happy"    20·   ·interrupt.· Please finish your answer.
      21·   ·or "my wife won't be happy."                               21·   · · · A· · But off the top of my head, I'm not sure.
      22·   · · · Q· · Let's turn to page 22.                           22·   · · · Q· · Can you spell that, please, for us.
      23·   · · · A· · I'm there.                                       23·   · · · A· · What?
      24·   · · · Q· · Okay.· And here you have linking feature 11,     24·   · · · Q· · The case.· The name of the case.
      25·   ·"Sentence-initial conjunction, no comma;" is that          25·   · · · A· · Hummert.· H-U-M-M-E-R-T.· Commonwealth v.

                                                            Page 79                                                           Page 81
      ·1·   ·correct?                                                   ·1·   ·Brian Hummert.· Two trials, both ending in murder
      ·2·   · · · A· · Correct.                                         ·2·   ·convictions.
      ·3·   · · · Q· · And on pages 22 and 23, you have Table 25; is    ·3·   · · · Q· · Is there any prior work you can cite to where
      ·4·   ·that correct?                                              ·4·   ·you have used "linking features"?
      ·5·   · · · A· · Yes.                                             ·5·   · · · A· · I'm not sure.· It's not a technical term.· It
      ·6·   · · · Q· · And does Table 25 represent or reflect           ·6·   ·is a way of communicating to lay folk that is
      ·7·   ·occurrences of this particular linking feature in the K    ·7·   ·non-linguists what -- how the data are patterning.· It's
      ·8·   ·Wright documents, Q Category 1 documents?                  ·8·   ·not a theoretical construct in other words.
      ·9·   · · · A· · Yes.                                             ·9·   · · · Q· · So what is the technical term?
      10·   · · · Q· · And is there any GloWbE data for this            10·   · · · A· · That the superior hypothesis is Hypothesis 1.
      11·   ·particular linking feature?                                11·   · · · Q· · What is the technical term for linking feature
      12·   · · · A· · No.                                              12·   ·is my question?
      13·   · · · Q· · Is it possible to search this linking feature    13·   · · · · · ·MR. BRENNER:· Object to the form.
      14·   ·in the GloWbE database?                                    14·   · · · · · ·THE WITNESS:· Yes, I understood what you
      15·   · · · · · ·MR. BRENNER:· Object to the form.                15·   · · · meant.· These are overlaps between documents that
      16·   · · · · · ·THE WITNESS:· If it is, it would -- I'm not      16·   · · · show patterns -- similar patterns -- pattern
      17·   · · · sure actually.                                        17·   · · · similarity, I suppose.
      18·   ·BY MS. DAGLEY:                                             18·   ·BY MS. DAGLEY:
      19·   · · · Q· · Did you try to search for it?                    19·   · · · Q· · So the technical term is "pattern similarity"
      20·   · · · A· · I don't recall.                                  20·   ·you would say?
      21·   · · · Q· · Okay.· On page 23 we have linking feature        21·   · · · A· · Well, it depends on, again, who you are
      22·   ·number 12, "The preposition 'of' meaning 'about.'"· And    22·   ·talking to and what branch of science you're in.· But in
      23·   ·here you state that, "The following table demonstrates     23·   ·general scientists like to talk about patterns, pattern
      24·   ·instances of the proposition 'of' used with the meaning    24·   ·recognition, so that might be a term.
      25·   ·'about;'" is that correct?                                 25·   · · · · · ·"Linking features" here demonstrates that it


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 22 of
                                       83 24, 2020
                                    April                              82 to 85
                                                            Page 82                                                           Page 84
      ·1·   ·is of some note that we have this pattern of features      ·1·   ·number of occurrences that make a linking feature one
      ·2·   ·and other pattern of features that are more                ·2·   ·that is more viable or useful to include in the
      ·3·   ·idiosyncratic or rare than, for example, reductio ad       ·3·   ·analysis?
      ·4·   ·absurdum that they are both in English.                    ·4·   · · · · · ·MR. BRENNER:· Same objection.
      ·5·   · · · Q· · I might have asked this before.· Are there any   ·5·   · · · · · ·THE WITNESS:· "More viable."· I'm not sure
      ·6·   ·publications that discuss linking features specifically    ·6·   · · · what you mean by that.· Could you rephrase that?
      ·7·   ·as a term?                                                 ·7·   ·BY MS. DAGLEY:
      ·8·   · · · A· · There may be.                                    ·8·   · · · Q· · Yeah.· Sure.
      ·9·   · · · Q· · Are there any that you've authored?              ·9·   · · · · · ·Is there a threshold number of occurrences
      10·   · · · A· · There may be.                                    10·   ·that make a linking feature one that is more useful to
      11·   · · · Q· · Is there something -- do you just not recall     11·   ·include in the analysis?
      12·   ·when you say "there may be"?                               12·   · · · · · ·MR. BRENNER:· Object to the form.
      13·   · · · A· · It depends on who the audience is and how I      13·   · · · · · ·THE WITNESS:· Well, the stronger the pattern
      14·   ·think the best way of communicating with them is.          14·   · · · the better.· But sometimes a single instance of
      15·   · · · · · ·MR. BRENNER:· I want note for the record that    15·   · · · something embedded in a pattern can be of interest.
      16·   · · · Mr. Kass has joined the depo, I think, probably 10    16·   · · · That's what you've just seen.
      17·   · · · or 15 minutes ago.· And welcome, Zalman.· Just note   17·   ·BY MS. DAGLEY:
      18·   · · · it for the record.                                    18·   · · · Q· · And the single instance, can you explain to me
      19·   · · · · · ·MR. KASS:· Hi, Andrew.                           19·   ·would that have to be a distinctive feature?
      20·   · · · · · ·MS. DAGLEY:· Thank you for pointing that out.    20·   · · · A· · "Distinctive feature" is a technical term in
      21·   · · · · · ·(Whereupon, there was an off-the-record          21·   ·phonology, and I don't think you mean "distinctive
      22·   ·discussion.)                                               22·   ·feature."
      23·   ·BY MS. DAGLEY:                                             23·   · · · Q· · Okay.· Would it have to be a rare feature?
      24·   · · · Q· · How did you select the 12 linking features       24·   · · · · · ·MR. BRENNER:· Object to the form.
      25·   ·that we -- that are set forth in your report?              25·   · · · · · ·THE WITNESS:· Yes.· It would typically be --

                                                            Page 83                                                           Page 85
      ·1·   · · · · · ·MR. BRENNER:· Object to the form.                ·1·   · · · well, not necessarily if it's part of a pattern.
      ·2·   · · · · · ·THE WITNESS:· I examined the documents.· First   ·2·   · · · All features are better the rarer they are.· And I
      ·3·   · · · the Q documents, I believe -- yes -- and then found   ·3·   · · · keep making the analogy reductio ad absurdum that
      ·4·   · · · variation of features that might be less than         ·4·   · · · merely being in English isn't going to help.· But
      ·5·   · · · commonplace.                                          ·5·   · · · something like "backup" and "setup," we see that
      ·6·   · · · · · ·As I keep saying, the fact that both sets        ·6·   · · · that is vanishingly rare.· One point, whatever it
      ·7·   · · · of -- are in English is not helping us much.· Of      ·7·   · · · was, percent.· So that is a very important
      ·8·   · · · course it does help us.· For example, if the Q were   ·8·   · · · indicator, I think, and a more -- makes it a more
      ·9·   · · · in Chinese and the K were in English and we knew      ·9·   · · · viable linking feature, to use that terminology.
      10·   · · · that nobody spoke the other language, we would say    10·   ·BY MS. DAGLEY:
      11·   · · · that the patterns that we find in the Q and K are     11·   · · · Q· · Okay.· Is there an established list of linking
      12·   · · · not consistent.· So now it's just a matter of         12·   ·features that are used in this type of analysis?
      13·   · · · getting feature specific and pattern specific.· And   13·   · · · A· · There's an established type of variations.
      14·   · · · finding the pattern of features that we just went     14·   ·For example, we have lexical, that's word, grammatical.
      15·   · · · through in the Q and then finding them in K is a      15·   ·"Setup," actually, and "backup" overlap in those fields.
      16·   · · · good summary of what I did.                           16·   ·They are both lexical, they're both words, and they
      17·   ·BY MS. DAGLEY:                                             17·   ·speak a grammatical pattern because it's verbs versus
      18·   · · · Q· · Is there a threshold number of occurrences       18·   ·nouns, spelling, punctuation, formatting -- many, many
      19·   ·that make a linking feature more viable or useful to       19·   ·other things.
      20·   ·include in your analysis?                                  20·   · · · Q· · Okay.· Where is this list found?
      21·   · · · · · ·MR. BRENNER:· Object to the form.                21·   · · · A· · This is the general types of variation that we
      22·   · · · · · ·THE WITNESS:· It's the pattern that is the       22·   ·find in -- well, sociolinguistic variation deals with
      23·   · · · most important.                                       23·   ·its own types.· But in these document -- in the
      24·   ·BY MS. DAGLEY:                                             24·   ·published works that I was alluding to before, for
      25·   · · · Q· · But my question is:· Is there a threshold        25·   ·example, they will discuss this type of feature.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 23 of
                                       83 24, 2020
                                    April                              86 to 89
                                                            Page 86                                                           Page 88
      ·1·   · · · Q· · Is there any standardization that occurs in      ·1·   · · · A· · What is it?
      ·2·   ·the forensic linguistics field with respect to these       ·2·   · · · Q· · It's Appendix A to your report.· Do you see
      ·3·   ·features?                                                  ·3·   ·it?
      ·4·   · · · · · ·MR. BRENNER:· Object to the form.                ·4·   · · · A· · I see it.· I have it.
      ·5·   ·BY MS. DAGLEY:                                             ·5·   · · · Q· · Do you recognize this document?
      ·6·   · · · Q· · Is there a standard -- let me rephrase that.     ·6·   · · · A· · I do.
      ·7·   · · · · · ·Is there a standard list that can be used by     ·7·   · · · Q· · Is this your CV?
      ·8·   ·any expert in the forensic linguistics field that          ·8·   · · · A· · Yes.
      ·9·   ·identifies linking features?                               ·9·   · · · · · ·MS. DAGLEY:· Okay.· I want to mark this as
      10·   · · · · · ·MR. BRENNER:· Object to the form.                10·   · · · Exhibit E.
      11·   · · · · · ·THE WITNESS:· Well, if you mean is winky face    11·   · · · · · ·(Whereupon, Defendant's Exhibit E was marked
      12·   · · · found in some great encyclopedia of forensic          12·   ·for identification.)
      13·   · · · linguistics authorship analysis, I'm not sure,        13·   ·BY MS. DAGLEY:
      14·   · · · actually, because there has been so much work         14·   · · · Q· · Was this last updated in April 2020?
      15·   · · · lately in emoticons.· The valuable features are       15·   · · · A· · Yes.· But I am confused because you see the
      16·   · · · those that vary.· And emoticons, there are barely     16·   ·pagination?· It may have been only the last thing that I
      17·   · · · any rules for, so that's why it's attracted a lot     17·   ·changed.· But I moved the pagination into the bottom
      18·   · · · of attention.· So for all I know in those articles    18·   ·right instead of top center.· And I know I did that.
      19·   · · · and books that I have seen or articles on using       19·   ·But I presume that's -- whatever it was, I neglected to
      20·   · · · emoticons in forensic investigation, they may make    20·   ·save it before I sent it.
      21·   · · · a big deal of winky face.· The point is that winky    21·   · · · Q· · Okay.· But this is a copy of your CV?
      22·   · · · face is not some other face.· It's always what it     22·   · · · A· · It essentially is certainly.· And, you know,
      23·   · · · is and what it is not.                                23·   ·anything you ask me about it, I can tell you.
      24·   ·BY MS. DAGLEY:                                             24·   · · · Q· · Can you tell me if all the information here is
      25·   · · · Q· · Are you aware of any peer-reviewed linguistic    25·   ·complete and accurate?

                                                            Page 87                                                           Page 89
      ·1·   ·literature that discusses whether or not an individual's   ·1·   · · · A· · Well, except for what I just said, I imagine
      ·2·   ·linking feature might change over time?                    ·2·   ·it is.· If you want me to go through it line by line,
      ·3·   · · · A· · Of course it would.                              ·3·   ·I'll be happy to.
      ·4·   · · · Q· · And did you factor that into your analysis?      ·4·   · · · Q· · Can you turn to page five and six?
      ·5·   · · · A· · Sorry.· Strike that.· Strike that.· Strike       ·5·   · · · A· · Yes.
      ·6·   ·that.                                                      ·6·   · · · Q· · This is a list of your publications; is that
      ·7·   · · · Q· · Strike what?                                     ·7·   ·correct?
      ·8·   · · · A· · What I just said.                                ·8·   · · · A· · Oh, yes.· It begins the last line of page
      ·9·   · · · Q· · Okay.· Why is that?                              ·9·   ·five, correct?
      10·   · · · A· · Because then I listened to your question more    10·   · · · Q· · That's correct.
      11·   ·carefully.· Could you ask the question again?              11·   · · · · · ·Are any -- can you point me to the
      12·   · · · Q· · Okay.· Are you aware of any peer-reviewed        12·   ·publications on this list that were peer reviewed?
      13·   ·linguistic literature that discusses whether or not an     13·   · · · A· · Yes.· 2018, 2017.· Hofstra Law Review to the
      14·   ·individual's linking feature might change over time?       14·   ·degree that they are peer-reviewed law reviews.· 2006,
      15·   · · · A· · Not in those words.                              15·   ·2006.
      16·   · · · Q· · Okay.                                            16·   · · · Q· · Okay.· When you say "2006," can you identify
      17·   · · · A· · But certainly language changes.· As a matter     17·   ·which one?
      18·   ·of fact, that's the very essence of sociolinguistic        18·   · · · A· · Certainly.· "Meaning in nonlinguistic
      19·   ·variation.· One time I was asked to examine Elvis          19·   ·systems;" 2006, "Sematic Analysis of Swahili Applicative
      20·   ·Presley's known writings and then questioned documents.    20·   ·Verbal Extension li;" 2006, "Forensic linguistics;"
      21·   ·And it turned out that there was a 40-year lag between     21·   ·1999a, b, c.; 1995, "Deixis;" 1994, "Money;" 1992,
      22·   ·the two.· And I said, Well, even assuming, blah, blah,     22·   ·"Food, drink;" 1987, "Response;" 1985, "Swahili
      23·   ·blah, things do change.                                    23·   ·demonstrative;" 1980, "Swahili."
      24·   · · · Q· · Okay.· I'm going to drop a file into the chat    24·   · · · Q· · Did you do anything -- and I'm done with the
      25·   ·box.                                                       25·   ·CV so you can close -- close the file.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 24 of
                                       83 24, 2020
                                    April                              90 to 93
                                                            Page 90                                                           Page 92
      ·1·   · · · A· · Very good.                                       ·1·   ·the time about everything.
      ·2·   · · · Q· · Did you do anything to prepare for today's       ·2·   · · · · · ·THE WITNESS:· Can you give me one second to
      ·3·   ·deposition?                                                ·3·   · · · heat up my coffee in a microwave 10 feet away from
      ·4·   · · · A· · Yes.                                             ·4·   · · · me?
      ·5·   · · · Q· · Okay.· What did you do?                          ·5·   · · · · · ·MS. DAGLEY:· I think we can take a five-minute
      ·6·   · · · A· · I reread my report.· I looked through the        ·6·   · · · break because I need a five-minute break right now.
      ·7·   ·data.· I discussed matters with counsel and my             ·7·   · · · · · ·MR. BRENNER:· We'll break.
      ·8·   ·colleagues.                                                ·8·   · · · · · ·MS. DAGLEY:· Yeah?· Okay.
      ·9·   · · · Q· · When you say -- how long did you confer with     ·9·   · · · · · ·MR. BRENNER:· Let's take five.· Thank you.
      10·   ·counsel?                                                   10·   · · · · · ·(Whereupon, there was a brief recess.)
      11·   · · · A· · A few hours.                                     11·   ·BY MS. DAGLEY:
      12·   · · · · · ·MR. BRENNER:· I'm sorry.· I was trying to say    12·   · · · Q· · Dr. Leonard, have you had communications with
      13·   · · · something.· I was on mute.· I said, Without getting   13·   ·any other experts in this case?
      14·   · · · into the content, you can tell her how long.          14·   · · · A· · What do you mean?
      15·   · · · · · ·THE WITNESS:· Yes.                               15·   · · · Q· · Have you corresponded with any other experts
      16·   ·BY MS. DAGLEY:                                             16·   ·in this case?
      17·   · · · Q· · Did you say "a few hours," Dr. Leonard?          17·   · · · A· · By "in this case" you mean people who are
      18·   · · · A· · I did.                                           18·   ·involved in this case or just experts in general?
      19·   · · · Q· · And what date did you -- did you confer with     19·   · · · Q· · Let me ask you.· Are you aware that there are
      20·   ·counsel?                                                   20·   ·other experts in this case?
      21·   · · · A· · Yesterday, the day before that, and I think      21·   · · · A· · Yes.
      22·   ·two days prior to that, but I'm not sure.                  22·   · · · Q· · Okay.· Have you communicated with any of them?
      23·   · · · Q· · And when you say "counsel," can you tell me      23·   · · · A· · No.
      24·   ·the names, please, without getting into discussions.       24·   · · · Q· · Okay.· And have you communicated with any
      25·   · · · · · ·MR. BRENNER:· You can answer that.               25·   ·experts in the forensic linguistic field regarding this

                                                            Page 91                                                           Page 93
      ·1·   · · · · · ·THE WITNESS:· Laselve Harrison and Andrew        ·1·   ·case?
      ·2·   · · · Brenner.                                              ·2·   · · · A· · Yes.
      ·3·   ·BY MS. DAGLEY:                                             ·3·   · · · Q· · And who are they?
      ·4·   · · · Q· · Did you also -- I think you said you also had    ·4·   · · · A· · Roger Shuy, S-H-U-Y.
      ·5·   ·some discussions with your colleagues in preparation for   ·5·   · · · Q· · And what was the nature of your communication
      ·6·   ·today's deposition?                                        ·6·   ·with Mr. Shuy?
      ·7·   · · · A· · Yes.                                             ·7·   · · · A· · To look at the general way that I conducted
      ·8·   · · · Q· · Okay.· And are those colleagues Dakota Wing,     ·8·   ·the case and the strengths thereof.
      ·9·   ·Juliane Ford, and Tanya Christensen?                       ·9·   · · · · · ·THE COURT REPORTER:· The what thereof?· I'm
      10·   · · · A· · Yes.                                             10·   · · · sorry.
      11·   · · · Q· · And how long did you confer with them?           11·   · · · · · ·THE WITNESS:· Strengths.
      12·   · · · A· · For hours.· I don't know.· For --                12·   · · · · · ·THE COURT REPORTER:· Strengths.· Thank you.
      13·   · · · Q· · How many?                                        13·   · · · · · ·THE WITNESS:· Sorry.
      14·   · · · A· · I said for hours.· For several hours I should    14·   · · · · · ·I hear a lot of background noise again.
      15·   ·have said.· And -- yeah.                                   15·   · · · · · ·(Whereupon, there was a brief recess.)
      16·   · · · Q· · On what dates?                                   16·   ·BY MS. DAGLEY:
      17·   · · · A· · The same dates, I think.· And I may be missing   17·   · · · Q· · Going back to Roger Shuy, can you repeat
      18·   ·something because I speak to my colleagues daily several   18·   ·the -- my question was:· What was the nature of your
      19·   ·times, so...                                               19·   ·communication with Mr. Shuy?
      20·   · · · Q· · Okay.· Do you speak to them daily about this     20·   · · · A· · And I said I asked him to comment on the
      21·   ·particular case or in general?                             21·   ·analysis and the strengths thereof.
      22·   · · · A· · Well, we have many things going on.· We do       22·   · · · Q· · Did you have a discussion with him over the
      23·   ·research together and -- like that.· So it's -- it         23·   ·phone?
      24·   ·doesn't stand out to me that I spoke to them on a          24·   · · · A· · Yes.
      25·   ·particular day about this because I speak to them all      25·   · · · Q· · When was that?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 25 of
                                       83 24, 2020
                                    April                              94 to 97
                                                            Page 94                                                           Page 96
      ·1·   · · · A· · Past couple of days.                             ·1·   ·it.
      ·2·   · · · Q· · How many discussions have you had with him       ·2·   · · · Q· · Have you reviewed any of the -- have you
      ·3·   ·regarding this case?                                       ·3·   ·reviewed the complaint in this case?
      ·4·   · · · A· · A couple.                                        ·4·   · · · A· · I glanced at it.
      ·5·   · · · Q· · And were they both during the past couple of     ·5·   · · · Q· · Okay.· So you were provided with a copy of the
      ·6·   ·days?                                                      ·6·   ·complaint?
      ·7·   · · · A· · Well, I speak to him routinely, so, again --     ·7·   · · · A· · Pretty sure.
      ·8·   ·yes, it has to have been in the past couple of days come   ·8·   · · · Q· · Okay.· Are there any other case documents that
      ·9·   ·to think of it, yes.                                       ·9·   ·you were provided a copy of?
      10·   · · · Q· · Did you share any documents with him?            10·   · · · · · ·MR. BRENNER:· Object to the form.· I don't
      11·   · · · A· · I don't recall.                                  11·   · · · know what "case document" means, but object to the
      12·   · · · Q· · Did you give him a copy of your report?          12·   · · · form.
      13·   · · · A· · Probably.                                        13·   · · · · · ·THE WITNESS:· I don't recall.· Perhaps.
      14·   · · · Q· · Do you remember if you gave him a copy of your   14·   ·BY MS. DAGLEY:
      15·   ·report?                                                    15·   · · · Q· · Is there a list of documents that you received
      16·   · · · A· · No.· But it would make sense that I did.         16·   ·in connection with this case?
      17·   · · · Q· · Is there any way you can check your e-mails      17·   · · · A· · No.· But I assume -- I typically ask for
      18·   ·and let us know if you gave him a copy of your report?     18·   ·moving documents just so I know what ballpark the case
      19·   · · · A· · Sure.· It would make sense that I did.· So       19·   ·is in.· So I can assume I saw them.· But I don't have
      20·   ·let's assume I did.· Again, we're working on other cases   20·   ·any strong memory of them because I was consumed so to
      21·   ·together, and we have a lot of back and forth.             21·   ·speak with the analysis.
      22·   · · · Q· · Is Mr. Shuy one of your partners in the joint    22·   · · · Q· · If you could go back into the chat box and
      23·   ·venture you mentioned earlier?                             23·   ·open your report, please.
      24·   · · · A· · Not in the joint venture, but I've worked with   24·   · · · · · ·MR. BRENNER:· Just give me a minute too
      25·   ·Dr. Shuy for probably 15 years, maybe a little less.       25·   · · · because I'm not sure I closed it out.

                                                            Page 95                                                           Page 97
      ·1·   · · · Q· · Is there any -- is there anyone else that you    ·1·   · · · · · ·No, I got it.
      ·2·   ·communicated with about your opinion in this case?· And    ·2·   · · · · · ·THE WITNESS:· Okay.· I have it open.
      ·3·   ·I don't want to get into any discussions with counsel.     ·3·   ·BY MS. DAGLEY:
      ·4·   · · · A· · I don't think so.                                ·4·   · · · Q· · Can you go to page ten of your report, please?
      ·5·   · · · Q· · Was Dr. Shuy compensated for his role in         ·5·   · · · A· · I'm on page ten.
      ·6·   ·this -- in this case?                                      ·6·   · · · Q· · And in the top of page ten, there's Table 7.
      ·7·   · · · A· · Not --                                           ·7·   ·Do you see that?
      ·8·   · · · · · ·MR. BRENNER:· Object to the form.                ·8·   · · · A· · Yes.
      ·9·   · · · · · ·I objected to the form.                          ·9·   · · · Q· · And on the bottom of that page it says Table
      10·   · · · · · ·THE WITNESS:· No.                                10·   ·10?
      11·   ·BY MS. DAGLEY:                                             11·   · · · A· · Yes.
      12·   · · · Q· · Do you know what this lawsuit is about?          12·   · · · Q· · Okay.· Is there a Table 8 and 9 that's not
      13·   · · · · · ·MR. BRENNER:· Object to the form.                13·   ·included here?
      14·   · · · · · ·THE WITNESS:· Well, it has something to do       14·   · · · A· · No.
      15·   · · · with whether Dr. Wright -- actually, it has to do     15·   · · · Q· · Was there ever a Table 8 and 9?
      16·   · · · with a -- what's the term? -- bequeathment of         16·   · · · A· · That -- I mean, if it was, everything was
      17·   · · · rights to something dealing with Bitcoin.             17·   ·moved up.· I mean, I don't know why that happened, but
      18·   ·BY MS. DAGLEY:                                             18·   ·it sounds like the kind of mistake that I routinely make
      19·   · · · Q· · Prior to March 25, 2020, did you have any        19·   ·because I don't have consecutive numbering.
      20·   ·knowledge about this lawsuit?                              20·   · · · Q· · Okay.· So there's -- there's no -- there are
      21·   · · · A· · March 25th when I said I began?                  21·   ·no tables missing --
      22·   · · · Q· · That would be the date of your engagement        22·   · · · A· · No.
      23·   ·letter.                                                    23·   · · · Q· · -- that should have been here?
      24·   · · · A· · Okay.· Well, other than a couple of days prior   24·   · · · A· · No.
      25·   ·when they were speaking to me, no, I had never heard of    25·   · · · Q· · And I have the same question for page -- pages


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 26 of
                                       83 24, 2020
                                    April                              98 to 101
                                                            Page 98                                                         Page 100
      ·1·   ·13 and 14.                                                 ·1·   · · · A· · I can't recall.
      ·2·   · · · A· · Table 14 and then the next one is Table 16.      ·2·   · · · · · ·MR. BRENNER:· Object to the form.
      ·3·   ·No.· It's just numerations.                                ·3·   · · · · · ·You can answer.
      ·4·   · · · Q· · So there's nothing missing -- there's no Table   ·4·   · · · · · ·THE WITNESS:· I can't recall.
      ·5·   ·15 missing from your report?                               ·5·   ·BY MS. DAGLEY:
      ·6·   · · · A· · No.                                              ·6·   · · · Q· · Was it yours?
      ·7·   · · · Q· · Then take a look at pages 16, 17, and 18 of      ·7·   · · · A· · Well, ultimately, yes, I guess.
      ·8·   ·your report.                                               ·8·   · · · Q· · Let's take a look at page 12 of the report.
      ·9·   · · · A· · Okay.                                            ·9·   ·And you'll have to reference this page in conjunction
      10·   · · · Q· · Now, everywhere in this report you've            10·   ·with page seven in order for my question to make sense.
      11·   ·identified Bates numbers for the three categories of       11·   · · · · · ·Are you on page 12?
      12·   ·documents that we've discussed.· In this particular        12·   · · · A· · I am.
      13·   ·table there's no reference to the K Wright Bates           13·   · · · Q· · Okay.· At the bottom of page 12 within the
      14·   ·numbers.· Do you see that?                                 14·   ·table, do you see where it says "DEAFAUS 00119167"?
      15·   · · · · · ·MR. BRENNER:· Just can I -- I just want to       15·   · · · A· · Yes.
      16·   · · · follow.· You told him to look at three different      16·   · · · Q· · And do you see it's categorized as a K Wright
      17·   · · · pages.· Which one are you -- I don't know which one   17·   ·document?
      18·   · · · you're looking at.                                    18·   · · · A· · Yes.
      19·   · · · · · ·MS. DAGLEY:· All three.· So we can start with    19·   · · · Q· · Okay.· Now, if you turn to page seven and look
      20·   · · · page 16 first.                                        20·   ·at Table 1.
      21·   · · · · · ·MR. BRENNER:· Okay.· Give me one moment.· I'll   21·   · · · A· · Yes.
      22·   · · · go back there.                                        22·   · · · Q· · Do you see that 00119167 appears in Table 1
      23·   ·BY MS. DAGLEY:                                             23·   ·which is "Category 1 Questioned E-mails"?
      24·   · · · Q· · Dr. Leonard, do you see that?                    24·   · · · A· · Yeah.
      25·   · · · A· · Starting at "6-grams"?                           25·   · · · Q· · Is there a reason why then on page 12 this

                                                            Page 99                                                          Page 101
      ·1·   · · · Q· · Uh-um.                                           ·1·   ·particular document is categorized under K Wright?
      ·2·   · · · A· · Yeah.                                            ·2·   · · · A· · Let's do that again, okay?
      ·3·   · · · Q· · Okay.· Do you see there are no Bates number --   ·3·   · · · Q· · Okay.· You see on page 12, at the bottom of
      ·4·   ·Bates number references for the K Wright documents on      ·4·   ·page 12 within the table?
      ·5·   ·this page?                                                 ·5·   · · · A· · Yeah.· I'm going to write down the numbers so
      ·6·   · · · A· · What's Defendant Australia 00500141?             ·6·   ·I don't have to memorize it.· Yeah.
      ·7·   · · · Q· · Well, it's your table.· It says "Q Cat 1."       ·7·   · · · Q· · Sure.· 119167.
      ·8·   ·But right above that, do you see where it says "K          ·8·   · · · A· · Yes.
      ·9·   ·Wright"?                                                   ·9·   · · · Q· · And then if you turn to page seven.
      10·   · · · A· · Yeah.· No, and -- sorry.· Aren't you asking me   10·   · · · A· · Sorry.· Just one second.
      11·   ·whether, for example -- oh, K Wright.· Oh, I beg your      11·   · · · Q· · Table -- yeah, Table 1.
      12·   ·pardon.· Yes, yes, yes.· I see.· Yes, you're right.        12·   · · · A· · Oh, I thought we were at Table 3.· Sorry.
      13·   · · · Q· · You see it now?                                  13·   · · · · · ·Okay.· Table 1.· This is Q 1 Wright.· Uh-hum.
      14·   · · · · · ·Okay.· Is there a reason why the Bates numbers   14·   · · · Q· · So is there a reason why this document is
      15·   ·are not included here?                                     15·   ·referenced on page 12 under "K Wright"?· And you can
      16·   · · · A· · No.· They should have been.                      16·   ·take a look at the entirety of the table which is
      17·   · · · Q· · And the same goes for pages 17 and 18, if you    17·   ·referenced as Table 14.
      18·   ·could take a look.                                         18·   · · · A· · Yes.· I seem to remember -- and this is again
      19·   · · · A· · Yes, I see.                                      19·   ·an infelicity of the report -- that we thought that this
      20·   · · · Q· · Okay.                                            20·   ·was a K document at first and were then told, no, it is
      21·   · · · A· · Correct.                                         21·   ·a Q document.· That's my memory.· And this is
      22·   · · · Q· · Did you prepare this table, Dr. Leonard?         22·   ·retrievable, of course.
      23·   · · · A· · I prepared it with my colleagues.                23·   · · · Q· · What do you mean -- okay.· So you said you
      24·   · · · Q· · Okay.· Whose responsibility was it to            24·   ·thought it was a K document because you were told it was
      25·   ·reference the Bates numbers?                               25·   ·a K document, but then you were told it's a Q document;


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 27 of
                                       83 24, 2020
                                    April                             102 to 105
                                                          Page 102                                                          Page 104
      ·1·   ·is that correct?· Is that what you said?                   ·1·   · · · Q· · Please finish.
      ·2·   · · · A· · Yes, that's what I said.                         ·2·   · · · A· · Perhaps Juliane Ford or Dakota Wing did the
      ·3·   · · · Q· · So are you saying that this -- on page 12        ·3·   ·actual counts.
      ·4·   ·where it's referenced under "K Wright," it actually        ·4·   · · · Q· · And would you know how they conducted the word
      ·5·   ·belongs under "Q Category 1"?                              ·5·   ·count -- how they performed the word count?
      ·6·   · · · A· · I believe so, but I would have to check it.      ·6·   · · · A· · Yes.· We would go through and extract the
      ·7·   · · · Q· · Okay.· What would you refer back to in order     ·7·   ·actual data that is not the subject lines, not metadata,
      ·8·   ·to check that?                                             ·8·   ·not other people's e-mails, and then do a word count on
      ·9·   · · · A· · Well, I suppose -- well, e-mails with the        ·9·   ·that.
      10·   ·attorneys.                                                 10·   · · · Q· · And when you say "extract data," can you
      11·   · · · Q· · Okay.· Who was in -- who prepared Table 14?      11·   ·elaborate, please.
      12·   · · · · · ·MR. BRENNER:· Object to the form.                12·   · · · A· · We would go into the native file and copy and
      13·   · · · · · ·THE WITNESS:· I don't recall who actually        13·   ·paste the e-mails in question that were or were not
      14·   · · · prepared it.                                          14·   ·written by Dr. Wright and then you will count on those.
      15·   ·BY MS. DAGLEY:                                             15·   · · · Q· · And do you -- do you know if these word counts
      16·   · · · Q· · Would it have been one of the three people       16·   ·were doublechecked by anyone?
      17·   ·that we talked about before?· And the three people being   17·   · · · A· · No.· But we discussed exactly the procedure,
      18·   ·Dakota Wing, Tanya Christensen, or Juliane Ford.           18·   ·so...
      19·   · · · A· · I presume --                                     19·   · · · Q· · And when you say "we," are you referring to
      20·   · · · · · ·MR. BRENNER:· Object to the form.                20·   ·Dakota Wing, Juliane Ford, and Tanya Christensen?
      21·   · · · · · ·THE WITNESS:· I presume so.                      21·   · · · A· · Right.
      22·   ·BY MS. DAGLEY:                                             22·   · · · Q· · And would your answer be the same for Tables 2
      23·   · · · Q· · Other than the fact that Dr. Wright speaks       23·   ·and 3 as it relates to calculation of word counts?
      24·   ·Australian English, what other information were you        24·   · · · A· · Yes.
      25·   ·provided about him that was considered in your opinion?    25·   · · · Q· · And in Tables 1 and 2 there's also a column

                                                          Page 103                                                           Page 105
      ·1·   · · · A· · I don't recall I was given any other pertinent   ·1·   ·for number of e-mails.· How would you have counted that?
      ·2·   ·information.                                               ·2·   · · · A· · I don't understand the -- each individual
      ·3·   · · · Q· · With respect to the GloWbE database, can you     ·3·   ·e-mail is one e-mail.
      ·4·   ·tell me if the linking feature -- and I have might have    ·4·   · · · Q· · Okay.· Where it says, for example, 22 e-mails,
      ·5·   ·asked this.· If I have, please let me know -- if the       ·5·   ·how did you go about counting the 22 e-mails?
      ·6·   ·linking feature en-dashes, em-dashes lends itself to       ·6·   · · · A· · Those were individual e-mails on the face of
      ·7·   ·corpus searches?                                           ·7·   ·which they were written by Dr. Wright in that --
      ·8·   · · · · · ·MS. DAGLEY:· Object to the form.                 ·8·   · · · · · ·THE COURT REPORTER:· In what --
      ·9·   · · · · · ·THE WITNESS:· Well, depends on the corpus.       ·9·   · · · · · ·THE WITNESS:· -- we would not have counted the
      10·   ·BY MS. DAGLEY:                                             10·   · · · other participants in the thread in the word count,
      11·   · · · Q· · We're talking about the GloWbE database.         11·   · · · for example.
      12·   · · · A· · I don't recall.                                  12·   ·BY MS. DAGLEY:
      13·   · · · Q· · Let's go to report page seven.                   13·   · · · Q· · Did you conduct the GloWbE database searches
      14·   · · · A· · Yes.                                             14·   ·yourself?
      15·   · · · Q· · You've identified in Table 1 a list of the       15·   · · · A· · No.
      16·   ·documents as questioned -- questioned e-mails under        16·   · · · Q· · Who conducted them?
      17·   ·Category 1; is that correct?                               17·   · · · A· · One or more of the other three folks.
      18·   · · · A· · It is.                                           18·   · · · Q· · And when you say "other three folks," you mean
      19·   · · · Q· · Okay.· Now, in Table 1, do you see a column      19·   ·Dakota Wing, Tonya Christensen, or Juliane Ford?
      20·   ·for "Word Count"?                                          20·   · · · A· · Yes.
      21·   · · · A· · Yes.                                             21·   · · · Q· · Do you know if GloWbE -- the GloWbE database
      22·   · · · Q· · Okay.· Who came up with these numbers?           22·   ·retains a search history per user account?
      23·   · · · A· · We did perhaps --                                23·   · · · A· · I don't.
      24·   · · · Q· · And --                                           24·   · · · Q· · Do you know if the GloWbE database considers
      25·   · · · A· · Yeah.                                            25·   ·any regional variability in Australian English?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 28 of
                                       83 24, 2020
                                    April                             106 to 109
                                                          Page 106                                                          Page 108
      ·1·   · · · A· · What do you mean by "considers"?                 ·1·   ·conduct that search that we're talking about, how would
      ·2·   · · · Q· · Does the data reflect any variations in          ·2·   ·you construct the searching syntax?
      ·3·   ·Australian English?                                        ·3·   · · · · · ·MR. BRENNER:· Object to the form.
      ·4·   · · · A· · I'm trying to be precise here.                   ·4·   · · · · · ·THE WITNESS:· As I said, I don't do the actual
      ·5·   · · · Q· · So when you make -- when you run a search in     ·5·   · · · searches on GloWbE.
      ·6·   ·GloWbE database, can you parse through the data to         ·6·   ·BY MS. DAGLEY:
      ·7·   ·organize it by regional features for Australian English?   ·7·   · · · Q· · Okay.· So you don't know how to construct the
      ·8·   · · · A· · You find the regional features for that which    ·8·   ·searching syntax?
      ·9·   ·is produced in Great Britain, in Nigeria, in Kenya, in     ·9·   · · · A· · I might be able to figure it out quiet
      10·   ·Australia, in the United States and so on.                 10·   ·adequately, but I didn't do it, and I don't know it off
      11·   · · · Q· · So my question to you then is:· Can you          11·   ·the top of my head certainly --
      12·   ·further break it down for Australian English based on      12·   · · · Q· · Okay.· What --
      13·   ·different regions within Australia?                        13·   · · · A· · -- people who are more familiar with GloWbE.
      14·   · · · A· · I do not know.                                   14·   · · · · · ·MR. BRENNER:· Dr. Leonard, you seem to have
      15·   · · · Q· · Is there a way to find out?                      15·   · · · fallen down in the picture.
      16·   · · · A· · One could go on the GloWbE website one           16·   · · · · · ·THE WITNESS:· Really?
      17·   ·presumes.                                                  17·   · · · · · ·MS. DAGLEY:· Yes.
      18·   · · · Q· · On page 11 in Table 11...                        18·   · · · · · ·MR. BRENNER:· Yeah, you're lower -- you're
      19·   · · · A· · I'm there.                                       19·   · · · about eight inches lower than you were the rest of
      20·   · · · Q· · Do you see the entry that says "set" space       20·   · · · the depo.
      21·   ·"up" and then it says "verb"?                              21·   · · · · · ·THE WITNESS:· Good Lord.
      22·   · · · A· · Yes.                                             22·   · · · · · ·MR. BRENNER:· There you go.· There you go.
      23·   · · · Q· · And there's a raw frequency of 9,401 there?      23·   · · · · · ·MS. DAGLEY:· Oh, that's better.
      24·   · · · A· · Yes.                                             24·   · · · · · ·Thank you, Mr. Brenner.
      25·   · · · Q· · Are you able to tell me what searching syntax    25·   · · · · · ·MR. BRENNER:· No worries.

                                                           Page 107                                                          Page 109
      ·1·   ·was used in order to obtain this number?                   ·1·   · · · · · ·THE WITNESS:· I'm not looking at my own
      ·2·   · · · A· · I did not do the search.                         ·2·   · · · picture.· Let me take a look.
      ·3·   · · · Q· · Okay.· Who did the search?                       ·3·   · · · · · ·MR. BRENNER:· No, you're good.
      ·4·   · · · A· · As I said, one of the other three.· And if you   ·4·   · · · · · ·THE WITNESS:· Oh, I see.· Yes.
      ·5·   ·want to recite their names again, be my --                 ·5·   · · · · · ·MR. BRENNER:· Yeah.· Thank you.
      ·6·   · · · Q· · Juliane Ford, Tanya Christensen, and Dakota      ·6·   ·BY MS. DAGLEY:
      ·7·   ·Wing; is that correct?                                     ·7·   · · · Q· · Are you a member of the International
      ·8·   · · · A· · It has been for hours.                           ·8·   ·Association of Forensic Linguistics?
      ·9·   · · · Q· · Is -- would you be able to get that              ·9·   · · · A· · I think you mean the International Association
      10·   ·information for us from one of those individuals?          10·   ·of Forensic Linguists.
      11·   · · · · · ·MR. BRENNER:· Object to the form.                11·   · · · Q· · Okay.· Is that the IAFL?
      12·   · · · · · ·THE WITNESS:· Certainly.                         12·   · · · A· · Correct.
      13·   ·BY MS. DAGLEY:                                             13·   · · · Q· · Are you a member of it?
      14·   · · · Q· · Let me ask you another question about that       14·   · · · A· · Yes.
      15·   ·same entry.· If you were to go into GloWbE database        15·   · · · Q· · Okay.· Are you aware -- let me ask.· Do you
      16·   ·right now and conduct the search, how would you            16·   ·abide by any code of ethics in your work as a forensic
      17·   ·construct the searching syntax?                            17·   ·linguistic --
      18·   · · · A· · You asked me around two minutes ago whether I    18·   · · · · · ·MR. BRENNER:· Object --
      19·   ·knew how to do that search and what the search syntax      19·   ·BY MS. DAGLEY:
      20·   ·was, and I told you I did not.                             20·   · · · Q· · -- linguist?
      21·   · · · Q· · Okay.                                            21·   · · · · · ·MR. BRENNER:· Object to the form.
      22·   · · · A· · Are you asking me the same question now again    22·   · · · · · ·THE WITNESS:· Yes.
      23·   ·or is there some other aspect to it that I missed?         23·   ·BY MS. DAGLEY:
      24·   · · · Q· · Yeah, there's another aspect.· I'm asking you    24·   · · · Q· · Okay.· And what code would that be?
      25·   ·if you were to go into the GloWbE database right now and   25·   · · · A· · The same code I apply to all of my work.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 29 of
                                       83 24, 2020
                                    April                             110 to 113
                                                          Page 110                                                          Page 112
      ·1·   · · · Q· · Can you --                                       ·1·   · · · I'll be happy to.
      ·2·   · · · A· · Tell the truth, follow the evidence, and tell    ·2·   ·BY MS. DAGLEY:
      ·3·   ·the truth.                                                 ·3·   · · · Q· · Why don't you read paragraphs A and B on page
      ·4·   · · · Q· · Okay.· Is there any established code of ethics   ·4·   ·one, including the footnotes.
      ·5·   ·for a forensic linguist that you follow?                   ·5·   · · · A· · But you asked me about the entirety of it.
      ·6·   · · · · · ·MR. BRENNER:· Object to the form.                ·6·   · · · Q· · Okay.· But why don't you look at A and B and
      ·7·   · · · · · ·THE WITNESS:· A committee of forensic            ·7·   ·the footnotes on page one.
      ·8·   · · · linguists prepared one a few years ago and            ·8·   · · · A· · Sure.
      ·9·   · · · promulgated it.                                       ·9·   · · · · · ·Very good.
      10·   ·BY MS. DAGLEY:                                             10·   · · · Q· · Is this similar to a certain code of ethics
      11·   · · · Q· · And what committee are you referring to?         11·   ·that you apply in your work?
      12·   · · · A· · The committee that wrote that code of ethics     12·   · · · · · ·MR. BRENNER:· Object to the form.
      13·   ·for the IAFL.                                              13·   · · · · · ·THE WITNESS:· As I said, it's actually quite
      14·   · · · Q· · So you're specifically referring to the IAFL     14·   · · · identical.· Tell the truth and follow the evidence.
      15·   ·code of ethics?                                            15·   ·BY MS. DAGLEY:
      16·   · · · A· · Yes.· I thought that's what you were asking me   16·   · · · Q· · And do you reference any ethical obligations
      17·   ·about?                                                     17·   ·within your report in this case?
      18·   · · · Q· · And you've seen that code of ethics?             18·   · · · A· · I likely put the overly obvious statement that
      19·   · · · A· · Yes.                                             19·   ·my compensation is not in any way contingent upon the
      20·   · · · Q· · And do you use it in your -- in your work as a   20·   ·outcome of the report.
      21·   ·forensic linguistic -- linguist?                           21·   · · · Q· · Anything else that you recall?· Feel free to
      22·   · · · A· · I don't recite it.· But as I remember, in        22·   ·open your report and take a look right now.
      23·   ·essence, it said exactly what I just said now.             23·   · · · A· · Well, certainly the paragraph that says --
      24·   · · · Q· · Okay.· Why don't we take a look at that.· I'm    24·   ·well, let's go to it.
      25·   ·going to drop a file in the chat box.                      25·   · · · · · ·Yes.· Indeed on page four I say, as if it

                                                           Page 111                                                          Page 113
      ·1·   · · · · · ·MR. BRENNER:· You want to mark this as an        ·1·   ·needed to be said, "My compensation is not contingent
      ·2·   · · · exhibit?                                              ·2·   ·upon the outcome of this matter."
      ·3·   · · · · · ·MS. DAGLEY:· Yeah.· If you could just give me    ·3·   · · · Q· · Okay.· And that page -- on that page four, is
      ·4·   · · · a moment --                                           ·4·   ·that your correct hourly rate?
      ·5·   · · · · · ·MR. BRENNER:· Sure.                              ·5·   · · · A· · Yes.
      ·6·   · · · · · ·MS. DAGLEY:· -- I'm adjusting my screen.         ·6·   · · · · · ·Sorry.· We froze up.
      ·7·   · · · · · ·MR. BRENNER:· Sure.                              ·7·   · · · Q· · I'm sorry.· Can you repeat that?
      ·8·   ·BY MS. DAGLEY:                                             ·8·   · · · · · ·THE COURT REPORTER:· He said it froze.
      ·9·   · · · Q· · Dr. Leonard, can you see that file?              ·9·   ·BY MS. DAGLEY:
      10·   · · · A· · Yes.                                             10·   · · · Q· · Dr. Leonard, on the IAFL code of ethics in the
      11·   · · · · · ·MS. DAGLEY:· Okay.· I'm going to mark this as    11·   ·footnote, do you see that statement of compliance?
      12·   · · · Exhibit -- the next exhibit.                          12·   · · · A· · You're freezing up on me.· Hold on.
      13·   · · · · · ·(Whereupon, Defendant's Exhibit F was marked     13·   · · · Q· · Sure.
      14·   ·for identification.)                                       14·   · · · A· · Okay.· What is it that you want me to see?
      15·   ·BY MS. DAGLEY:                                             15·   · · · Q· · Footnote two on page one.
      16·   · · · Q· · This is the International Association of         16·   · · · A· · Yes, I saw it.
      17·   ·Forensic Linguists Code of Practice.· Are you familiar     17·   · · · Q· · Okay.· Have you ever included the statement of
      18·   ·with this document?                                        18·   ·compliance in your prior work?
      19·   · · · A· · As I said, I have seen it.                       19·   · · · A· · You totally broke up.
      20·   · · · Q· · Okay.· Now, this is a very extensive document.   20·   · · · Q· · Oh.· I asked:· Have you ever included the
      21·   ·Do you apply all of these principles in your work as a     21·   ·statement of compliance in your prior work?
      22·   ·forensic linguist?                                         22·   · · · A· · No.
      23·   · · · · · ·MR. BRENNER:· Object to the form.                23·   · · · Q· · Is there a reason why?
      24·   · · · · · ·THE WITNESS:· So would you like me to take my    24·   · · · A· · As even they say, it might read, You may want
      25·   · · · time now and read through this extensive document?    25·   ·to put in.· I should think it is obvious.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 30 of
                                       83 24, 2020
                                    April                             114 to 117
                                                          Page 114                                                          Page 116
      ·1·   · · · Q· · So you elected not to use the statement of       ·1·   ·procedure many, many times.· For example, you take a
      ·2·   ·compliance; is that correct?                               ·2·   ·known quantity of water.· You put a known quantity of
      ·3·   · · · · · ·MR. BRENNER:· Object to the form.                ·3·   ·chlorine in it.· Then you take a known quantity of a
      ·4·   · · · · · ·THE WITNESS:· I didn't elect to not use it. I    ·4·   ·reagent.· And the reagent demonstrates what the parts
      ·5·   · · · saw no reason to say things that are very obvious,    ·5·   ·per million of the chlorine is.· And you do that again
      ·6·   · · · and this is extremely obvious.· I'm glad they did     ·6·   ·and again and again and again.· And because you know
      ·7·   · · · it.· I'm glad they wrote it up.· And it's very        ·7·   ·exactly how much chlorine you put in there, you see the
      ·8·   · · · clear and it's a hundred percent consonant with my    ·8·   ·margin of error that your reagent has.
      ·9·   · · · own code of ethics and operation.                     ·9·   · · · · · ·But language does not operate that way.· Every
      10·   ·BY MS. DAGLEY:                                             10·   ·instance of language, and as we learn from variationist
      11·   · · · Q· · You said you're a member of the IAFL; that's     11·   ·sociolinguistics, is a novel event because the context
      12·   ·correct?                                                   12·   ·is always changing.· Even if you repeat the same phrase
      13·   · · · A· · Yes.                                             13·   ·twice, it is not the same phrase -- and this has to do
      14·   · · · Q· · Do you -- what's your involvement with the       14·   ·with your meaning question -- because now it's been
      15·   ·IAFL?                                                      15·   ·repeated.
      16·   · · · A· · I have presented at conferences.                 16·   · · · · · ·So a bench science has the kind of error rate
      17·   · · · Q· · Is there anything else that you have             17·   ·that was one of four just possible, perhaps suggested,
      18·   ·contributed as a member of the IAFL?                       18·   ·measures of Daubert by the Supreme Court.· And of course
      19·   · · · A· · Like what?                                       19·   ·they were very careful to say that this is not an
      20·   · · · Q· · Have you been -- for example, have you been on   20·   ·ironclad for measures, for qualifications, but would
      21·   ·any committees?                                            21·   ·depend on the kind of testimony, the kind of data, et
      22·   · · · A· · No.                                              22·   ·cetera.· But I do have a number of cases where we found,
      23·   · · · Q· · Okay.· Is there a reason why you haven't?        23·   ·through nonlinguistic evidence, that I was quite correct
      24·   · · · · · ·MR. BRENNER:· Object to the form.                24·   ·in my saying that the superior hypothesis was X or Y.
      25·   · · · · · ·THE WITNESS:· They have people who are quite     25·   · · · Q· · Can your method be replicated by another

                                                          Page 115                                                          Page 117
      ·1·   · · · happy and competent and eager to be on committees.    ·1·   ·forensic linguist in your field?
      ·2·   · · · And I think I'm not overly needed there.· But it      ·2·   · · · A· · Of course.
      ·3·   · · · has not come up much.· I mean, I'm a member of many   ·3·   · · · Q· · Okay.· What do you base that answer on?
      ·4·   · · · organizations.                                        ·4·   · · · A· · Because it has been.
      ·5·   ·BY MS. DAGLEY:                                             ·5·   · · · Q· · Okay.· Who -- who has replicated it?
      ·6·   · · · Q· · Did you establish -- have you ever established   ·6·   · · · A· · Well, let me answer it this way:· My analyses
      ·7·   ·an error rate for the method used in your report?          ·7·   ·are totally and absolutely transparent.· Any other
      ·8·   · · · A· · Are we off this now?                             ·8·   ·linguist can come to the same set of data and see that
      ·9·   · · · Q· · Yes.· You can close the file.                    ·9·   ·you get the exact same number of whatever and then test
      10·   · · · A· · Very good.                                       10·   ·for how rare or idiosyncratic that feature is and
      11·   · · · · · ·MR. BRENNER:· Object to the form of the last     11·   ·whether it also occurs in the K documents and to what
      12·   · · · question.                                             12·   ·degree.· So that's total replicability.
      13·   · · · · · ·THE WITNESS:· What do you mean by "error         13·   · · · Q· · Has your testimony or opinion ever been
      14·   · · · rate," just to be precise?                            14·   ·limited in any way by any judge or court or
      15·   ·BY MS. DAGLEY:                                             15·   ·administrative body?
      16·   · · · Q· · What's the rate of error when conducting this    16·   · · · · · ·MR. BRENNER:· Object to the form.
      17·   ·type of method?· What's your known rate of error?          17·   · · · · · ·THE WITNESS:· Yes.· I have never been not
      18·   · · · A· · That doesn't expand the meaning of this much,    18·   · · · allowed to testify by virtue of qualifications, but
      19·   ·does it?                                                   19·   · · · at various times the -- a judge might have -- might
      20·   · · · Q· · Okay.· Do you know what a rate of error -- a     20·   · · · say, I will let you testify about A but not B, or
      21·   ·rate of error is?                                          21·   · · · even, I don't want experts and the -- we don't need
      22·   · · · A· · An error rate may be a number of things.· And,   22·   · · · any experts here.
      23·   ·for example, in bench sciences, for example,               23·   ·BY MS. DAGLEY:
      24·   ·chemistry -- I came to academia first as a chemist --      24·   · · · Q· · Were any of your opinions or report the
      25·   ·you have an error rate established by repeating the same   25·   ·subject of a Daubert motion in the past?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 31 of
                                       83 24, 2020
                                    April                             118 to 121
                                                          Page 118                                                           Page 120
      ·1·   · · · A· · Of course.                                       ·1·   · · · A· · Right.· But I have to go back to your question
      ·2·   · · · Q· · And the method that you've used in this          ·2·   ·which is a little unclear to me.
      ·3·   ·particular case and report, has that method ever been      ·3·   · · · Q· · I will ask you a question after you open
      ·4·   ·the subject of a Daubert motion?                           ·4·   ·Appendix B.
      ·5·   · · · · · ·MR. BRENNER:· Object to the form.                ·5·   · · · · · ·MR. BRENNER:· We're going back to B?
      ·6·   · · · · · ·THE WITNESS:· Yes.· In any authorship that       ·6·   · · · · · ·MS. DAGLEY:· Yes, Appendix B.· Yes.
      ·7·   · · · I've done, it's been either Daubert or Frye or a      ·7·   · · · · · ·MR. BRENNER:· Yeah.· Let me open it up again.
      ·8·   · · · blend or whatever, depending on the jurisdiction.     ·8·   · · · I closed it.
      ·9·   ·BY MS. DAGLEY:                                             ·9·   · · · · · ·THE WITNESS:· B is cases in the last five
      10·   · · · Q· · The method that you've used in your report,      10·   · · · years?
      11·   ·has that method been criticized by any of your peers?      11·   ·BY MS. DAGLEY:
      12·   · · · · · ·MR. BRENNER:· Object to the form.                12·   · · · Q· · I think it's five or four years.
      13·   · · · · · ·THE WITNESS:· By my peers?· Certainly people     13·   · · · · · ·MR. BRENNER:· Yeah.
      14·   · · · have different opinions as to what the best method    14·   · · · · · ·THE WITNESS:· '15, '16, 17, '18, '19.
      15·   · · · is.                                                   15·   · · · Actually, I guess five years.· Yeah.· Uh-hum.
      16·   ·BY MS. DAGLEY:                                             16·   ·BY MS. DAGLEY:
      17·   · · · Q· · Okay.· Would you consider Ron Butters a peer?    17·   · · · Q· · Can you take a look at that list and tell me
      18·   · · · A· · Well, Ron mostly does trademark cases, so he's   18·   ·how many of your cases were trademark cases?
      19·   ·not exactly very experienced in authorship.· But he        19·   · · · A· · Yes.· But if you're going to compare it to
      20·   ·certainly always has a lot to say about authorship         20·   ·authorship cases, the vast, vast majority of authorship
      21·   ·cases.                                                     21·   ·cases do not go to trial.· And --
      22·   · · · Q· · And you do your share of trademark cases,        22·   · · · Q· · I'm just -- I'm only asking you a question
      23·   ·right?                                                     23·   ·about --
      24·   · · · A· · Absolutely.                                      24·   · · · · · ·MR. BRENNER:· Wait.· Excuse me.
      25·   · · · Q· · Okay.                                            25·   · · · · · ·MS. DAGLEY:· Yeah.

                                                          Page 119                                                           Page 121
      ·1·   · · · A· · But I also --                                    ·1·   · · · · · ·MR. BRENNER:· Just let him finish and then you
      ·2·   · · · Q· · How --                                           ·2·   · · · can tell him what you want to ask him.
      ·3·   · · · A· · -- write a number -- a very, very, very large    ·3·   · · · · · ·THE WITNESS:· You had originally asked me
      ·4·   ·number of authorship cases in active investigations,       ·4·   · · · about my work.· Now if you're asking me about cases
      ·5·   ·counterterrorism, et cetera.· And I teach authorship all   ·5·   · · · that actually got to court and I testified in,
      ·6·   ·over the world, whereas I think probably Ron does not.     ·6·   · · · that's quite different from the universe of my
      ·7·   · · · · · ·Good man.                                        ·7·   · · · work.
      ·8·   · · · Q· · What percentage of your work in the last four    ·8·   ·BY MS. DAGLEY:
      ·9·   ·years has been for trademark cases?                        ·9·   · · · Q· · Okay.· Do you want to answer my question now?
      10·   · · · · · ·MR. BRENNER:· Object to the form.                10·   ·Take a look at Appendix B.
      11·   ·BY MS. DAGLEY:                                             11·   · · · A· · Of course.
      12·   · · · Q· · You can take -- open up your -- from the chat    12·   · · · · · ·Okay.· So you want me to look at depositions
      13·   ·box you can open up Appendix B which has a list of prior   13·   · · · too?
      14·   ·cases for the last four years.                             14·   · · · Q· · All of it.
      15·   · · · · · ·MR. BRENNER:· I don't want to go beyond form,    15·   · · · A· · Sure.
      16·   · · · but -- well, if you want to ask the question that     16·   · · · · · ·Okay.· Deposition 2019, OGD; 2019, Chicago
      17·   · · · way, you can ask it that way.· I'll try to clarify    17·   ·Mercantile Exchange; 2019, The Reinalt-Thomas; 2019,
      18·   · · · if for you to make the answer useful, but I'll        18·   ·Lodestar; 2018, D.H. Pace; 2016, Geodata; 2015, Flowers
      19·   · · · object to form for now, unless you want to hear       19·   ·Bakery; 2015, Goya Foods.· And that's it.
      20·   · · · why.                                                  20·   · · · Q· · Do you know who Carole Chaski is?
      21·   · · · · · ·THE WITNESS:· Do you not want to hear why,       21·   · · · A· · Yes.
      22·   · · · then I'll continue?                                   22·   · · · Q· · Is she a recognized forensic linguist?
      23·   ·BY MS. DAGLEY:                                             23·   · · · · · ·MR. BRENNER:· Object to the form.
      24·   · · · Q· · Yeah.· No.· Please open Appendix B and I'll      24·   · · · · · ·THE WITNESS:· She works in forensic
      25·   ·ask you a question.                                        25·   · · · linguistics, certainly.


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 32 of
                                       83 24, 2020
                                    April                             122 to 125
                                                           Page 122                                                         Page 124
      ·1·   ·BY MS. DAGLEY:                                             ·1·   ·inconsistent.
      ·2·   · · · Q· · Do you know if she's criticized the method       ·2·   · · · Q· · I'm going to drop a file into the chat box.
      ·3·   ·that you've used in your report in this case?              ·3·   · · · A· · What is it?
      ·4·   · · · · · ·MR. BRENNER:· Object to the form.                ·4·   · · · Q· · It's an e-mail.
      ·5·   · · · · · ·THE WITNESS:· You mean, in this case has she     ·5·   · · · A· · Did you e-mail me?· Is that what that noise
      ·6·   · · · criticized my report?                                 ·6·   ·was?
      ·7·   ·BY MS. DAGLEY:                                             ·7·   · · · Q· · I did not.· It's an e-mail in a PDF format in
      ·8·   · · · Q· · No.· I mean, do you know if she's ever           ·8·   ·the chat box.
      ·9·   ·criticized your method?                                    ·9·   · · · A· · What's it called?
      10·   · · · A· · Yes.                                             10·   · · · Q· · It says, "Deposition of Robert Leonard
      11·   · · · Q· · Do you know if Ron Butters has criticized your   11·   ·e-mail."
      12·   ·methods?                                                   12·   · · · A· · Oh, okay.· Got it.· It just showed up.· Okay.
      13·   · · · A· · Yes.· We were on opposite sides in the Coleman   13·   · · · · · ·MS. DAGLEY:· Okay.· I want to mark this as
      14·   ·triple homicide where the gentleman in question was        14·   · · · Exhibit G, I believe.
      15·   ·convicted and sentenced to life in prison for murdering    15·   · · · · · ·THE COURT REPORTER:· Yes.
      16·   ·his family.                                                16·   · · · · · ·(Whereupon, Defendant's Exhibit G was marked
      17·   · · · Q· · On page six of your report --                    17·   ·for identification.)
      18·   · · · A· · I'm sorry.· Are we on Appendix B?                18·   · · · · · ·MR. BRENNER:· Yeah.· Can you -- can you
      19·   · · · Q· · Page six of your -- the core of your report.     19·   · · · just -- can you just identify the date and to,
      20·   · · · A· · One second.                                      20·   · · · from.
      21·   · · · · · ·Okay.· So is this Appendix A?                    21·   · · · · · ·MS. DAGLEY:· Yeah.· Yeah, yeah.
      22·   · · · · · ·No.· Sorry.· Appendix A, Appendix B.· So I       22·   · · · · · ·I'm sorry.· I'm having a little trouble seeing
      23·   ·must have closed the report.· One second.                  23·   · · · all components of my screen, so if you could
      24·   · · · · · ·Okay.· Leonard report, right?                    24·   · · · just --
      25·   · · · Q· · That's correct.                                  25·   · · · · · ·MR. BRENNER:· Yeah, so am I.

                                                          Page 123                                                          Page 125
      ·1·   · · · A· · Very good.· Okay.                                ·1·   · · · · · ·MS. DAGLEY:· Yeah.
      ·2·   · · · Q· · I want to confirm, in the middle of the page     ·2·   ·BY MS. DAGLEY:
      ·3·   ·you say, "I was asked to give an opinion on whether any    ·3·   · · · Q· · Okay.· So this is an e-mail dated April 24,
      ·4·   ·of the Q documents share likely common authorship with     ·4·   ·2020, from Andrew Brenner to myself.· Do you see that,
      ·5·   ·the K."· Is that correct?                                  ·5·   ·Dr. Leonard?
      ·6·   · · · A· · What page are we on?· I'm sorry.                 ·6·   · · · A· · Yes.
      ·7·   · · · Q· · Page six.                                        ·7·   · · · Q· · Okay.· Now, in this e-mail Mr. Brenner has
      ·8·   · · · A· · Okay.· One sec.                                  ·8·   ·noted some clarifications about your report.· Do you see
      ·9·   · · · · · ·Okay.· Yes.· I was asked to give an opinion on   ·9·   ·that?
      10·   ·whether any of the Q docs share likely common authorship   10·   · · · A· · Yes.
      11·   ·with the K.                                                11·   · · · Q· · Okay.· Are you able to confirm these notes and
      12·   · · · Q· · Okay.· And is that -- is that your -- was that   12·   ·clarifications are in fact correct?
      13·   ·your assignment in this case?                              13·   · · · A· · Yes.
      14·   · · · A· · My assignment was to analyze, as I say after     14·   · · · Q· · Okay.· And when did you -- are these notes and
      15·   ·that, the language patterns of all Ks and all Qs and to    15·   ·clarifications that you provided?
      16·   ·compare them and then test hypotheses.                     16·   · · · A· · Yes.
      17·   · · · Q· · And did you do the comparison yourself?          17·   · · · Q· · Okay.· And when did you realize that you
      18·   · · · · · ·MR. BRENNER:· Object to the form.                18·   ·needed to make these clarifications?
      19·   · · · · · ·THE WITNESS:· What do you mean?                  19·   · · · A· · Yesterday when I reviewed all the data --
      20·   ·BY MS. DAGLEY:                                             20·   · · · Q· · Okay.
      21·   · · · Q· · Meaning, did you compare the Q documents and     21·   · · · A· · -- again.
      22·   ·the K documents?· Did you do it yourself or did one of     22·   · · · Q· · You see where it says "TAG2 and TAG3 are
      23·   ·your colleagues help you with that?                        23·   ·listed in the report among the partial exclusions, but
      24·   · · · A· · Oh.· We did a group comparison and then I did    24·   ·should be listed in the table following as total
      25·   ·a comparison of what I thought was consistent and          25·   ·exclusion.· They were not considered in the analysis"?


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 33 of
                                       83 24, 2020
                                    April                             126 to 129
                                                           Page 126                                                   Page 128
      ·1·   ·A· · I do.                                             ·1· · · · consider and, therefore, didn't even put into
      ·2·   ·Q· · Is that correct?                                  ·2· · · · excluded.
      ·3·   ·A· · It is.                                            ·3· ·BY MS. DAGLEY:
      ·4·   ·Q· · And let me add another file here.                 ·4· · · · Q· · Okay.· Did you review all of these files that
      ·5·   · · · MR. BRENNER:· We're trying to keep this one up    ·5· ·are identified on this spreadsheet?
      ·6·   ·or are we going to --                                  ·6· · · · A· · Not in detail.
      ·7·   · · · MS. DAGLEY:· Can you keep it up for now.          ·7· · · · Q· · Do you have an approximate number of how many
      ·8·   · · · MR. BRENNER:· Sure.· Of course.· I just want      ·8· ·of the files you reviewed?
      ·9·   ·to -- if I close it, it just ends up taking more       ·9· · · · A· · Well, a great number of them are blog posts.
      10·   ·time to open it back up.                               10· ·I think over 300 of them.· And I took a look at them and
      11·   · · · And while you're doing that, I'll note for the    11· ·I saw that they were blog posts and -- they were sort
      12·   ·record that what I sent you was sent, since you        12· ·of, like, press releases.· They weren't e-mail, number
      13·   ·didn't read it in, at 8:52 this morning -- 8:19.       13· ·one.· But moreover, number one also, is that they very
      14·   ·And I'll note for you for the record I received it     14· ·likely could have been edited by someone else and we
      15·   ·at 11:00 p.m. last night, so...                        15· ·would have had not a single author.
      16·   · · · MS. DAGLEY:· Okay.                                16· · · · Q· · So on page eight of your report, you have a
      17·   · · · MR. BRENNER:· Okay.· What's next?· We're going    17· ·list of excluded known Craig Wright documents.· Do you
      18·   ·to the chat room now?                                  18· ·see that?
      19·   · · · MS. DAGLEY:· Yeah.                                19· · · · A· · Okay.· Yes.
      20·   · · · MR. BRENNER:· Okay.                               20· · · · Q· · Is there a reason why you didn't include some
      21·   · · · MS. DAGLEY:· I just need to -- I'm having a       21· ·of the documents from this spreadsheet in your report as
      22·   ·little difficulty pulling up files.· If you could      22· ·excluded?
      23·   ·just bear with me.                                     23· · · · A· · Well, I barely examined --
      24·   · · · MR. BRENNER:· Of course.                          24· · · · · · ·MR. BRENNER:· Hold on, hold on.· Hold on.
      25·   · · · THE WITNESS:· Of course.                          25· · · · Hold on.

                                                          Page 127                                                           Page 129
      ·1·   · · · · · ·MR. BRENNER:· A spreadsheet just came up.        ·1·   · · · · · ·I object to the form.· And I don't -- you're
      ·2·   · · · · · ·MS. DAGLEY:· Yeah.                               ·2·   · · · not representing what you know this list was told
      ·3·   ·BY MS. DAGLEY:                                             ·3·   · · · you is.· So it's not fair what you're doing to the
      ·4·   · · · Q· · Dr. Leonard, if you could open the               ·4·   · · · doctor.· But I will object to the form and if you
      ·5·   ·spreadsheet.                                               ·5·   · · · want me to clean it up -- but it's not really -- I
      ·6·   · · · A· · Will do.· One sec.                               ·6·   · · · don't think you're being fair because you know
      ·7·   · · · · · ·Okay.· Yes, it's open.                           ·7·   · · · exactly what this spreadsheet is.
      ·8·   · · · Q· · Do you recognize this --                         ·8·   ·BY MS. DAGLEY:
      ·9·   · · · · · ·MS. DAGLEY:· And I want to mark this as          ·9·   · · · Q· · Well, let me ask you.· Did you read -- did you
      10·   · · · exhibit -- as the next exhibit.                       10·   ·consider any of these documents in forming your opinion?
      11·   · · · · · ·(Whereupon, Defendant's Exhibit H was marked     11·   · · · · · ·MR. BRENNER:· Object -- the spreadsheet
      12·   ·for identification.)                                       12·   · · · documents?
      13·   ·BY MS. DAGLEY:                                             13·   · · · · · ·MS. DAGLEY:· The spreadsheet documents.
      14·   · · · Q· · Do you recognize this document?                  14·   · · · · · ·MR. BRENNER:· Thank you.· I have no objection
      15·   · · · A· · Yes.                                             15·   · · · to that question.
      16·   · · · Q· · Okay.· What is this?                             16·   ·BY MS. DAGLEY:
      17·   · · · A· · Although it opened in the middle of it.· Hold    17·   · · · Q· · Correct.
      18·   ·one sec.                                                   18·   · · · A· · The spreadsheet documents include what we
      19·   · · · · · ·This is the Excel file that has everything we    19·   ·considered.
      20·   ·received, I believe.· Yeah, must be.                       20·   · · · Q· · Okay.· And can you identify which documents on
      21·   · · · Q· · Okay.· Does this Excel file have -- contain      21·   ·this spreadsheet include what you considered?
      22·   ·all of the documents that are referenced in your report?   22·   · · · · · ·MR. BRENNER:· Object to the form.
      23·   · · · · · ·MR. BRENNER:· Object to the form.                23·   · · · · · ·THE WITNESS:· The ones I considered are 00 --
      24·   · · · · · ·You can answer if you know.                      24·   · · · you want me to go through them all?
      25·   · · · · · ·THE WITNESS:· Yes, plus more that I did not      25·   ·BY MS. DAGLEY:


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 34 of
                                       83 24, 2020
                                    April                             130 to 133
                                                           Page 130                                                         Page 132
      ·1·   · · · Q· · If you want to -- if you're able to identify     ·1·   ·they came in on different dates?
      ·2·   ·them by row numbers from the spreadsheet, that might be    ·2·   · · · A· · Yes.· Probably.· Certainly we didn't get
      ·3·   ·helpful.                                                   ·3·   ·everything all at once.
      ·4·   · · · A· · Well, that will take a while.                    ·4·   · · · Q· · Do you remember how many sets of documents you
      ·5·   · · · Q· · Okay.· Is there a reason why -- so you said      ·5·   ·received?
      ·6·   ·you considered some of the documents from the              ·6·   · · · A· · No.
      ·7·   ·spreadsheet --                                             ·7·   · · · Q· · Did you receive them by e-mail?
      ·8·   · · · · · ·MR. BRENNER:· Object to the form.                ·8·   · · · · · ·Oh, go ahead, please.
      ·9·   ·BY MS. DAGLEY:                                             ·9·   · · · A· · Anything that I did consider is listed in the
      10·   · · · Q· · -- in forming your opinion; is that correct?     10·   ·report, whether as excluded or not excluded -- whether
      11·   · · · · · ·MR. BRENNER:· Same objection.                    11·   ·excluded or included is all in the report, especially
      12·   · · · · · ·THE WITNESS:· I believe all the ones that we     12·   ·with the change that we made yesterday that I noticed
      13·   · · · considered are on here.                               13·   ·and sent to Mr. Brenen -- Brenner.
      14·   ·BY MS. DAGLEY:                                             14·   · · · · · ·THE WITNESS:· When it's appropriate, I can use
      15·   · · · Q· · Okay.                                            15·   · · · a five-minute break.
      16·   · · · A· · We were trying to make a comprehensive list      16·   · · · · · ·MS. DAGLEY:· I think we can do that now.
      17·   ·and be as forthcoming as possible to you, so we put        17·   · · · 3:30?
      18·   ·everything that ever we saw at all into this               18·   · · · · · ·THE WITNESS:· Very good.· Thank you.
      19·   ·spreadsheet.· However, I can go through them one at a      19·   · · · · · ·(Whereupon, there was a brief recess.)
      20·   ·time and find the ones that we looked at and then the      20·   ·BY MS. DAGLEY:
      21·   ·ones that we looked at but decided were not appropriate    21·   · · · Q· · Dr. Leonard, have you been asked to set
      22·   ·for analysis if you'd like.· That's fine with me.          22·   ·aside -- block aside time for trial in this case?
      23·   · · · Q· · Maybe another -- okay.· I don't want to go       23·   · · · A· · Sorry.· Would you say that again.
      24·   ·through each and every one.                                24·   · · · Q· · Have you been asked to block off time for the
      25·   · · · · · ·So let me ask you.· If all the documents that    25·   ·trial in this case?

                                                          Page 131                                                           Page 133
      ·1·   ·are referenced in your report, would they also be on the   ·1·   · · · A· · I don't remember if I have been told that
      ·2·   ·spreadsheet?· Is that what you're saying?                  ·2·   ·there's a trial or when it will happen, but I have --
      ·3·   · · · · · ·MR. BRENNER:· Object to the form.                ·3·   · · · Q· · Do you have -- oh, please continue.
      ·4·   · · · · · ·THE WITNESS:· I believe so.· Hold on a second.   ·4·   · · · A· · No.· I may have been.· I just don't recall.
      ·5·   · · · · · ·Maybe these are just ones that weren't listed    ·5·   ·And because of the COVID, I'm assuming that all dates
      ·6·   · · · on the report.· That would make sense that we would   ·6·   ·are tentative, so that's why I don't recall so well.
      ·7·   · · · then send you this, but I just don't recall.          ·7·   · · · Q· · Do you have any other tasks left to complete
      ·8·   ·BY MS. DAGLEY:                                             ·8·   ·in connection with your work in this case?
      ·9·   · · · Q· · Okay.· So can you give me any clarity on --      ·9·   · · · A· · Well, I will certainly revise my report so
      10·   ·okay.· Let me ask a different question.                    10·   ·it's totally accurate in terms of listing documents.
      11·   · · · · · ·Apart from the clarifications that are in the    11·   · · · Q· · What do you mean you're going to revise your
      12·   ·e-mail from Mr. Brenner dated today --                     12·   ·report?
      13·   · · · A· · Yes.                                             13·   · · · A· · No, not -- just put the appropriate things in
      14·   · · · Q· · -- are all of the documents that you             14·   ·the appropriate boxes.
      15·   ·considered in forming your opinion for this report         15·   · · · · · ·MS. DAGLEY:· Mr. Brenner, are you planning on
      16·   ·contained in your report?                                  16·   · · · serving a revised report?
      17·   · · · A· · Yes.                                             17·   · · · · · ·MR. BRENNER:· I was -- I think -- well, do you
      18·   · · · Q· · Are you able to tell me -- on what date did      18·   · · · want me to answer your question?
      19·   ·you receive the spreadsheet documents?                     19·   · · · · · ·MS. DAGLEY:· Well, I mean, I --
      20·   · · · · · ·MR. BRENNER:· Object to the form.                20·   · · · · · ·MR. BRENNER:· Yeah.· No.· I think what the
      21·   · · · · · ·THE WITNESS:· I received documents in a          21·   · · · doctor's telling you is the things you pointed out
      22·   · · · rolling fashion starting from when I was retained.    22·   · · · that had one document was in the Q column instead
      23·   · · · · · ·MR. BRENNER:· Excuse me.                         23·   · · · of the K column.· I think he's telling you -- I
      24·   ·BY MS. DAGLEY:                                             24·   · · · think he's saying he's going to put it in the right
      25·   · · · Q· · When you say "rolling fashion," do you mean      25·   · · · column.· No, we're not intending to revise his


                                                 U.S. LEGAL SUPPORT
                                               www.uslegalsupport.com                                                                     YVer1f
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 35 of
                                       83 24, 2020
                                    April                             134 to 137
                                                          Page 134                                                           Page 136
      ·1·   · · · opinions.                                             ·1· · · · Q· · Okay.· And you were asked questions about

      ·2·   · · · · · ·THE WITNESS:· That's --                          ·2· ·whether these documents include the documents you cited

      ·3·   · · · · · ·MS. DAGLEY:· Okay.                               ·3· ·in your report.· Do you recall that?

      ·4·   · · · · · ·MR. BRENNER:· I think that's what he's saying,   ·4· · · · A· · I do.

      ·5·   · · · but you heard it at the same time -- same time I      ·5· · · · Q· · Okay.· If one wanted to know that -- there's

      ·6·   · · · did.                                                  ·6· ·one way to know -- they can look at the report and look

      ·7·   · · · · · ·THE WITNESS:· That is a hundred percent          ·7· ·at this list and see if they match, correct?

      ·8·   · · · correct.· I'm not going to revise my opinions, if     ·8· · · · A· · That's correct.

      ·9·   · · · that was the thrust of your question. I               ·9· · · · Q· · Right.· And although I can't mark it right

      10·   · · · apologize --                                          10· ·now, I will represent to you that this list -- this

      11·   · · · · · ·MS. DAGLEY:· Okay.                               11· ·spreadsheet that's been marked as an exhibit to this

      12·   · · · · · ·THE WITNESS:· -- for not understanding that.     12· ·deposition was sent to defense counsel and was

      13·   · · · · · ·MS. DAGLEY:· Those are all the questions I       13· ·identified for them as documents that were not cited in

      14·   · · · have.                                                 14· ·your report.· Does that seem possible what that -- this

      15·   · · · · · · · · · · CROSS-EXAMINATION                       15· ·spreadsheet was?

      16·   ·BY MR. BRENNER:                                            16· · · · A· · Yes.· I was even contemplating that on our

      17·   · · · Q· · Dr. Leonard, I just have a couple of             17· ·short break just now, and I realize that that's what

      18·   ·questions -- or a few questions.                           18· ·that was.

      19·   · · · · · ·I want to bring back up the -- well, let me      19· · · · Q· · Okay.· And if you -- either way if you -- the

      20·   ·try to share a different document.· Let me see if I can    20· ·defendant in this case now had -- between your report

      21·   ·share a screen.· Hold a second.                            21· ·and your -- and what's Exhibit H, they have not only all

      22·   · · · · · ·Okay.· Let's see what I can do.                  22· ·the documents you considered, but all the documents that

      23·   · · · · · ·(Whereupon, there was an off-the-record          23· ·were sent to you by either my office or Mr. Freedman's

      24·   ·discussion.)                                               24· ·office, correct?

      25·   ·BY MR. BRENNER:                                            25· · · · · · ·MS. DAGLEY:· Object to form.



                                                         Page 135                                                            Page 137
      ·1· · · · Q· · So, Dr. Leonard, how are you?                      ·1· · · · · · ·You can answer.

      ·2· · · · A· · Very good.· Thank you.                             ·2· · · · · · ·THE WITNESS:· That is correct.

      ·3· · · · Q· · I have marked in my listing a -- Exhibit H was     ·3· · · · · · ·MR. BRENNER:· That's all the questions I have.

      ·4· ·the spreadsheet.· Do you recall that?                        ·4· · · · · · ·MS. DAGLEY:· I don't have anything.

      ·5· · · · A· · I do.                                              ·5· · · · · · ·Are you going to read or waive?

      ·6· · · · Q· · Okay.· So let's -- let's see if we -- if I         ·6· · · · · · ·MR. BRENNER:· We'll read.

      ·7· ·open that --                                                 ·7· · · · · · ·Dr. Leonard, I think we're done with you.· We

      ·8· · · · · · ·MR. BRENNER:· Actually, Counsel, can you open      ·8· · · · may have some housekeeping things to take care of,

      ·9· · · · that so he can bring it back on the screen, because     ·9· · · · but you can -- you can sign off.

      10· · · · I know you can do it.                                   10· · · · · · ·THE WITNESS:· I will.· Thank you very much.

      11· · · · · · ·(Whereupon, there was an off-the-record            11· · · · · · ·MR. BRENNER:· Thanks.

      12· ·discussion.)                                                 12· · · · · · ·MS. DAGLEY:· Thank you.

      13· ·BY MR. BRENNER:                                              13· · · · · · ·(Thereupon, the recorded video-teleconference

      14· · · · Q· · So, Dr. Leonard, Exhibit H is an Excel             14· ·deposition was concluded at 3:48 p.m.)

      15· ·spreadsheet that on the top says "Leonard Docs.xlsx."        15· · · · · · ·(Reading, signing and notice of filing were

      16· · · · A· · Yes.                                               16· ·not waived.)

      17· · · · Q· · You see that?                                      17

      18· · · · · · ·And you see that the -- on the left-hand           18

      19· ·column the first -- the first number is a one?· Do you       19

      20· ·see that, all the way to the left?                           20

      21· · · · A· · I do.                                              21

      22· · · · Q· · And then we scroll down to the bottom, the         22

      23· ·last file is 365.· Do you see that?                          23

      24· · · · A· · I'm trying.                                        24

      25· · · · · · ·Yes.                                               25




                                                   U.S. LEGAL SUPPORT
                                                 www.uslegalsupport.com
Case 9:18-cv-80176-BB DocumentRobert
                               548-10 A.  Leonard,
                                      Entered on FLSDPh.D.
                                                     Docket 06/01/2020 Page 36 of
                                       83 24, 2020
                                    April                             138 to 140
                                                                  Page 138                                                                  Page 140
      ·1·   · · · · · · · · ·CERTIFICATE OF REPORTER                             ·1·   · · · · · · · ·WITNESS NOTIFICATION LETTER
      ·2·   ·THE STATE OF FLORIDA)                                               ·2·   ·April 28, 2020
      · ·   ·COUNTY OF MIAMI-DADE)                                               ·3·   ·ROBERT A. LEONARD, PH.D.
      ·3                                                                         · ·   ·ANDREW S. BRENNER
      ·4                                                                         ·4·   ·BOIES, SCHILLER & FLEXNER LLP
      · ·   · · · I, Julia Y. Alfonso, Registered Professional Reporter,         · ·   ·100 S.E. 2nd Street
      ·5·   ·Florida Professional Reporter, do hereby certify that I was         ·5·   ·Suite 2800
      · ·   ·authorized to and did stenographically report the foregoing         · ·   ·Miami, Florida 33131
      ·6·   ·recorded video-teleconference deposition of ROBERT A. LEONARD,      ·6
      · ·   ·PH.D.; that a review of the transcript was requested; and that      ·7·   ·IN RE:· Ira Kleiman vs. Craig Wright
      ·7·   ·the foregoing pages numbered from 1 to 138, inclusive, are a true   · ·   · · · · ·Deposition of ROBERT A. LEONARD, PH.D. taken on
      · ·   ·and correct transcription of my stenographic notes of said          ·8·   ·04/24/2020
      ·8·   ·recorded video-teleconference deposition.                           · ·   · · · · ·U.S. Legal Support Job No. 2144378
                                                                                 ·9
      ·9·   · · · I FURTHER CERTIFY that I am not attorney or counsel of any
                                                                                 · ·   ·Dear Mr. Brenner:
      · ·   ·of the parties, nor am I a relative or employee of any attorney
                                                                                 10
      10·   ·or counsel of party connected with the action, nor am I
                                                                                 · ·   · · · The transcript of the above proceeding is now available
      · ·   ·financially interested in the action.
                                                                                 11
      11
                                                                                 · ·   ·for your review.
      · ·   · · · The foregoing certification of this transcript does not
                                                                                 12
      12·   ·apply to any reproduction of the same by any means unless under
                                                                                 13·   · · · Please call (386)423-1963 to schedule an appointment between
      · ·   ·the direct control and/or direction of the certifying reporter.
                                                                                 14·   ·the hours of 9:00 a.m. and 4:00 p.m., Monday through Friday, at a
      13
                                                                                 15·   ·U.S. Legal Support office located nearest you.
      · ·   · · · DATED this 28th day of April, 2020.
                                                                                 16·   · · · · · ·Your prompt attention to this matter is
      14                                                                         17·   ·appreciated.
      15                                                                         18
      16                                                                         · ·   ·Sincerely,
      17·   · · · · · · · · · · ·___________________________________             19
      18·   · · · · · · · · · · · · Julia Y. Alfonso, RPR, FPR                   20·   ·Julia Y. Alfonso, RPR, FPR
      19                                                                         21·   ·I do hereby waive my right to read and sign:
      20                                                                         22·   ·____________________________
      21                                                                         · ·   ·ROBERT A. LEONARD, PH.D.
      22                                                                         23
      23                                                                         · ·   ·cc via transcript:· NEHA DAGLEY, Esq.
      24                                                                         24·   · · · · · · · · · · ·ANDREW S. BRENNER, Esq.
      25                                                                         25


                                                                  Page 139
      ·1· · · · · · · · · E R R A T A· ·S H E E T
      ·2· ·IN RE:· Ira Kleiman vs. Craig Wright
      · · ·DEPOSITION OF:· ROBERT A. LEONARD, PH.D. TAKEN:· 04/24/2020
      ·3· ·U.S. LEGAL SUPPORT JOB NO. 2144378
      ·4· · · DO NOT WRITE ON TRANSCRIPT· -· ENTER CHANGES HERE
      ·5· · PAGE #· · LINE #· · ·CHANGE· · · · · · · · ·REASON
      ·6· ·_________________________________________________________________
      ·7· ·_________________________________________________________________
      ·8· ·_________________________________________________________________
      ·9· ·_________________________________________________________________
      10· ·_________________________________________________________________
      11· ·_________________________________________________________________
      12· ·_________________________________________________________________
      13· ·_________________________________________________________________
      14· ·_________________________________________________________________
      15· ·_________________________________________________________________
      16· ·_________________________________________________________________
      17· ·________________________________________________________________
      18· ·Please forward the original signed errata sheet to this office so
      · · ·that copies may be distributed to all parties
      19
      · · ·Under penalty of perjury, I declare that I have read my
      20· ·deposition and that it is true and correct subject to any changes
      · · ·in form or substance entered here.
      21
      22· ·DATE: ________ SIGNATURE OF DEPONENT:____________________________
      23
      24
      25




                                                          U.S. LEGAL SUPPORT
                                                        www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 37 of
                                 April 8324, 2020                                   ·1
                      11:00 126:15                               300 128:10
          $           11:30 9:17                     2           3:30 132:17
                      12 64:14 65:3
 $10,000 15:3,         69:12,20             2  41:9,19                      4
  4 16:2,3             79:22 82:24           44:14 47:12
 $25,000               100:8,11,13,          71:2 72:5           40-year        87:21
  10:15,19             25 101:3,4,15         77:15,18
  15:4,9,25            102:3                 104:22,25
  16:4,9              13 69:20              20 75:4,5                       5
 $400 14:22            70:12,17,19           77:4,5,9
                       98:1                                      500    14:25
 $600 17:7                                   78:2,8,10
                      14 69:19,24           2006 89:14,
                       70:22 71:22           15,16,19,20                    6
          0            98:1,2 101:17        2015 29:1
                       102:11                121:18,19           6-grams        98:25
 00 129:23
                      15 71:5 72:3          2016 28:25
 00119167              73:6,9,13
  100:14,22                                  29:1 121:18                    7
                       82:17 94:25          2017 28:25
 00500141 99:6         98:5 120:14           29:1 89:13          7   97:6
                      15,000 16:6           2018 89:13
          1           159 62:2               121:18                         8
                      16 70:23              2019 18:19
 1  40:20 41:3         73:22 74:1            19:3 21:13,19       8 97:12,15
  44:13 45:15          98:2,7,20             22:2 28:24
  59:8 71:2,19                                                   8:19 126:13
                       120:14                121:16,17           8:52 126:13
  72:5 75:1           17 72:3,8,24          2020 21:17
  77:14,18 79:8        98:7 99:17            88:14 95:19
  80:3 81:10           120:14                                               9
                                             125:4
  99:7 100:20,        18 71:7,8,17
  22,23 101:11,                             21 77:9              9 97:12,15
                       73:7,9 98:7          22 74:23
  13 102:5             99:17 120:14                              9,401 62:3
  103:15,17,19                               75:4,8 77:9,         106:23
  104:25              19 73:21 74:9          22 78:22 79:3
                       75:4,19               105:4,5             98.3 62:6
 1.7 62:4              120:14
  63:24                                     23 77:10,19
                      1960s 27:3             79:3,21                        A
 10 58:20,22
  59:5,20,23          1980 89:23            24 30:11
                      1985 89:22             45:1,4 125:3        A-N-T-C-O-N-C
  82:16 92:3
                      1987 89:22            25 79:3,6             36:5
  97:10
                      1992 89:21             95:19               A-S-T-O-N
 10,000 15:12,
                      1994 89:21            25th 10:17            32:22
  18,23
                      1995 89:21             95:21               a.m. 9:17
 10:00 9:17
                      1999a 89:21           26 80:2              abide 109:16
 11 57:14,15
  59:24 61:12         1:00 55:11                                 ability 7:20
  64:7 78:24                                                      19:21
                      1:05 55:12                     3
  106:18                                                         able 7:18
 119167 101:7                               3     45:20           11:24 28:13
                                                101:12 104:23     36:8,9 106:25
                                                                  107:9 108:9


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 38 of
                                 April 8324, 2020                                   ·2
  125:11 130:1        acquainted             75:22 78:5          allowed
  131:18               25:12,18              81:21 87:11          117:18
 about 4:10,          active 119:4           93:14 94:7,20       allowing
  12,13,14 12:6       actual 104:3,          101:2,18             47:13
  17:11 21:19,         7 108:4               107:5,22            alluding
  23 28:17            actually 12:6          116:5,6 120:7        85:24
  34:7,25              21:5 23:16            125:21 132:23       almost 48:14
  38:17,20 46:8        25:9 27:22           ago 14:23             64:2 76:12
  47:12 53:12          44:19 46:7            76:23,24            along 58:17
  55:11 58:19          54:24 64:6            82:17 107:18        already 7:10
  63:14 66:24          71:21 73:24           110:8                43:16 73:7
  70:14 73:7,12        79:17 85:15          agree 5:1            also 5:10
  81:23 88:23          86:14 95:15           6:8,10
  91:20,25 92:1                                                   15:25 23:15
                       102:4,13             agreed 4:23,          32:3,20 36:7
  95:2,12,20           112:13 120:15         24
  102:17,25                                                       40:22 41:10,
                       121:5                agreement             15,22 47:10
  103:11 105:5        ad 82:3 85:3           6:4,5 7:3
  107:14 108:1,                                                   52:22 58:11
                      add 26:2               13:11 14:15,         61:15 64:1
  19 110:17            74:17 126:4           16 34:18
  112:5 117:20                                                    76:22 91:4
                      additional             35:20                104:25 117:11
  118:20 120:23                             agrees 4:25
  121:4 125:8          16:3,5                                     119:1 128:13
                      address 14:12         ahead 4:16,17         131:1
 about.' 79:22                               24:7 38:7
                      addressed                                  although
 about;' 79:25                               43:19 61:3,6         27:13 37:11
                       44:17
 above 35:6                                  75:14 132:8          127:17
                      adequate
  45:13 99:8                                alerted 17:3         always 48:15
                       51:24
 absolutely                                 all 5:15 8:3          69:1 86:22
                      adequately
  49:15 63:22                                9:23 10:5,23         116:12 118:20
  117:7 118:24         108:10
                      adjusting              12:21 16:8          am 5:21 13:12
 absurdum 82:4                               22:12,19,22          23:23 26:15
                       111:6
  85:3                                       26:22 36:2,3         49:15 50:4,5
                      administered
 academia                                    39:10 42:23          53:15 57:8
  115:24               5:24
                                             45:14 54:9           58:21 64:15
 accepted             administrative         60:4 63:25
                       117:15                                     88:15 100:12
  40:16 55:19                                70:16,18,20          124:25
  56:13,16            advance 15:2,          71:3 73:14,23
                       11 53:7                                   among 125:23
 accompany                                   76:20 85:2          amount 10:13
  18:14               affirmed 7:7           86:18 88:24
                      after 22:18                                analogy 85:3
 according                                   91:25 98:19
                       41:8 120:3            109:25 111:21       analyses 76:4
  41:9,21                                                         117:6
                       123:14                119:5 121:14
 account 23:22                                                   analysis
  105:22              again 8:18             123:15 124:23
                       15:21 19:14           125:19 127:22        27:21 29:18
 accurate                                                         42:21 45:13
                       31:7 37:9             128:4 129:24
  14:25 17:9,10                                                   47:7,10 48:7,
  88:25 133:10         42:14 44:6            130:12,18,25
                       48:7,19 49:6          131:14 132:3,        8,22 49:13
 acknowledge           51:15 58:15                                50:21 51:4,
                                             11 133:5
  5:20,23              63:21 65:8            134:13               13,25 52:2,3
                       71:13 74:23                                56:17 58:9


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 39 of
                                 April 8324, 2020                                   ·3
  72:16 76:22           51:15,19             101:9,15,18,         42:17,25
  83:20 84:3,11         52:6,7,12,13,        20,21 102:17         43:11,25
  85:12 86:13           18 53:18             103:4,24             49:23 50:3
  87:4 89:19            54:2,8,10            104:4,6,8,10,        52:25 53:6
  93:21 96:21           55:18,19             12,14,15,19,         56:8 60:18,23
  125:25 130:22         56:6,7,12            20,22,23,25          61:7 62:23
 analyze 10:20          57:1,2,4,14,         105:18               63:25 65:15,
  27:22,24              19,22 58:10,         106:10,21,23         18,21 67:22
  46:14 123:14          11,23 59:4,7,        107:4,6,16,          69:7 70:5,13
 analyzed               11,24 60:6,8,        19,20,25             80:20 90:25
  46:10 52:20           9 61:14,15,          108:10 109:24        100:3 104:22
 and 4:4,11,            16,21 62:1,          110:2,8,11,          117:3,6
  14,16,19,23           22,25 63:18,         18,20 111:25         119:18 121:9
  5:3,7,10,22           21 64:2,3,14,        112:3,6,14,          127:24 133:18
  6:1,2,4,8,10,         21 65:6,12,          16,22 113:3         answering
  13 7:2,6,7,19         20,24 66:5           114:6,7,8,9          7:16
  8:4,9 9:14,16         67:11,12,13,         115:1,2,22          answers 76:13
  10:13,18,20,          14,21 69:9,          116:4,5,6,10,       Antconc 36:5
  25 11:2,10,20         15,18,20,21          13,18 117:7,        any 6:2 7:15,
  12:2,12,16,20         70:14 71:2,3,        8,9,10,11,21         18 10:22,25
  13:9,12 14:1,         17,18 72:3,5,        118:2,3,22           17:1 18:15
  17,20 16:3,           17 73:7              119:5,24             19:1,2,18
  20,24 17:10,          74:11,17,20,         120:17,21            21:16 22:7
  16 19:3,21            25 75:4 76:1,        121:1,5,19           25:22 27:23
  20:18 21:25           4,20 77:9,12,        122:15               30:18,19 31:8
  22:19 23:9            14,17,19             123:12,15,16,        33:13 34:18,
  24:3,4,6,7,           78:18,24             17,21,24,25          23 36:10
  10,23 25:6            79:3,6,10,22         124:19               37:6,10,13,19
  26:17 27:3,4,         80:2,3,14,15         125:11,14,17,        38:12,22
  5,6,13,23,24,         81:22 82:2,          22 126:4,11,         39:3,13,19
  25 28:1,3,4           13,17 83:3,9,        14 127:9             40:21 41:4,5
  29:4,10,12,16         11,13,15             128:1,10,11,         43:13 45:25
  31:15,17,20,          84:18,21             14 129:1,4,20        46:5,16 48:2
  22 32:3,4,10,         85:2,5,8,15,         130:17,20,24         49:9 50:4,9,
  14,16,20,21,          16 86:16,19,         132:13 133:5         13,25 51:9,22
  24 33:2,6,11,         23 87:4,20,         Andrew 6:7            57:22 58:1
  17,23 34:1,4,         21,22 88:18,         48:11 82:19          60:8 62:22
  11 35:3,4,6,          22,25 89:4,24        91:1 125:4           63:4 67:19
  11,23 36:4,7,         90:7,19,21,23       another 38:8          68:5 69:1
  18,19,20,22,          91:1,8,9,11,         43:5 52:11,12        70:4,8 73:3,
  24,25 38:2            15,17,23             63:21 107:14,        24 74:4,6
  41:8 42:5,6           92:24 93:3,5,        24 116:25            75:15,24 76:6
  43:5,9,14,21          8,20,21 94:5,        126:4 130:23         79:10 80:10
  44:13 45:11           18,21 95:2          answer 8:3            81:3 82:5,9
  46:10,15,18           96:22 97:6,9,        12:2 16:4,17,        86:1,8,17,25
  47:17 48:8,9,         12,15,25             20 19:9 20:22        87:12 89:11
  16,22,23,24           98:1,2,7             27:11 30:24          92:13,15,22,
  49:3,5,6              99:10,17             31:2 35:12,15        24 94:10,17
  50:5,19,22,23         100:9,16,19          37:10,13             95:1,3,19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 40 of
                                 April 8324, 2020                                   ·4
  96:2,8,20           appropriate            96:8 97:20           75:17,25
  103:1 105:25         20:20 39:17           98:17 99:3,15        77:10 78:18
  106:2 109:16         130:21 132:14         100:11 102:3         82:7 83:6
  110:4 112:16,        133:13,14             104:19 106:25        87:17 88:9
  19 114:21           approximate            107:22 108:13        100:16 101:17
  117:7,14,22,         128:7                 109:7,13,15          103:16 104:23
  24 118:6,11         April 64:24            110:11 111:17        107:4 108:4
  123:3,10             88:14 125:3           114:5,25             109:16
  129:10 131:9        are 7:15,25            115:8 117:7          110:20,22
  133:7                15:15 19:17,          122:18 123:6         111:1,11,19,
 anybody 34:8          20,22 20:11,          125:11,12,14,        21 112:13,25
 anymore 17:18         21 21:5 22:15         22 126:6             113:24 114:18
 anyone 25:12,         23:11 24:2            127:22 128:5,        115:24 116:10
  18 31:5 33:18        26:12 28:20,          9 129:23             118:14 123:14
  95:1 104:16          22 30:20,21           130:13 131:1,        124:13 125:24
 anything 23:7         31:22 32:1            5,11,14,18           127:9,10
  26:5 59:16           33:13,15,23,          133:6,15             128:21 130:17
  60:2 88:23           24 34:11,15,          134:13               132:10
  89:24 90:2           23,25 36:6,8,        Aren't 99:10         aside 132:22
  112:21 114:17        9 37:12              around 107:18        ask 7:11 8:3
  132:9                39:13,14,19,         arrangement           15:21 19:14,
 anyway 70:15          20 41:10,21           6:2                  17 30:21 35:4
 anywhere              42:4 43:14,20        articles              38:8 43:12
  63:16                44:5,16 45:16         50:15 86:18,         44:3 48:19
                       49:18 50:23           19                   56:9,10 67:19
 Apart 34:6
                       51:22 52:17,         as 4:24 7:6,7         70:7 73:12
  38:22 39:3                                                      75:21 87:11
  131:11               19,22 54:8            9:9 13:18
                       56:4,9,16,25          15:1 16:2            88:23 92:19
 apologize                                                        96:17 107:14
                       57:1,24 58:2          18:4,18,25
  68:22 134:10         59:11 60:4,5                               109:15
 appearing                                   19:18,25
                       61:19,21,22           20:18 21:11          119:16,17,25
  26:12                62:7,16,18,                                120:3 121:2
                                             22:23 23:17
 appears 5:4           19,20 63:4            24:16,24 25:7        129:9 130:25
  14:2 18:3            64:1,14,16,                                131:10
                                             26:13 27:22
  23:14 100:22         18,21,24 65:2         28:3 29:9,20        asked 12:15
 Appendix 18:9         66:4 67:16            30:9,19 31:8         16:2 20:16
  20:3 26:3            68:2,3,12             33:2 34:22           27:12 37:24
  28:5,7,23            69:9,10,24            36:17 39:10          43:16 51:7,9
  88:2 119:13,         70:4,16 72:9,         40:17 43:5           73:7 82:5
  24 120:4,6           20,23 73:8            45:13 46:15          87:19 93:20
  121:10               75:3,11 78:11         51:12 54:8           103:5 107:18
  122:18,21,22         80:9 81:7,15,         55:19 57:11          112:5 113:20
 Applicative           21 82:2,4,5,          60:1,7 61:12,        121:3 123:3,9
  89:19                9,25 83:7,11          14,15,16,17,         132:21,24
 apply 109:25          85:2,12,16            19,21,22            asking 12:13
  111:21 112:11        86:15,16,25           62:4,17,19           21:24 23:11
 applying              87:12 89:11,          63:23,25 68:3        30:18 34:7
  26:17,21             14 91:8               69:15 71:14          35:13 38:4
                       92:17,19 93:3         74:13,24             52:25 54:7


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 41 of
                                 April 8324, 2020                                   ·5
  66:18,24             72:10,17              7,12                Bakery 121:19
  67:17 99:10          73:15 77:5           author 50:16         ball 53:7
  107:22,24            78:1 93:7             128:15              ballpark
  110:16 120:22        96:4 98:7,16,        authored              96:18
  121:4                18,25 100:8,          40:21 41:5          barely 86:16
 aspect                13,20 101:3,          43:22 82:9           128:23
  107:23,24            12,16,20             authority            Barr 33:16
 aspects 36:1          109:1 110:24          41:4
                       112:6 114:16                              base 48:8
 assignment                                 authorship            58:9 60:12,
  10:12 123:13,        117:19 120:17         27:20 28:17
                       121:10,12                                  13,16 61:9
  14                                         42:21 49:13          117:3
 assist 31:5           126:13,15             50:20 51:4,13
                       128:10                                    based 10:21
  33:18 36:1                                 56:17 76:22          48:23 106:12
                       130:18,19,20,         86:13 118:6,
 assisted 34:8         21 132:3                                  basic 7:25
 associate                                   19,20 119:4,5       Bates 98:11,
                       134:5                 120:20 123:4,
  31:19 32:25                                                     13 99:3,4,14,
                      attend 4:25            10
 associates                                                       25
                      attending             available
  31:17,25 33:5        4:21                                      bear 8:9
 Association                                 73:18                17:22 126:23
                      attention             avoidance
  109:8,9                                                        because 13:4
                       13:25 14:6            76:20
  111:16               80:15 86:18                                15:13 23:7
 assume 94:20                               aware 63:4            42:4,23 43:1
                      attorney               75:16 86:25
  96:17,19                                                        47:3 52:14
                       20:25 34:7            87:12 92:19
 assuming              41:23 43:24                                53:12 56:20
  87:22 133:5                                109:15               57:19,24 58:3
                      attorneys             away 92:3
 assumption            5:19 20:16,                                68:5 72:16
  39:25 40:22,                                                    85:17 86:14
                       17,21,23 21:1
  23,24 41:1,          34:6 37:23                    B            87:10 88:15
  11,15 42:9,                                                     91:18,25 92:6
                       38:4,12,22
  12,14,15,20          39:3 41:24           B-E 47:8              96:20,25
  43:8                                      back 9:8 21:4         97:19 101:24
                       102:10
 assumptions                                 24:5,10,15           116:6,11,14
                      attracted                                   117:4 129:6
  40:15,16             86:17                 28:5,12 35:22
  43:13 47:5                                 55:12 58:16          133:5
                      audience                                   been 7:6,22
  56:8 60:5                                  61:16 62:22
                       82:13                                      21:15 24:3
 Aston 32:22                                 64:5,6 75:18
                      audio 42:24                                 36:21 39:9
 at 5:5 7:16                                 93:17 94:21
                      Australia              96:22 98:22          40:12 42:5
  10:23 14:20          99:6 106:10,
  15:3 17:8                                  102:7 120:1,5        45:18 72:9
                       13                    126:10 134:19        78:17 86:14
  19:19 21:10,
  16 24:20            Australian            background            88:16 94:8
  32:8,13,18,          46:25 47:4,           93:14                97:23 99:16
  21,22,25 36:4        15,18 48:1                                 102:16 107:8
                                            backup 58:11,
  39:9 40:6            57:16,20,23,                               114:20 116:14
                                             23 59:2,4
  46:20 47:20          24 58:2,3                                  117:4,13,17
                                             60:1,7 61:14,
  48:4,5,6 52:3        61:17,25                                   118:3,7,11
                                             15 85:5,15
  54:10 55:12          62:16 102:24                               119:9 128:14
                       105:25 106:3,        bad 23:18
  57:14 58:20                                                     132:21,24


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 42 of
                                 April 8324, 2020                                   ·6
  133:1,4              119:15                 23:6,11,14          120:5,7,13,24
 before 4:9           big 86:21               24:8,12             121:1,23
  7:22 17:17          billed 35:23            25:14,20            122:4 123:18
  54:1 60:4           billion 47:12           26:5,14 27:9        124:18,25
  65:1 68:22          bit 16:16               29:8 30:16          125:4,7
  82:5 85:24                                  31:1,7,16           126:5,8,17,
                      Bitcoin 95:17           33:21 34:20         20,24 127:1,
  88:20 90:21
  102:17              blah 87:22,23           35:10 36:15         23 128:24
 beg 29:2             blend 118:8             37:9,17,22,24       129:11,14,22
  48:17 65:23         block 132:22,           38:1,7,10           130:8,11
  99:11                24                     39:21 40:2          131:3,12,20,
 began 95:21          blog 128:9,11           41:12,18            23 132:13
 beginning            Bloods 76:19            42:22 43:18         133:15,17,20
  36:17               body 117:15             45:2,5,22           134:4,16,25
                      Boies 24:24             46:2 48:10,        Brian 81:1
 begins 89:8
                       25:12,19,23            13,18 49:1,        brief 24:13
 behalf 6:7                                   14,22 51:5,11
                      bold 44:12,13                               55:16 92:10
 Behavioral                                   52:1,21 53:2,
                      books 86:19                                 93:15 132:19
  50:19                                       4 54:21 55:1,
                      both 4:15                                  bring 134:19
 behind 39:16                                 7,9,14,21
                       27:4 49:24                                bringing 56:9
 being 35:5,7                                 56:1 57:6,8,
  76:7 85:4            61:19,21 81:1                             Britain 48:2
                                              25 58:14
  102:17 129:6         82:4 83:6              59:18 60:17,        106:9
 believe 10:17         85:16 94:5             19,21,25 61:4      broke 113:19
  14:16 21:8          bottom 88:17            62:10 63:5         brought 20:24
  30:5 39:10           97:9 100:13            65:9,14,17,25      build 52:7,10
  67:25 80:13,         101:3                  66:2,11 67:1,      business
  16 83:3 102:6       box 8:9,11,12           24 71:8,11          33:4,6,11
  124:14 127:20        13:4 26:2              72:19 75:2,6,      but 11:9
  130:12 131:4         28:12 87:25            8,20 76:2           14:16,23
 belongs 102:5         96:22 110:25           79:15 80:12         16:17 19:10
 below 72:12           119:13 124:2,          81:13 82:15         22:21 24:4
                       8                      83:1,21 84:4,       25:22 27:21
 bench 115:23
                      boxes 133:14            12,24 86:4,10       30:21 35:4,12
  116:16
                      branch 27:2             90:12,25 91:2       36:3,9 37:12
 bequeathment
                       81:22                  92:7,9 95:8,        38:1 39:17,19
  95:16
                      break 5:12              13 96:10,24         41:22 42:24
 best 7:19                                    98:15,21            43:4,18 46:9
  19:21 21:25          8:6 24:1
                       54:23 92:6,7           100:2 102:12,       51:18 53:15
  28:1 43:4                                   20 107:11           54:3 55:4
  52:8,13 54:6         106:12 132:15
                      breaking                108:3,14,18,        56:5 60:22
  82:14 118:14                                22,24,25            61:10 62:11,
                       54:22
 better 84:14                                 109:3,5,18,21       16 63:7,24
  85:2 108:23         breakup 42:24
                      Brenen 132:13           110:6 111:1,        65:19 66:13,
 between 19:1,                                5,7,23 112:12       22 68:8 69:19
  2 47:14 65:6,       Brenner 4:7,            114:3,24            72:9 73:16
  12 66:4 67:21        13,18 5:3 6:7          115:11 117:16       74:18 76:18,
  81:15 87:21          8:13,17 12:1,          118:5,12            21,23 80:17,
 beyond 31:11          11,15 13:6             119:10,15           21 81:22
                       19:4,6,11


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 43 of
                                 April 8324, 2020                                   ·7
  83:25 84:14           53:22 54:9            132:7,20            89:4,11,16,25
  85:4,23 87:17         55:17,22,24           134:16,25           90:14,23,25
  88:15,17,19,          56:3,22 57:9                              92:2,5 93:17
  21 90:22              58:5,18 59:19                             94:17 96:19
                                                     C
  94:16,24              60:3,6 61:2,                              97:4 98:15,19
  96:11,17,19           5,20 62:13          C-H-R-I-S-T-E-        100:3 101:15
  97:17 99:8            63:9 64:1,2         N-S-E-N 31:24         103:3 104:10
  101:25 102:6          65:10 66:7,9,                             106:6,11
                                            calculation
  104:17 108:10         13,15,16,18                               110:1 111:9
                                             104:23
  110:22 112:5,         67:4,13,15                                113:7 115:9
  6 115:2               68:10,11,18,        call 13:25            116:25 117:8
  116:9,20,22           19 69:8,11           14:6 27:22           119:12,13,17
  117:18,20             71:12 72:22          38:1 74:10           120:17 121:2
  118:19 119:1,         75:12,23 76:5       called 7:6            124:18,19
  16,18 120:1,          77:3 79:18           27:19,20 36:6        126:7 127:24
  19 125:23             80:18 81:18          74:18 124:9          129:20 130:19
  128:13 129:4,         82:23 83:17,        calling 62:18         131:9 132:14,
  5 130:21              24 84:6,7,17        calls 39:4            16 134:20,22
  131:7 133:2           85:10 86:5,7,       came 26:6            can't 16:23
  134:5                 24 88:13 89:2        103:22 115:24        36:8 67:22
 Butters                90:16 91:3           127:1 132:1          74:22 100:1,4
  118:17 122:11         92:11,17            can 4:16,25          Canada 32:18
 by 6:4 7:9             93:16 95:11,         8:5 9:5,14          candidate
  8:22 9:12             18 96:14 97:3        11:6,9,18            32:17,22
  11:12 12:4,           98:23 100:5          14:4,19,20          cannot 63:7
  17,22 13:7,22         102:15,22            15:7,10 17:14
                        103:10                                   canonical
  14:7,18                                    20:3,11,15           49:4 61:16
  16:15,19              104:14,16            23:10,11,12,
                        105:7,12                                  62:5,15,18
  17:13,16                                   15,16 26:20,         63:15 64:3
  18:8,17 19:15         106:1,7              24 27:11
                        107:13 108:6                             capacity 32:5
  22:6,25 24:14                              28:5,11,16,20
                        109:6,16,19,         29:7 30:11,24       capital 47:8
  25:10,16
  26:1,8,19             23 110:10            31:2,12 33:3,       CAPS 70:20
  27:10 29:15,          111:8,15             9 34:17 35:4,        71:3
  23 30:23              112:2,15             12,14,25            careful 53:12
  31:4,14,18,25         113:9 114:10         37:11 40:18          116:19
  33:3,22 34:1          115:5,13,15,         42:25 45:11,        carefully
  35:5,17 36:23         25 116:18,25         12 46:12 49:9        87:11
  37:4,18 38:11         117:14,18,23         50:2,9,13,25        Carole 121:20
  39:24 40:4,           118:9,11,13,         51:9 52:25          Carolina
  11,13 41:2,           16 119:11,23         53:5 57:5            28:24
  11,14,16,22,          120:11,16            59:1 64:14          case 7:13
  23,25 42:10           121:8 122:1,7        66:2 67:17,22        9:23 10:6,16
  43:2,8,22             123:20 125:2         68:8 72:15           11:16,19,20
  44:2 45:7,18,         127:3,13             73:6 76:11           12:10,22
  24 46:4 48:20         128:3,14             78:1 80:9,10,        13:15 15:5
  49:8,17 50:1          129:8,16,25          19,22 81:3           17:12 18:10
  51:8,17,21            130:2,9,14           84:15,18 86:7        21:5 22:23,24
  52:3,13,16,24         131:8,24             88:23,24             24:16,23


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 44 of
                                 April 8324, 2020                                   ·8
  25:4,5,6,11,        certain 27:15         chlorine             coffee 92:3
  13,17,24             51:23 76:19           116:3,5,7           Coleman
  26:18,21             112:10               Christensen           122:13
  27:17 30:7          certainly              31:23 32:24         colleagues
  35:21 39:14          11:8 17:23            33:2 34:4,12         32:3,5 90:8
  53:15 80:24          26:25 46:9            37:1 39:5            91:5,8,18
  91:21 92:13,         56:15 62:11           91:9 102:18          99:23 123:23
  16,17,18,20          70:6 87:17            104:20 105:19       collection
  93:1,8 94:3          88:22 89:18           107:6                47:12
  95:2,6 96:3,         107:12 108:11        chronological        colon 32:13
  8,11,16,18           112:23                21:6,8              Columbia 52:3
  112:17 118:3         118:13,20            citation 63:8
  122:3,5                                                         67:4
                       121:25 132:2         cite 50:25
  123:13               133:9                                     column 103:19
                                             63:19 80:10          104:25
  132:22,25           certainty              81:3
  133:8                                                           133:22,23,25
                       76:11                cited 63:10,
 cases 18:3,25                                                   come 46:3
                      cetera 116:22          15                   94:8 115:3
  19:1,2,18            119:5                Civil 31:10           117:8
  20:11,16,18         change 27:4
  21:1,16 28:8,                             claiming             comma 78:25
                       66:16 87:2,           49:15,18 50:4
  10,17,20             14,23 132:12                              commence
  29:3,5 45:25                              clarifications        10:16
                      changed 9:16           125:8,12,15,
  77:1 80:10           14:23 88:17                               comment 93:20
  94:20 116:22                               18 131:11           committee
                      changes               clarify 23:21
  118:18,21,22                                                    110:7,11,12
  119:4,9,14           18:15,17,24           119:17
                       87:17                                     committees
  120:9,18,20,                              clarity 131:9         114:21 115:1
  21 121:4            changing              class 69:3
                       116:12                                    common 51:12
 Cat 99:7                                   classify 21:2         56:17 123:4,
 catch 15:20          chapter 50:18
                                            clean 129:5           10
 categories           Chaski 121:20
                                            clear 114:8          commonplace
  44:4,16 98:11       chat 8:8,11,                                83:5
                                            clearly 23:10
 categorization        12 13:4 26:2
                       28:12 87:24           62:17               Commonwealth
  44:4                                      close 89:25           80:25
                       96:22 110:25
 categorized           119:12 124:2,         115:9 126:9         communicate
  100:16 101:1         8 126:18             closed 72:17          36:24
 Category             check 24:1             74:12,13            communicated
  40:20 41:3,8,        94:17 102:6,8         96:25 120:8          92:22,24 95:2
  19 44:13 59:8                              122:23              communicating
                      chemist
  71:2,18 72:5                              co-counsel            81:6 82:14
  75:1 77:14,15        115:24
                                             25:25               communication
  79:8 80:3           chemistry
                       115:24               coauthored            93:5,19
  100:23 102:5                               42:5                communications
  103:17              Chevron 25:5
                       29:1                 code 109:16,          34:7 37:10,
 caught 42:23                                24,25 110:4,         12,13 92:12
 center 78:3          Chicago
                                             12,15,18            company 64:25
  88:18                121:16
                                             111:17 112:10       compare 61:15
                      Chinese 83:9           113:10 114:9         120:19


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 45 of
                                 April 8324, 2020                                   ·9
  123:16,21            108:1                consistent           copied 14:23
 compared             conducted              45:16,20            copies 22:7,
  61:14 62:2           93:7 104:4            83:12 123:25         19
 comparison            105:16               consists             copy 5:8 10:5
  47:14 49:10         conducting             40:20 41:3,9,        88:21 94:12,
  51:1 123:17,         115:16                20                   14,18 96:5,9
  24,25               confer 90:9,          consonant             104:12
 compensated           19 91:11              114:8               core 27:13
  34:12 35:1,5        conferences           construct             28:3 122:19
  95:5                 37:7,19,20            81:8 107:17         corollary
 compensating          38:13,23 39:4         108:2,7              60:5
  34:15 35:7           114:16               consult 20:25        corpora 47:23
 compensation         confirm 123:2         consumed             corpus 47:7,
  34:19 35:21          125:11                96:20                11 73:17
  112:19 113:1        confused              contacted             103:7,9
 competency            88:15                 17:13,16            correct 11:14
  27:13,14            conjunction           contain 77:12         14:21 16:7
 competent             78:25 100:9           127:21               21:3,6 23:4
  115:1               connection            contained             34:3,5 40:14
 competing             10:23 15:5            39:14 131:16         41:6 44:15
  28:1 52:7            16:22 25:23          contains 45:8         45:9 46:6
 complaint             27:7,16 33:19        content 37:13         47:1,9,18
  96:3,6               34:12 37:7,20         69:2 90:14           48:9 57:12,16
 complete 19:7         38:14,24 39:5        context               58:13,24
  56:8 88:25           40:1 41:16            116:11               59:1,5,6,9,10
  133:7                48:21 56:13                                63:1 64:11,
                                            contexts              13,17,18,20
 completely            59:12 96:16           53:14
  63:25                133:8                                      66:6 69:16
                                            contingent            70:20 71:10,
 completeness         consecutive            112:19 113:1
                       97:19                                      15 74:2,14,15
  41:20                                     continue              77:7,21 79:1,
 compliance           consent 6:2            119:22 133:3
                      consider                                    2,4,25 89:7,
  113:11,18,21                              continued             9,10 99:21
  114:2                47:24 118:17          27:3
                       128:1 129:10                               102:1 103:17
 components                                 contracted            107:7 109:12
  124:23               132:9
                                             78:17                113:4 114:2,
 compound             consideration                               12 116:23
                       46:25 57:16          contractions
  61:22                                      66:20                122:25 123:5
 comprehensive        considered                                  125:12 126:2
                                            contributed
  130:16               47:7,10                                    129:17 130:10
                       102:25 125:25         114:18
 concept 54:5                               conversations         134:8
                       129:19,21,23                              corrected
 conclusion            130:6,13              4:21
  45:8,11,20                                convicted             22:18
                       131:15
  46:11                                      122:15              corresponded
                      considers                                   92:15
 conditional           105:24 106:1         convictions
  67:11                                      81:2                correspondence
                      consistency                                s 50:7
 conduct 37:6          60:10                Copenhagen
  105:13 107:16                              33:1


                               U.S. LEGAL SUPPORT
                             www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 46 of
                                 April 8324, 2020                                ·10
 could 9:25           couple 4:8           currently             65:10,16
  13:8,23 19:14        17:17 64:10,         32:16                66:7,15 67:15
  38:1 40:3            12,16,18,19,        cut 55:2              69:11 71:10,
  44:5 45:1            22,25 65:2,6,        60:22 68:14,         12 72:22
  46:11 58:16          7,12 66:4,5,         19,22                75:4,7,12,23
  78:17,20 84:6        20 67:21,22         cutting 49:25         76:5 77:3
  87:11 96:22          68:2,4,6,12         CV 50:15              79:18 80:18
  99:18 106:16         69:9,10 94:1,        88:7,21 89:25        81:18 82:20,
  111:3 124:23         4,5,8 95:24         Cyrulnik 25:7         23 83:17,24
  126:22 127:4         134:17                                    84:7,17 85:10
  128:14              course 48:1                                86:5,24 88:9,
 counsel 4:19,         53:11 68:25                  D            13 90:16 91:3
  23,25 6:2            83:8 87:3                                 92:5,8,11
  10:8 12:18,23        101:22 116:18       D.H. 121:18           93:16 95:11,
  13:14 14:18          117:2 118:1         Dagley 4:1,3,         18 96:14 97:3
  17:13 30:19          121:11 126:8,        12,16 5:2,9,         98:19,23
  31:8,11,12           24,25                14,16 6:10           100:5 102:15,
  34:23 35:6          court 5:19            7:9 8:16,18,         22 103:8,10
  37:11,14             6:9,12,17,22,        22 9:8,12            105:12 107:13
  40:12 41:2,          25 8:5 11:4,         11:6,12 12:4,        108:6,17,23
  11,16,24             7,25 12:2            13,17 13:7,          109:6,19,23
  42:10 43:13          16:13,18             18,22 16:15,         110:10 111:3,
  54:21 90:7,          20:6,12,19           19 18:4,8            6,8,11,15
  10,20,23 95:3        46:3 66:25           19:15 22:6           112:2,15
 counsel's 5:5         68:13,17,21          23:8,9,13,15,        113:9 114:10
  19:9 40:16           74:11 93:9,12        19,20,21             115:5,15
 count 103:20          105:8 113:8          24:6,11,14           117:23 118:9,
  104:5,8,14           116:18 117:14        25:16 26:1,8,        16 119:11,23
  105:10               121:5 124:15         19 27:10             120:6,11,16,
                      Courts 21:11          29:15,19,23          25 121:8
 counted
                                            30:23 31:4,          122:1,7
  105:1,9             COVID 133:5
                                            14,18 33:22          123:20
 counterexample       Craig 4:5             35:8,16,17           124:13,21
 s 52:23 53:18         40:13 45:18          36:23 37:15,         125:1,2
  60:9                 128:17               18,24 38:6,8,        126:7,16,19,
 counterparts         create 27:25          11 39:24 40:4        21 127:2,3,9,
  61:24                29:13                41:14,25 43:2        13 128:3
 counterterrori       created 23:23         44:2 45:4,7,         129:8,13,16,
 sm 119:5             Criminology           24 46:4 48:20        25 130:9,14
 counting              50:19                49:8,17,25           131:8,24
  105:5               Crips 76:20           50:1 51:8,21         132:16,20
 countries            criticized            52:16,24             133:15,19
  47:13 48:5           118:11 122:2,        53:22 54:24          134:3,11,13
 country-              6,9,11               55:6,8,13,15,       daily 91:18,
 specific             CROSS-                17,24 56:3           20
  47:23               EXAMINATION           57:9 58:5,18        Dakota 31:20
 counts 104:3,         134:15               59:19 60:19,         32:8,14 34:1
  15,23               current 61:8          24 61:1,2,5          35:25 36:25
                                            62:13 63:9           37:20,25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 47 of
                                 April 8324, 2020                                ·11
  38:2,13,17,20       dealing 95:17        deposed 7:22          105:5,13
  91:8 102:18         deals 85:22          deposit 15:3,         107:2,3,20
  104:2,20            decades 27:4          11,14,18,22          114:6 115:6
  105:19 107:6        decide 36:18         deposition            123:17,21,22,
 dash 36:6            decided 20:19         4:22 5:1             24 124:5,7
 data 27:22,25         130:21               7:13,16 8:1,         125:14,17
  48:2 50:6                                 25 9:13 19:19        127:25 128:4
                      declaration
  52:6 56:19                                21:16 22:8,12        129:9 131:18
                       6:18                                      132:7,9 134:6
  73:3,18,24          declare 5:25          46:6 90:3
  74:4 79:10                                91:6 121:16         didn't 15:19,
                       6:19,20
  81:7 90:7                                 124:10               20 19:10
                      declared 7:1                               41:13 43:1,16
  104:7,10                                 depositions
  106:2,6             deed 42:6                                  46:5 48:12
                                            17:9 121:12
  116:21 117:8         43:14,22                                  61:1 65:23
                                           descending
  125:19              deeds 43:20           21:8                 73:10 78:14
 database 62:7        deeper 57:2                                108:10 114:4
                                           described
  79:14 103:3,        defendant             50:11 54:8           126:13 128:1,
  11 105:13,21,        4:23 99:6                                 20 132:2
                                           destroy
  24 106:6            Defendant's           22:17,21            difference
  107:15,25            9:10 13:20                                65:5,11 66:4
                                           detail 128:6          67:20
 dataset 27:23         18:6 29:21
                       88:11 111:13        did 10:7,9,16        different 5:6
  46:10 59:11,                              11:16 12:15
  14 62:4              124:16 127:11                             19:17 43:12
                                            15:4,17,19,          47:13,14 48:5
 datasets             Defense 6:9           20,22,25
  29:11 46:10         define 42:14                               56:5,11 98:16
                                            16:5,12              106:13 118:14
 date 9:16            definition            17:11,18,20
  15:8 18:25           60:9 64:2                                 121:6 131:10
                                            18:12,13,15          132:1 134:20
  19:3 90:19          deflect 80:15         19:1,5,23
  95:22 124:19        degree 89:14          20:25 23:3          differentiate
  131:18               117:12               28:4,17 31:5         57:3
 dated 125:3          Deixis 89:21          33:18 36:1,2,       differently
  131:12                                    24 37:5,6            56:6
                      demonstrated
 dates 91:16,          45:13                43:12 44:21,        difficult
  17 132:1                                  23 45:2 46:3         36:3
                      demonstrates
  133:5                61:13 79:23          47:23 48:2,11       difficulty
 Daubert               81:25 116:4          60:19 61:4           13:5 126:22
  116:18 117:25       demonstrative         63:19 64:24         DIRECT 7:8
  118:4,7              89:23                65:22 70:9          discipline
 day 24:3                                   71:8 73:19           29:13
                      denies 40:21
  90:21 91:25                               74:6 78:15          disclose 35:4
                       41:4
 days 17:17                                 79:19 82:24         disclosure
                      Denmark 33:1          83:16 87:4
  64:19 68:6          depend 116:21                              31:9
  90:22 94:1,6,                             88:18 89:24         discover 52:5
                      depending             90:2,5,9,17,
  8 95:24                                                       discuss 47:16
                       54:7 118:8           18,19 91:4,11
 DEAFAUS                                                         48:22 50:20
                      depends 81:21         93:22 94:10,
  100:14                                                         64:9 82:6
                       82:13 103:9          12,16,19,20
 deal 86:21                                 95:19 99:22          85:25
                      depo 9:1
                       82:16 108:20         103:23 104:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 48 of
                                 April 8324, 2020                                ·12
 discussed             66:9,13 67:8,        72:8,24 77:15        127:21
  36:3,18 90:7         9,10,11 68:5         85:23 88:5          doesn't 91:24
  98:12 104:17         69:25 70:2,23        96:11 100:17         115:18
 discusses             71:7,22,24           101:1,14,20,        doing 13:5
  50:10 87:1,13        72:8,13 74:20        21,24,25             126:11 129:3
 discussion            76:24 77:10          111:18,20,25        don't 11:13
  4:19 5:18            78:3,6 82:11         127:14 133:22        17:1 22:21
  8:20 9:7 22:5        87:23 88:2,5,        134:20               25:9,22 26:5
  82:22 93:22          6 89:24 90:2,       documents             27:22 28:11
  134:24               5 91:20,22           11:11 12:23          35:2,3 42:18,
 discussions           92:14 94:14          40:12 42:4           19 46:16
  30:18 90:24          95:12,14,15          43:21 44:4,          47:25 51:16
  91:5 94:2            97:7 98:14,24        16,22,25             54:16 55:1
  95:3                 99:3,8               45:14,16,17          56:19 57:2
 dissertation          100:14,16,22         48:9,24,25           58:19 65:18
  32:22                101:2,23             49:2,5 58:11,        67:1 73:5
                       103:19 104:8,        24 59:5,8            79:20 80:19
 distinctive           15 105:21,24         64:17,23             84:21 91:12
  51:18 54:11,         106:1,14,20
  12,13 84:19,                              69:21,24 70:1        94:11 95:3,4
                       107:2,19             71:1,2,19            96:10,13,19
  20,21                108:4,10             72:5,6 74:25         97:17,19
 distribution          109:15 110:20        75:1 77:14
  27:25 52:6,9,                                                  98:17 101:6
                       111:21 112:16        79:8 80:4            102:13 103:1,
  12,13 53:19          113:11 114:14        81:15 83:2,3
 do 4:5,16 5:1                                                   12 105:2,23
                       115:13,20            87:20 94:10          108:4,7,10
  7:12 8:10,14,        116:5,13,22          96:8,15,18
  15,17 9:19,                                                    110:22,24
                       117:3 118:22         98:12 99:4           112:3,6
  20,22 10:3,4         119:21 120:21        103:16 117:11
  11:15,20                                                       117:21 119:15
                       121:9,20             123:4,21,22          129:1,6
  12:6,8,20            122:2,8,11           127:22
  14:2,8 16:25                                                   130:23 131:7
                       123:17,19,22         128:17,21            133:1,4,6
  17:2,7 18:2,         125:4,8 126:1        129:10,12,13,
  17,18 20:6                                                    done 11:1
                       127:6,8,14           18,20 130:6,         36:19 67:16
  21:23 22:7,          128:7,17             25 131:14,19,
  10,12,19                                                       89:24 118:7
                       131:25 132:4,        21 132:4
  24:7,19,21                                                    Donnell 29:1
                       16 133:3,7,          133:10
  25:2,4,9             11,17 134:22                             double-click
                                           does 5:7              9:5
  29:24 30:4          docs 123:10           39:10 42:15
  31:25 32:6          doctor 48:13          43:25 46:5          doublechecked
  35:14 36:9                                                     104:16
                       65:17 129:4          52:12 53:9
  37:3 38:16                                54:4,13             down 8:5 14:4
  39:1,7 40:10,       doctor's
                       133:21               66:16,20,23          17:19 74:12
  19 42:6,19                                67:12 71:17          101:5 106:12
  43:11 45:25         doctoral                                   108:15
                       32:17,21             72:3 73:16,17
  46:22 52:5                                74:23 77:12         Dr 4:1,5,21,
  53:23 55:22         document 9:9                               25 5:1,11
                       14:7,24 17:18        79:6 80:2,5
  56:17,22                                  83:8 106:2           7:10 8:10
  58:19 60:12,         18:2,11 24:19                             11:18 13:13
                       30:4 43:23           115:19 116:9
  13,16 61:9                                118:18 119:6         17:25 18:10
  64:19 65:2,4         58:13 60:5


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 49 of
                                 April 8324, 2020                                ·13
  19:7 21:7,22        e-mails 11:10        else's 56:25         entire 50:2
  22:7 23:3,9,         37:5 44:22          Elvis 87:19          entirety 16:8
  10,12 26:12          94:17 100:23        em-dashes             28:23 101:16
  27:11 29:20,         102:9 103:16         69:15 103:6          112:5
  24 30:13,24          104:8,13            embedded             entitled
  35:1,7,18            105:1,4,5,6          53:13,20             30:21 34:21
  40:13,17,21         e-signature           84:15               entry 106:20
  41:4,10,21           14:10               emoticon              107:15
  45:18 47:3          e-signed 14:7         74:10,19,24         equating 56:6
  48:14 50:2          each 21:1             75:16,25 76:7
  55:9,18                                                       error 115:7,
                       67:2 76:20          emoticons             13,16,17,20,
  57:19,24 58:3        105:2 130:24
  61:3 62:17                                76:4,13,18,22        21,22,25
                      eager 115:1           86:15,16,20          116:8,16
  65:17 74:21
  90:17 92:12         earlier 35:22        emphasis             especially
                       94:23                70:20 71:3           26:22 60:10
  94:25 95:5,15
  98:24 99:22         edited 14:18         employed 27:7         69:5 132:11
  102:23 104:14        128:14              employees            essence 39:12
  105:7 108:14        educated              32:1,3               87:18 110:23
  111:9 113:10         62:15,17,19,        en-dashes            essential
  125:5 127:4          24,25 63:14,         69:15 103:6          39:23
  132:21 134:17        17,18 64:4          encapsulates         essentially
 draft 30:19          effect 50:14          39:22                68:2 88:22
 drafting 31:5        Eggington            encyclopedia         establish
  34:9 37:14           4:21                 86:12                51:1,23 115:6
 drawn 46:11          Eggington's          end 65:1             established
 drink 89:22           4:13 5:1             72:17 73:15          27:2 85:11,13
 drop 8:8             eight 42:1           ending 81:1           110:4 115:6,
  87:24 110:25         47:6 74:2           ends 126:9            25
  124:2                108:19 128:16       engaged 17:17        establishes
 dropped 13:4         either 19:19         engagement            49:10
                       20:23 34:22          12:9 13:13          etc 72:1,10,
 dropping
  17:20                46:10 118:7          14:15 95:22          13,18,25
 Duces 8:25           elaborate            English 47:1,        etc' 71:22
                       20:15 104:11         8,11,13,14,          72:4,16
  9:14
                      elect 114:4           15,18 57:1,         ethical
 duly 7:6
 during 94:5          elected 114:1         16,24 58:2           112:16
                      electronic            61:17 62:19         ethics 109:16
                       14:2                 66:10,13             110:4,12,15,
          E           electronically        67:20 82:4           18 112:10
                       37:2,3               83:7,9 85:4          113:10 114:9
 e-mail 14:12         else 34:8             102:24 105:25       even 87:22
  37:4 40:20           43:25 57:4           106:3,7,12           113:24 116:12
  41:3,9,20            59:16 60:2          enough 43:24          117:21 128:1
  45:15 105:3          62:14 73:11          56:10               event 116:11
  124:4,5,7,11         76:19 95:1
  125:3,7                                  entailed             ever 15:17
                       112:21 114:17        39:17                22:23 24:16,
  128:12 131:12        128:14
  132:7                                                          23 25:7 45:19



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 50 of
                                 April 8324, 2020                                ·14
  53:25 76:6,8,        115:23 116:1         26:24 28:2          fault 67:3
  15 97:15            examples              29:14 33:3           68:23
  113:17,20            59:25 68:5           54:6 84:18          feature 46:15
  115:6 117:13        Excel 127:19,        explained             47:17 48:3,7,
  118:3 122:8          21                   52:13                21 49:11 50:4
  130:18              except 68:25         explains 52:8         51:2,24 52:18
 every 24:3            89:1                Extension             53:8,11,14,
  39:25 69:18         Exchange              89:20                20,23,24,25
  116:9 130:24         121:17              extensive             54:2,11,12,14
 everybody            exclude 38:3          111:20,25            55:18,25
  56:25 57:3                               extent 30:17          56:7,12,19
                      excluded 42:4                              57:12 59:12
 everyone              128:2,17,22          31:10 34:21
  16:21 23:16                               41:12                60:10,11,13,
                       132:10,11                                 14 62:9 64:9
 everyone's           excluding            extract
  24:9                                                           69:14,22
                       37:23 38:3,12        104:6,10             70:19 71:3,
 everything           exclusion            extremely
  36:2,18,21                                                     13,18,25 73:4
                       125:25               114:6                74:1,5,9
  43:1 92:1           exclusions
  97:16 127:19                                                   75:17 76:1,16
                       125:23                       F            77:6 78:24
  130:18 132:3
                      exclusive                                  79:7,11,13,21
 everywhere            27:14                                     80:3,6 81:11
                                           F-L-I-N-T
  98:10
                      Excuse 9:2            33:10                83:13,19
 evidence              40:8 120:24                               84:1,10,19,
                                           face 86:11,
  10:21 12:21          131:23                                    20,22,23
                                            21,22 105:6
  110:2 112:14                                                   85:9,25 87:2,
                      exhibit 9:9,         fact 17:3
  116:23                                                         14 103:4,6
                       10 13:19,20          30:22 57:1
 exact 117:9           18:4,6 29:20,                             117:10
                                            83:6 87:18
 exactly 15:7          21 39:10             102:23 125:12       features
  25:21 104:17         88:10,11                                  49:19 51:14,
                                           factor 87:4
  110:23 116:7         111:2,12,13                               17 52:20
  118:19 129:7                             factors 72:15
                       124:14,16           fair 12:16            53:13,16,21
 EXAMINATION           127:10,11                                 56:16,24 57:3
  7:8                                       34:24 56:10
                      existed 37:12         57:22 58:1           76:18 80:11,
 examine 29:11        expand 115:18                              17 81:4,25
                                            69:19 70:25
  87:19               experienced                                82:1,2,6,24
                                            129:3,6
 examined 7:7          118:19                                    83:4,14 85:2,
                                           fairly 60:11,         12 86:3,9,15
  83:2 128:23         expert 4:22           14 61:9 62:8         106:7,8
 examining             13:11 19:18          64:3
  13:16                21:11 22:19,                             federal 30:20
                                           fallen 108:15         31:9
 example 36:4          24 24:16,24         familiar 7:25        fee 10:11,14,
  53:16 57:1           25:7 26:13           40:25 56:4           18,23 16:1
  61:24 63:21          30:9 86:8            108:13 111:17
  67:12 68:1          experts                                   Feel 112:21
  72:23 78:16                              family 122:16
                       92:13,15,18,                             feeling 21:23
  82:3 83:8                                far 40:17
                       20,25 117:21,                            feet 92:3
  85:14,25                                 fashion
                       22                                       female 32:14
  99:11 105:4,                              131:22,25
                      explain 15:10                             few 90:11,17
  11 114:20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 51 of
                                 April 8324, 2020                                ·15
  110:8 134:18         21:4 40:11           23:22,23            forensic
 field 29:17           44:22,23             24:17,24 25:7        26:13,15
  55:19 56:13          72:8,23,24           27:3,21,23           27:20 32:13
  80:7 86:2,8          83:2 98:20           28:4 29:3,11,        50:18,20
  92:25 117:1          101:20 115:24        12,22 30:6,16        51:13 56:12
 fields 85:15         five 45:9             34:12 35:1           76:4 86:2,8,
 figure 108:9          55:8,9 70:20         36:4,5,10            12,20 89:20
 figured 66:12         89:4,9 92:9          41:19 45:14          92:25 109:8,
                       120:9,12,15          47:10,13 48:2        10,16 110:5,
 file 8:8,10,
                      five-minute           49:13 53:16,         7,21 111:17,
  23 13:4,9,10                              19 55:4              22 117:1
  17:20,25 26:2        54:23 92:5,6
                       132:15               56:16,21,23,         121:22,24
  30:2 87:24                                24,25 61:24
  89:25 104:12        flat 10:11,                               forensics
                       13,18,23             69:21 70:20          55:19
  110:25 111:9                              73:20,24
  115:9 124:2          15:25                                    form 12:1
                      Flexner 24:25         74:4,11 77:13        19:4,11 25:14
  126:4 127:19,                             79:10,19
  21                   25:13,19                                  26:14 27:9
                                            80:8,22 81:11        29:8 30:17
 files 70:8,11        Flint 33:8,           82:3,15,18,20
  126:22 128:4,        11,13                                     33:21 36:15,
                                            83:8 85:14,24        16 39:21 40:2
  8                   Flowers               86:17,18
                       121:18                                    41:12 42:22
 find 28:2                                  88:12 89:1           43:18 45:22
  49:2,5,19           folk 81:6             90:2 91:5,12,        48:10,15
  51:14 54:22         folks 34:25           14 94:25 95:5        49:1,4,14
  57:2 60:6,8          105:17,18            96:17 97:25          51:5,18 52:1,
  62:1,2,3,4          follow 98:16          98:11 99:4,          21 55:21 56:1
  64:2 74:6            110:2,5              11,17 100:10         57:25 58:14
  78:2 83:11           112:14               103:20 104:22        59:17,18
  85:22 106:8,        following             105:1,4,11           62:5,7,10,18
  15 130:20            6:18 42:4            106:7,8,12           63:5 64:2
 finding               58:17 61:12          107:8,10             65:9 66:11
  83:14,15             79:23 125:24         110:5,13             67:24 72:19
 findings             follows 7:7           111:14 114:20        75:20 76:2
  39:23               Food 89:22            115:7,23             79:15 80:12
 fine 5:9             Foods 121:19          116:1,20             81:13 83:1,21
  55:4,6,10                                 117:10 119:9,        84:12,24
                      footnote
  130:22                                    14,18,19             86:4,10 95:8,
                       113:11,15
 finish 41:13                               122:15 124:17        9,13 96:10,12
                      footnotes             126:7,11,14
  49:23 60:17,         112:4,7                                   100:2 102:12,
  25 65:20,23                               127:12 130:22        20 103:8
  80:20 104:1         for 4:22              131:15               107:11 108:3
                       6:13,18 7:3,         132:22,24
  121:1                                                          109:21 110:6
                       12 9:11,23           134:12
 firm 4:4                                                        111:23 112:12
                       10:6,11,18          Ford 31:21
  23:23 24:24                                                    114:3,24
                       11:21,24             32:19 34:4,11
  25:8,10,18                                                     115:11 117:16
                       12:10,22             36:25 38:24
 firmly 27:2                                                     118:5,12
                       13:14,21             91:9 102:18
 first 6:13                                                      119:10,15,19
                       16:23 17:8           104:2,20
  7:6 9:22                                                       121:23 122:4
                       18:7,14 19:6         105:19 107:6
  10:11 17:11                                                    123:18 127:23
                       22:16,24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 52 of
                                 April 8324, 2020                                ·16
  129:1,4,22           57:3 67:4            24                  going 7:11
  130:8 131:3,         68:8 74:20          give 7:19             8:8,13 9:8,9
  20                   77:19 80:16          37:15 50:19          12:5 13:18,25
 formal 17:8           92:3 98:5            56:7 63:7            14:6 18:4
 format 124:7          107:10 116:10        67:12 92:2           23:6 24:8,9,
 formatting            119:12 121:6         94:12 96:24          15 26:2 29:19
  85:18                124:20 125:4         98:21 111:3          36:19 37:15
 forming 27:16         128:21 130:2,        123:3,9 131:9        38:5,6,8
  44:21 129:10         6 131:11,12,        given 27:1            48:15 51:16
  130:10 131:15        22                   41:23 103:1          64:5 65:19
                      front 29:25          giving 9:4            67:18 69:18
 forms 61:16
                      froze 16:12          glad 114:6,7          70:16 72:10
  62:16,21,25                                                    76:19 77:4
  63:15,18             113:6,8             glanced 96:4
                      frozen 17:3                                85:4 87:24
 forth 21:2                                Global 47:7,          91:22 93:17
  57:11 82:25          23:8,14,15           11
                       24:9                                      101:5 110:25
  94:21                                    Glowbe 36:7           111:11 120:5,
 forthcoming          Frye 118:7            47:11,24 48:4        19 124:2
  130:17              full 7:11,19          61:18 62:7           126:6,17
 found 36:21           20:8,9 56:7          73:3,18,20,24        133:11,24
  45:17 46:10         further 5:23          74:4 79:10,14        134:8
  61:17 83:3           70:13 106:12         103:3,11            good 4:1,2
  85:20 86:12         future 55:4           105:13,21,24         5:13 8:7,24
  116:22                                    106:6,16             13:24 17:2,21
 four 12:6                                  107:15,25            19:13 24:22
                               G
  13:23 19:19                               108:5,13             26:11 28:15
  58:10,22            G-L-O 47:8           go 4:16 21:4          30:3 46:13
  59:2,3 69:14        G-L-O-W-B-E           24:7 28:12           54:25 55:12,
  112:25 113:3         36:7                 30:2 35:22           13 67:25
  116:17 119:8,                             38:7 43:18           69:13 83:16
                      G-R-A-M-S
  14 120:12                                 53:5 57:2            90:1 108:21
                       36:6
 frame 5:11                                 61:3,6 64:7          109:3 112:9
                      gave 94:14,18         66:2 69:18
 free 112:21          general 81:23                              115:10 119:7
 Freedman                                   71:8,21              123:1 132:18
                       85:21 91:21          73:10,21
  17:15,16 25:8        92:18 93:7                               got 28:15
                                            75:14 89:2           42:25 68:22
 freeze 16:12         gentleman             96:22 97:4
 freezing              122:14                                    75:6,9 97:1
                                            98:22 103:13         121:5 124:12
  113:12              Geodata               104:6,12
 frequency             121:18                                   gotten 22:15
                                            105:5 106:16
  51:23 106:23        get 4:15              107:15,25           Goya 121:19
 frequently            30:18 42:24          108:22 112:24       graduate
  61:20,23             43:24 53:17          119:15 120:1,        32:9,10,12,20
 from 7:15             54:18 57:6           21 129:24           grammatical
  9:15,17 14:24        67:2 95:3            130:19,23            85:14,17
  28:13 31:9           107:9 117:9          132:8               great 24:11
  32:10,12 34:6        132:2               goes 52:2             48:2 86:12
  35:23 38:22         getting 35:2          99:17                106:9 128:9
  39:3 47:7,13,        83:13 90:13,                             group 123:24
  24 48:2 54:18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 53 of
                                 April 8324, 2020                                ·17
 guess 78:14           119:9,13             105:1,9             helped 33:24
  100:7 120:15         122:5,11             108:14 111:19       helpful 55:4
 guidelines            125:7 127:19         113:17,20            130:3
  51:1,10,23          hasn't 24:3           114:16,17,20,       helping 83:7
 Gutierrez            have 4:23,24          25 115:6,25         her 90:14
  33:16                7:2,22 10:5,         116:22              here 7:12 8:9
 guys 67:2             22,25 11:2,9         117:17,19            9:22 15:1
                       12:9,18,22           118:14 120:1         17:6 23:7
                       14:17,23 17:3        122:23 127:21        28:4 48:6,16
          H            18:1,23 19:18        128:7,14,15,         49:18 57:10
                       21:15,23             16 129:14            60:6 63:7
 H-U-M-M-E-R-T                              132:21,24
                       22:7,10,15,                               64:9 69:14,19
  80:25                                     133:1,2,3,4,7
                       22,23 23:17                               72:16 78:24
 had 4:19              24:16,19,23          134:14,17
  12:24 13:2                                                     79:23 81:25
                       25:1,6 26:11,       haven't               88:24 97:13,
  16:3 20:23           16 27:6,21           114:23
  37:19 38:12,                                                   23 99:15
                       29:24 30:6          having 6:25           106:4 117:22
  22 39:3 40:17        31:10 33:4           7:6 9:25 13:5
  43:22 75:8                                                     126:4 130:13
                       34:17 37:6,19        23:18 40:21         Hi 82:19
  78:20 80:15          38:12,19,22          41:4 124:22
  91:4 92:12                                                    him 23:12,15
                       39:3 40:12           126:21               30:18,21
  94:2 95:25           42:5 43:24          he 4:22 12:15         35:11,14
  121:3 128:15         45:17,19             32:9,16 35:3,        37:15,25
  133:22               46:10 50:15          11,12 36:1           49:22 60:17,
 hand 36:4             51:16 53:16,         40:17 113:8
 handbook                                                        22,25 80:16
                       25 56:14             118:19               93:20,22
  50:18,24             57:10 59:25         he's 12:13            94:2,7,10,12,
 happen 64:6           63:10,22             32:17 49:25          14,18 98:16
  65:19 133:2          67:10 68:5,15        118:18               102:25 121:1,
 happened              69:14 70:19          133:23,24            2
  97:17                71:21 72:12,         134:4               his 5:25 7:1
 happy 78:4,7,         17,21 73:16         head 11:22
                       74:1,9 75:18                              30:22 41:10,
  20,21 89:3                                25:24 70:2           21 49:23
  112:1 115:1          76:3,6,10,12,        80:21 108:11
                       15 78:17,20,                              60:18,23
 harassing                                 hear 16:23            80:14 95:5
  35:11                24 79:3,21           23:16 43:1
                       81:4 82:1,5                               122:16 133:25
 hardly 27:13                               48:12 65:23         historical
 Harrison 91:1         84:19,23             78:14 93:14
                       85:14 86:19                               27:4
 has 14:1 27:3                              119:19,21           history
                       88:4,16
  34:8 36:20,21        91:15,22            heard 16:17,          105:22
  39:9 50:17                                20 52:4 53:25       Hofstra 32:8,
                       92:12,15,22,
  53:11 55:19          24 93:22             54:2 95:25           13,16,21
  56:13,18                                  134:5                89:13
                       94:2,8,21
  82:16 86:14          95:19 96:2,19       hearings 17:8        hold 8:12
  94:8 95:14,15        97:2,19,23,25       heat 92:3             49:22 53:4
  107:8 115:3          99:16 100:9         help 43:24            73:8 113:12
  116:8,13,16          101:6 102:6,         70:5 83:8            127:17
  117:4,5,13           16 103:4,5           85:4 123:23          128:24,25
  118:3,11,20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 54 of
                                 April 8324, 2020                                ·18
  131:4 134:21        hypotheses            18,23 79:16         idiolectal
 holding 15:15         28:1 29:13           80:19,21 81:5        53:24 55:25
 homicide 77:1         52:7,8 123:16        84:5 86:13           56:7
  122:14              hypothesis            87:24 89:24         idiosyncratic
 homicides             45:14,15,20          90:12,22 93:9        63:24 82:3
  76:18                52:10,11             96:25 97:5           117:10
 hope 43:23            81:10 116:24         101:5 106:4,        if 5:7 8:5
  51:15                                     19 107:24            11:23 12:13
                                            109:1 110:24         13:8,23 15:20
 hour 14:22                    I            111:6,11             16:3,23 20:3
  17:7                                      113:7 114:6,7
 hourly 14:17,        I'LL 30:16                                 21:4,10 23:11
                                            115:2,3              24:1 27:21
  19,21 113:4          34:6,20 42:22
                                            120:22 122:18        28:12 30:21
 hours 11:2,4,         54:23 65:24
                                            123:6 124:2,         34:17 35:2,11
  9,10 90:11,17        89:3 98:21
                                            22 126:21            37:11,22 38:4
  91:12,14             112:1 119:17,
                                            133:5 134:8          42:1,24,25
  107:8                18,22,24
                       126:11,14           I'VE 10:24            43:5,22 44:5
 how 8:14                                   53:7 54:2            45:1 48:6
  11:2,4,10           I'M 4:3 7:11
                                            76:12 80:8           53:13 55:4
  15:7 17:11           8:8,13 9:9,25
                                            94:24 118:7          67:22 69:25
  20:17 21:2,19        11:4,18,25
                       12:5,13 13:5,       IAFL 109:11           70:22 76:13
  25:2 27:19                                110:13,14            79:16 80:9
  28:16 29:16          16,18,25 14:6
                       15:20 16:21          113:10               83:8 85:1
  34:11,25                                  114:11,15,18         86:11 88:24
  36:19,24             17:18,20 18:4
                       21:24 22:21         Ian 72:13             89:2 94:14,18
  38:16,19                                                       96:22 97:16
  39:1,7 43:6          23:6 24:6,8,        identical
                       9,19 25:21           112:14               99:17 100:19
  54:6,7 58:19                                                   101:9 103:4,5
  66:16 72:9,15        26:2,17,25          identification
                       28:7 29:19           9:11 13:21           104:15
  73:19 76:24                                                    105:21,24
  81:7 82:13,24        30:12 34:7,14        18:7 28:18
                       35:14 36:19          29:22 88:12          107:4,15,25
  90:9,14                                                        111:3 112:25
  91:11,13 94:2        37:15,24             111:14 124:17
                       38:2,5,6,8           127:12               116:12
  104:4,5                                                        119:16,18
  105:1,5              40:23,25            identified
                       42:17,23,25          23:17 63:16          120:19 121:4
  107:16,19                                                      122:2,8,11
  108:1,7 116:7        43:4,6,9             71:14 98:11
                       45:2,6 48:5          103:15 128:5         124:23 126:9,
  117:10 119:2                                                   22 127:4,24
  120:18 128:7         50:17 52:25         identifies
                       53:3,6 54:15,                             129:4 130:1,
  132:4                                     69:20 71:1
                       21 57:7,17                                22,25 133:1
 However                                    86:9                 134:8,20
  130:19               58:15,17            identify
                       59:14 60:19,                             imagine 12:3
 Hummert                                    37:11 71:17
                       21 61:4 62:11                             22:9 63:2
  80:13,14,25                               89:16 124:19         89:1
  81:1                 66:25 67:1,          129:20 130:1
                       17,18 68:13                              immediately
 hundred 53:19                             idiolect
                       69:18 70:18                               73:19
  114:8 134:7                               53:23,24,25
                       73:8,21 75:2         54:3,4,5,7,13       impaired 7:15
 hyphens 69:15         76:10,12,18                              important
                       77:5 78:12,                               67:7 83:23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 55 of
                                 April 8324, 2020                                ·19
  85:7                  17,18,20            108:15 109:16       indicated
 importantly            55:2,3 56:13,       110:20,22,25         58:22
  49:3                  14,19 57:1,4,       111:21              indication
 imposter               11,14,23            112:11,17,19         17:1
  41:22                 58:8,11,12,         113:10,18,21,       indicator
 in 5:11,20,            17,22,23            25 115:7,23          85:8
  21,23,24,25           59:4,5,12,17,       116:3,7,24          individual
  6:19,20 7:1,          20,23,24            117:1,11,14,         45:14 53:16
  13,15,22 8:10         60:4,7,8,22         25 118:2,6,          54:10,14
  9:23 10:6,18,         61:17,24            10,19 119:4,8        105:2,6
  23 11:2,16,           62:1,4,19           120:9 121:5,        individual's
  17,19 12:10,          63:4,10,16,         24 122:3,5,          36:14 87:1,14
  22 13:4               22,23 64:2,         13,14,15
                                                                individuals
  14:22,24              14,17,21,22,        123:2,13
                        24,25 65:3,6,       124:7 125:7,         34:18,24
  15:1,4,5 17:6                                                  36:25 107:10
  18:10,14              11 66:10            12,23,24,25
                        67:5,10,20          126:13              infelicity
  19:18 20:22                                                    101:19
  21:1,6,8,11,          68:1,11 69:1,       127:17,22
                        5,20,24 70:3,       128:6,21            information
  16 22:1,10,                                                    11:24 31:11
  15,24 24:5,10         4 71:1,14,18        129:10 130:10
                        72:4,8,23,24        131:1,11,15,         41:23 88:24
  25:11,17                                                       102:24 103:2
  26:12,16,18,          73:13,16,18,        16,21 132:1,
                        20 74:18,25         9,11,22,25           107:10
  21 27:3,5,7,
  16 28:2,16            76:4,7,8,9,         133:8,10,13,        initial 15:2
  29:4,16,24            13,16,17,22,        22,24               inquire 34:22
  30:9,22 31:23         25 77:1,17         inadvertent          instance
  32:5,12,17,           79:7,14 80:3,       60:22                84:14,18
  18,23 33:1,4,         6,13 81:1,8,       inches 108:19         116:10
  13,18 34:8,12         22 82:4,25         include 19:1,        instances
  35:21 36:6,           83:7,9,11,15,       2,22 51:3,24         49:3,4,6,7
  17,20 37:7,20         20 84:2,11,         52:19 83:20          61:13 76:6
  38:14,24              15,20 85:4,         84:2,11              79:24
  39:5,11,13,           12,15,22,23         128:20              instead 88:18
  14,17,18              86:1,8,12,15,       129:18,21            133:22
  40:1,11,24            18,20 87:15        included             instruct 19:8
  41:16 42:5,           88:14 89:18         19:20 69:4           37:9 65:18
  16,24 43:15,          91:5,21 92:3,       97:13 99:15         instructed
  17 44:4,12,           13,16,17,18,        113:17,20            22:17 37:12
  13,17,19,21           20,25 94:8,         132:11
                        22,24 95:2,5,                           instructing
  45:8,13,17                               including             35:14
  46:24 47:8,25         6 96:3,16,19
                                            47:15 112:4         instruction
  48:9,21,23,24         97:6 98:10,12
                        100:9,10,22        inconsistent          31:7
  49:2,5,11,12,                             124:1
                        102:7,11,25                             intending
  20,24 50:5,6,                            incorporate
                        103:15,19                                133:25
  7,8,15,18                                 36:22
  51:2,3,4,13,          104:13,25                               interest
                        105:7,8,10,25      Indeed 112:25         84:15
  14,19,24
  52:18,19,20           106:2,5,9,10,      indicate 6:4         interested
  53:7,13,15,           18 107:1            46:24 57:15          47:25



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 56 of
                                 April 8324, 2020                                ·20
 interject              20 24:2,5            77:6,7,10          isn't 85:4
  23:6                  26:7 27:1,12,        78:16,25           issue 36:4
 International          14,15,19             79:3,10,13,        it 4:12 5:4,
  109:7,9               28:4,7,8             16,25 80:6          5,6,7 8:5,18,
  111:16                29:9,16 30:6,        81:3,6,9,10,        21 9:16,20
 Internet               13,22,25             11,12,19            10:1 11:17
  16:22 23:18           31:3,8,12,15,        82:1,11,13,14       12:11,12,14,
 interrupt              19 32:8,14,          83:7,15,18,         16,18,20
  80:20                 16,19,20,21,         22,25 84:2,9,       13:9,10,11,
 into 8:8               24,25 33:4,6,        10,20 85:6,7,       12,16 14:1,
  28:12 30:18           11 35:7,9,10,        11,20,21            17,22 15:1,10
  36:22 46:25           20,23 36:18          86:1,6,7,11,        17:7,10,19
  57:15 72:15           39:16,17             21,22,23 87:9       18:1,3,13,18
  87:4,24 88:17         40:15,21             88:1,7,21,22,       19:25 20:6
  90:14,24 95:3         41:1,10,15,22        24 89:2,6           23:14 26:6,11
  96:22 104:12          42:9,12,20           94:17,22            27:4,21,22
  107:15,25             45:9,11,15,21        95:1,12             28:13,15
  124:2 128:1           46:14,16             96:15,19            29:3,9 35:12
  130:18                47:1,3,8,11,         97:12 98:2          36:3,9,19,22
                        12,18 48:9,22        99:14 100:23,       39:10,12,17
 investigation          49:4,12,16,          25 101:1,13,
  86:20                                                          40:10,19 41:8
                        19,21 50:4,          14,16,18,20,        42:3,5,23,25
 investigations         16,17 51:3,6,        21 102:1
  119:4                                                          43:11,20
                        12 52:5,9,12,        103:17,18           44:12,13
 invoice 10:9           14 53:8,17,          104:7 105:3         45:12 46:18
 invoices 9:23          20,23 54:5,8,        106:9,11,15         48:5 49:15,
  10:6                  11,12,20             107:7,9,23          19,21 51:16
 involve 30:19          55:4,9,12,18         109:11 110:4        52:20 53:9,17
 involved               56:12,15             111:16,20           54:6,11,13,18
  68:25 76:22           57:12,16,19,         112:10,19           56:5,6,15
  92:18                 24 58:3,13,24        113:1,3,14,         57:22 58:1,16
 involvement            59:5,8,11,14,        23,25 114:2,        59:22 60:22
  25:11,17 31:8         16,22,23 60:3        6,17,23             61:9,10 62:11
  36:14 114:14          61:9,10 62:4,        115:21 116:5,       65:2 66:16,22
 Ira 23:1               5,8,14,17,22         11,12,13,19         67:7,9,22
  24:17                 63:2,15,16,          117:10 118:15       68:19,22
 ironclad               21,22,23             120:2,9             69:4,19 70:3,
  116:20                64:3,10,17           121:20,22           14,25 72:9,12
                        65:5,11,19,22        122:21 123:5,       73:1,19 74:7,
 is 4:3,12,21,
                        66:3 67:5,7,         12 124:3,5          18 75:6,18
  22 5:6,7,8,25
                        13,20,25             125:3 126:2,3       76:19 77:11
  6:22,24 7:1,
                        68:7,11,18,          127:16,19           78:2,3,6,17
  18 8:25 9:13,
                        20,25 69:7,          128:13,20           79:13,16,19
  15,19,23
                        15,19 70:3,20        129:3,7             80:5,8 81:5,
  10:10 11:14
                        71:13,15,25          130:5,10            21,25 82:13,
  13:10,13
                        72:1 73:3,18,        131:2 132:9,        18 83:8
  14:10,12,21
                        24 74:2,4,7,         11 133:21           84:23,25
  16:8,22 17:9,
                        14,17,18             134:7               85:6,8 86:22,
  10 18:9,23,25
                        75:4,13,15,24                            23 87:3,21
  21:6,21 23:9,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 57 of
                                 April 8324, 2020                                ·21
  88:1,3,4,16,         85:1,17               50:10 51:7          31:12 35:2
  19,20,22,23          86:17,22 88:2         52:25 54:21,        36:8 43:6,8
  89:2,8 91:23         91:23 98:3            23 55:3 57:6        53:23 56:8
  94:8,9,16,19         99:7 100:16           60:17,25            60:21 73:19
  95:14,15             101:25 102:4          62:23 63:6          86:18 88:18,
  96:1,4,25            112:13 114:7,         64:1 65:19          22 91:12
  97:1,2,9,16,         8 116:14              67:1,23 70:13       94:18 95:12
  18 99:7,8,13,        118:7 120:12          73:1 82:11,17       96:11,18
  23,24 100:6,         124:4,7 127:7         83:12,14            97:17 98:17
  14 101:6,20,         129:3,5               84:16 87:8          103:5 104:4,
  24 102:4,6,          132:14 133:10         89:1 92:18          15 105:21,24
  14,16 103:18        item 9:22              96:18,24            106:14 108:7,
  104:23 105:4        its 85:23              98:3,15             10 115:20
  106:7,12,21         itself 50:5            101:10 110:23       116:6 121:20
  107:8,23             73:17 78:19           111:3 115:14        122:2,8,11
  108:9,10             103:6                 116:17 120:22       127:24 129:2,
  109:13 110:9,                              121:1 124:12,       6
  20,22,23                                   19,24 126:8,       knowledge
  111:19 112:5,                J             9,21,23 127:1       72:13 95:20
  24,25 113:8,                               131:5,7            known 40:12
  14,16,24,25         J-U-L-I-A-N-E          133:4,13            44:22 45:17
  114:4,7              31:21                 134:17              48:9,24 49:2,
  115:2,19            John 67:12,13                              12 51:3 52:19
  116:3,13            joined 77:2                                58:11,24 59:5
                       82:16                        K
  117:4,5,6,11                                                   64:17 87:20
  119:17 120:7,       joint 94:22,         Kamal 29:1            115:17 116:2,
  8,19 121:14,         24                                        3 128:17
                                           Kass 77:2
  19 123:22           Jonathan                                  Ks 123:15
                                            82:16,19
  124:3,9,10,12        33:16
  125:22 126:3,                            keep 11:13
                      judge 117:14,         22:12,19 25:9
  7,9,10,13,14         19                                                L
  127:17 129:5                              51:16 62:18
                      Juliane 31:20         66:18 83:6          L-E-O-N-A-R-D
  133:2,24             32:19 34:4
  134:5                                     85:3 126:5,7         6:16
                       36:25 38:23         Kenya 106:9
 it's 4:13,14                                                   lag 66:1
                       91:9 102:18         kept 10:22,25         87:21
  9:4 25:8             104:2,20
  27:20 28:23                               11:21               language 27:5
                       105:19 107:6
  34:25 35:9,10                            kind 56:20,22         43:5 45:15,17
                      jurisdiction          97:18 116:16,        66:10,13
  36:2 38:5            118:8
  40:23 46:7                                21                   83:10 87:17
                      just 4:7,12,         Kleiman 7:13          116:9,10
  48:15 52:14          20 5:4 12:24
  54:15 55:11                               23:1 24:17           123:15
                       13:2,4 15:19                             large 119:3
  56:20,22             16:2,20 19:8,       knew 83:9
  60:10,12,14          11 21:23,24          107:19              larger 9:25
  61:10 62:12,         23:6,8,21           know 5:6 8:6         Laselve 91:1
  16 68:4 70:6         26:6 30:16           11:20 13:8          last 6:13
  74:12 76:23,         34:20 35:1,2         16:24 17:24          18:15,23 22:1
  25 81:5,7            41:19 43:4           19:10 25:12,         68:14,21
  83:12,22             48:14,15             18,22 28:11          88:14,16 89:8


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 58 of
                                 April 8324, 2020                                ·22
  115:11 119:8,        83:4 94:25           97:18 111:24        link 57:4
  14 120:9            Lessell 28:25         114:19 128:12       linking 46:15
  126:15              let 8:6 12:6          130:22               47:17 48:3,7,
 lately 86:15          13:8 15:21          likely 42:5           21 49:11
 law 4:4 24:24         16:20,24             43:21 51:17          51:2,24 52:18
  25:8,10,18           17:24 19:17          56:20 62:20          57:12 59:12
  89:13,14             20:8 22:10           64:1 112:18          64:9 69:14,22
 lawsuit               23:25 24:4           123:4,10             70:19 71:3,
  95:12,20             31:12 43:7,          128:14               13,18,25 73:4
 lay 81:6              10,12 44:3,20       limit 37:10           74:1,9 76:15
 lead 50:16            46:8 49:22          limitation            77:6 78:24
                       56:10 57:6           31:2,16 37:23        79:7,11,13,21
 learn 17:11
                       60:17,25 64:6       limitations           80:3,6,11,17
  116:10                                                         81:4,11,25
                       65:20,22             37:22
 least 5:5             67:19 70:7                                82:6,24 83:19
 leave 24:4                                limited
                       73:12,24,25          117:14               84:1,10 85:9,
 left 52:22            78:2 86:6                                 11 86:9 87:2,
  133:7                                    line 55:2             14 103:4,6
                       92:19 94:18          89:2,8
 legal 26:17           103:5 107:14                             list 18:3,16,
  43:21                                    lines 104:7
                       109:2,15                                  24 19:2,20,
 lend 73:16            117:6,20            linguist              24,25 20:17,
 lends 103:6           120:7 121:1          26:15,16             18 21:5 28:8
                       126:4 129:9          109:20 110:5,        29:3 39:10
 Leonard 4:1,
                       130:25 131:10        21 111:22            52:20 85:11,
  25 5:11 6:15                              117:1,8
  7:5,10 8:10          134:19,20                                 20 86:7 89:6,
                      let's 17:6            121:22               12 96:15
  11:18 13:13
  14:1,7 17:25         23:25 40:6          linguistic            103:15 119:13
  18:10 19:7           64:7 69:12           26:17,20,22          120:17 128:17
  21:7,22 22:7         70:12 71:5,21        27:20,23,24          129:2 130:16
  23:3,9,10,12         73:21 78:22          29:18 33:12         listed 20:11
  26:3,12 27:11        92:9 94:20           49:10 50:6,          28:16 44:5
  29:24 30:13,         100:8 101:2          10,14,20             59:20,23
  24 33:5 35:1,        103:13 112:24        51:13 54:9           69:24 76:25
  7,18 48:14           134:22               55:19 56:13,         125:23,24
  50:2 55:9,18        letter 12:9           24 69:1 86:25        131:5 132:9
  61:3 65:17                                87:13 92:25
                       13:13 95:23                              listened
  74:21 90:17                               109:17 110:21        87:10
                      letters 76:21
  92:12 98:24                              linguistics
                       80:15                                    listing
  99:22 108:14                              26:16 27:2           133:10
                      lexical               28:3 32:12,
  111:9 113:10         85:14,16                                 lists 39:12
  122:24 124:10                             13,17,25
                      li 89:20              50:18 86:2,8,       literacy 63:2
  125:5 127:4         lieu 5:23                                 literature
  132:21 134:17                             13 89:20
                      life 76:8             109:8 121:25         49:10 50:10,
 Leonard's                                                       14 87:1,13
                       122:15              linguists
  29:20                                                         litigants
                      like 42:14            27:24 29:10
 less 43:21                                                      34:22 35:6
                       53:10 60:11          109:10 110:8
  56:17 61:20,         69:3,4 81:23                             little 16:16
  22 62:25                                  111:17
                       85:5 91:23                                94:25 120:2
  63:18 64:1


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 59 of
                                 April 8324, 2020                                ·23
  124:22 126:22        33:17                124:13 127:9         55:5,13 56:9,
 locate 11:24         made 18:24           marked 9:10           10,18 57:6
 Lodestar              19:6 34:14           13:20 18:6           59:1,22 64:6
  121:18               40:1,15,22           29:21 39:9           65:20 67:19,
 logic 64:1            42:12 57:24          88:11 111:13         23 70:7 72:15
 logical 54:22         132:12               124:16 127:11        73:12,25
                      mainstream           marker 55:20,         78:2,14 80:9
 long 4:24
                       62:19                23 56:4              84:18 86:6
  90:9,14 91:11                                                  88:23,24
 look 17:6            majority             Mary 67:13
                       120:20              matter 5:25           89:2,11 90:23
  21:10 27:23                                                    91:24 92:2,4,
  29:11,12 36:5       make 8:13             6:19,21 7:1
                       9:25 18:15           26:13,18             19 95:25
  40:6 48:6                                                      96:24 98:21
  56:21,23,24          20:8 53:9            39:11 83:12
                       55:2 83:19           87:17 113:2          99:10 103:4,5
  58:20 78:1                                                     106:25
  93:7 98:7,16         84:1,10 86:20       matters 64:25
                       94:16,19                                  107:14,18,22
  99:18 100:8,                              90:7                 109:2,15
  19 101:16            97:18 100:10        may 7:3 39:16
                       106:5 119:18                              110:16 111:3,
  109:2 110:24                              65:15 71:21          24 112:5
  112:6,22             125:18 130:16        74:17 82:8,
                       131:6                                     113:12,14
  120:17                                    10,12 86:20          117:6 120:2,
  121:10,12           makes 75:16           88:16 91:17          7,17,24
  128:10               85:8                 113:24 115:22        121:3,4,12
 looked 28:4          making 40:23          133:4                124:5 126:4,
  90:6 130:20,         85:3                maybe 69:2,3          23 129:5,9,24
  21                  male 32:14,15         94:25 130:23         130:22,25
 looking 14:20        man 80:14             131:5                131:9,10,18,
  24:20 28:21          119:7               Mccaffrey             23 133:18
  39:9 46:20          Mankad 33:17          28:24                134:19,20
  56:16 58:21         manner 6:3           me 8:6,9 9:2,        mean 18:17
  98:18 109:1         many 11:2,4,          4 12:6,12            22:25 23:1
 looks 48:4,5          10 25:2 28:16        13:8 14:20,21        25:22 31:25
 Lord 108:21           38:16,19             15:7,10,21           33:3 34:1
 lost 25:15            39:1,7 45:23         16:3,12,23,24        37:4 39:15
  75:2,9               46:9 48:5            17:4,22,24           41:5 42:15
 lot 39:16             52:4 53:8            19:17 20:8,          43:8 44:8
  57:2 63:13           76:24 85:18          11,24 22:11          46:5 54:4
  86:17 93:14          91:13,22 94:2        23:25 24:4           55:1,22 56:22
  94:21 118:20         115:3 116:1          25:15 26:20,         59:15 61:1,20
 loved 67:13           120:18 128:7         24 27:12             66:9,13,18,20
                       132:4                28:16,20             67:4,8,9,13
 loves 67:13                                32:21 33:3
                      March 10:17                                68:10,24 69:8
 lower 108:18,                              34:17 35:25
                       95:19,21                                  70:10 73:1,17
  19                                        39:25 40:8
                      margin 116:8                               76:8 80:19
 LSE 64:19                                  41:23 42:18          84:6,21 86:11
                      mark 9:9              43:7,10,12,
                       13:18 18:4                                92:14,17
          M                                 16,24 44:3,20        97:16,17
                       29:19 72:17,         46:8 48:17
                       25 88:9                                   101:23 105:18
 M-A-N-K-A-D                                49:9 51:7,9          106:1 109:9
                       111:1,11


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 60 of
                                 April 8324, 2020                                ·24
  115:3,13             56:14 115:7,         105:17 108:13        65:9,14,17,25
  122:5,8              17 116:25            126:9 127:25         66:2,11 67:1,
  123:19 131:25        118:2,3,10,         moreover              24 71:8,11
  133:11,19            11,14 122:2,9        128:13               72:19 75:2,6,
 meaning 65:6,        methodology          morning 4:1,2         8,20 76:2
  11 66:4,9,14,        56:16                12:12 126:13         77:2 79:15
  16,19,24            methods              most 50:17            80:12 81:13
  67:4,21              122:12               68:24 83:23          82:15,16,19
  68:11,18            microwave            mostly 26:16          83:1,21 84:4,
  69:5,8 79:22,        92:3                 118:18               12,24 86:4,10
  24 89:18            mid 76:13                                  90:12,25
                                           motion 117:25
  115:18 116:14                                                  92:7,9 93:6,
                      middle 55:2           118:4                19 94:22
  123:21               60:23 76:7          move 64:19            95:8,13
 meaningless           123:2 127:17
  54:15                                    moved 88:17           96:10,24
                      might 20:17           97:17                98:15,21
 means 18:25           53:14 81:24         movement 8:4          100:2 102:12,
  26:24 62:3           82:5 83:4
  66:22 68:3,8                             moving 96:18          20 107:11
                       87:2,14 103:4       Mr 4:7,13,18          108:3,14,18,
  73:19 96:11          108:9 113:24
 meant 66:12                                5:3 6:7 8:13,        22,24,25
                       117:19 130:2         17 12:1,11,15        109:3,5,18,21
  68:10,18 69:8       million 116:5
  81:15                                     13:6 17:16           110:6 111:1,
                      mind 42:16            19:4,6,11            5,7,23 112:12
 measures             mine 32:9             23:6,11,14           114:3,24
  116:18,20                                                      115:11 117:16
                      minute 19:23          24:8,12,17
 meeting 77:2          24:5 44:10           25:14,20             118:5,12
 member 109:7,         96:24                26:5,14 27:9         119:10,15
  13 114:11,18        minutes 55:8,         29:8 30:16           120:5,7,13,24
  115:3                9 82:17              31:1,7,16            121:1,23
 memorialize           107:18               33:21 34:11,         122:4 123:18
  4:20                missed 68:14          20 35:10             124:18,25
 memorize              107:23               36:15 37:9,          125:7 126:5,
  101:6               missing 91:17         17,22,24             8,17,20,24
 memory 21:25          97:21 98:4,5         38:1,7,10            127:1,23
  96:20 101:21                              39:21 40:2           128:24
                      mistake 97:18
 mentioned                                  41:12,18             129:11,14,22
                      moment 9:2                                 130:8,11
  10:18 25:13                               42:22 43:18
                       20:8 98:21           45:2,5,22            131:3,12,20,
  94:23                111:4
 Mercantile                                 46:2 48:10,          23 132:13
                      Money 89:21           13,18 49:1,          133:15,17,20
  121:17
                      months 65:1           14,22 51:5,11        134:4,16,25
 merely 62:16
                      Moore 28:25           52:1,21 53:2,       Ms 4:1,3,12,
  69:1 85:4
                      more 5:10             4 54:21 55:1,        16 5:2,9,14,
 message 16:21
                       40:3 61:15,21        7,9,14,21            16 6:10 7:9
 Mestre 4:4            62:19,24             56:1 57:6,8,         8:16,18,22
 metadata              63:14 67:5           25 58:14             9:8,12 11:6,
  104:7                68:25 82:2           59:18 60:17,         12 12:4,11,
 method 27:6,          83:19 84:2,5,        19,21,25 61:4        13,17 13:7,
  15,19 29:4,7,        10 85:8 87:10        62:10 63:5           18,22 16:15,
  9,16 52:15


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 61 of
                                 April 8324, 2020                                ·25
   19 18:4,8           110:10 111:3,        65:5,20,22          needs 35:3
   19:15 22:6          6,8,11,15            67:3,4,19            36:19
   23:8,9,13,15,       112:2,15             70:2 74:17          negation
   19,20,21            113:9 114:10         76:8,25 77:1         77:17 78:17
   24:6,11,14          115:5,15             78:3,6,20,21        Negations
   25:16 26:1,8,       117:23 118:9,        80:21 81:12          71:14 73:13
   19 27:10            16 119:11,23         83:25 90:6,7        neglected
   29:15,19,23         120:6,11,16,         91:18 92:3           88:19
   30:23 31:4,         25 121:8             93:18 99:23         Neha 4:3 6:10
   14,18 33:2,22       122:1,7              100:10 101:21        12:11
   34:11,12            123:20               106:11 107:5
                                                                Neither 8:17
   35:8,16,17          124:13,21            108:11 109:1,
   36:23 37:15,        125:1,2              25 111:6,24         never 60:8
   18,24 38:6,8,       126:7,16,19,         112:19 113:1         95:25 117:17
   11 39:24 40:4       21 127:2,3,9,        114:8 116:24        new 17:20
   41:14,25 43:2       13 128:3             117:6 118:13         37:16
   44:2 45:4,7,        129:8,13,16,         121:4,6,9           next 98:2
   24 46:4 48:20       25 130:9,14          122:6 123:14         111:12 126:17
   49:8,17,25          131:8,24             124:23 133:9         127:10
   50:1 51:8,21        132:16,20            134:8               Nicole 23:17,
   52:16,24            133:15,19           myself 125:4          23
   53:22 54:24         134:3,11,13                              Nigeria 106:9
   55:6,8,13,15,      much 15:7                                 night 126:15
   17,24 56:3                                       N
                       61:20,22 63:6                            nine 46:12,
   57:9 58:5,18        64:24 76:19                               19,21 47:19
                                           n-grams 36:6
   59:19 60:19,        83:7 86:14                                74:10
                                            74:2
   24 61:1,2,5         115:3,18                                 no 7:17,21
   62:13 63:9                              name 4:3 6:4,
                       116:7                                     8:15 15:6,16
   65:10,16                                 13 7:11 17:14
                      murder 80:14          27:1,21 29:7         16:4,13 19:22
   66:7,15 67:15       81:1                                      20:8 21:18,24
   69:11 71:10,                             33:6 50:13
                      murdering             80:24                22:14 23:2,3,
   12 72:22            122:15                                    4 24:12,18,21
   75:4,7,12,23                            names 90:24
                      must 14:23            107:5                26:4 29:2
   76:5 77:3           63:17 122:23                              30:1 32:9,17
   79:18 80:18                             native 70:8,
                       127:20               11 104:12            34:10 38:18,
   81:18 82:20,                                                  21 39:2,8
   23 83:17,24        mute 90:13           nature 93:5,
                      my 4:3 6:19,                               42:11 43:17
   84:7,17 85:10                            18                   46:11 48:18
   86:5,24 88:9,       20 8:12 11:2,       navigate
                       22 14:16,24                               49:3,7 52:23
   13 90:16 91:3                            75:18                53:18 58:25
   92:5,8,11           16:17 18:3
                                           near 55:3             59:25 65:25
   93:16 95:11,        19:7,21,25
                       20:17 21:25         necessarily           66:2 67:18
   18 96:14 97:3                            85:1                 70:14 73:2,
   98:19,23            24:1,2,9,15
                       25:23 26:7          need 4:15 8:5         10,12 78:25
   100:5 102:15,                            27:21 38:3           79:12 92:23
   22 103:8,10         30:25 31:3,17
                       32:3 35:10,13        54:23 92:6           94:16 95:10,
   105:12 107:13                            117:21 126:21        25 96:17
   108:6,17,23         39:22 43:4,20
                       47:5 50:15          needed 113:1          97:1,14,20,
   109:6,19,23                              115:2 125:18         21,22,24
                       58:17 60:4


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 62 of
                                 April 8324, 2020                                ·26
  98:3,4,6,13          40:23,25            nothing 98:4         numbers
  99:3,10,16           42:23 43:6,17       notice 8:25           98:11,14
  101:20 104:17        46:3,9,11            9:13,15 14:17        99:14,25
  105:15 108:25        49:15 50:4          noticed 56:18         101:5 103:22
  109:3 113:22         53:9 59:14,23        132:12               130:2
  114:5,22             61:4,10             noun 64:10,12        numerations
  119:24 122:8,        62:12,16,19         nouns 61:15,          98:3
  22 129:14            63:19 64:24          21 85:18
  132:6 133:4,         65:18,22
                                           novel 116:11                  O
  13,20,25             67:2,18 68:5,
                       23 69:3,18          November
 nobody 35:23                                                   oath 5:24
  83:10                70:2 73:16,          21:19
                       18,19 74:6,17       now 6:17             object 4:24
 noise 93:14                                                     12:1 19:4
                       76:18 78:3,6,        16:21 26:6,25
  124:5                                                          25:14 26:14
                       15,17,20             30:20 31:8
 non-contracted                             46:22 47:19          27:9 29:8
  77:7,13,16,17        79:16 80:21
                       81:5,8 82:11         53:5 55:4            30:17 33:21
  78:16                                     72:12 73:11          34:20 36:15,
 non-linguists         83:7,12 84:5
                       85:1 86:13,          83:12 92:6           16 38:5 39:21
  81:7                                      98:10 99:13          40:2 41:12
                       22,23 87:1,
 noncanonical          13,15 90:22          100:19 103:19        42:22 43:18
  62:20 64:2                                107:16,22,25         45:22 48:10,
                       94:24 95:7
 noncompound           96:25 97:12          110:23               15 49:1,14
  61:23                99:15 104:7,         111:20,25            51:5 52:1,21
 none 51:15,16         8,13 105:9           112:22 115:8         55:21 56:1
 nonlinguistic         106:14 107:2,        116:14 119:19        57:25 58:14
  89:18 116:23         20 109:1             121:4,9 125:7        59:18 62:10
 nonrandom             112:19 113:1         126:7,18             63:5 65:9
  27:24 52:6,8         114:1,4              132:16               66:11 67:24
 nonrandomness         115:2,3             number 12:6,          72:19 75:20
  28:2 29:11,14        116:9,13,19          20 40:12             76:2 79:15
                       117:17,20            46:15,18             80:12 81:13
 nonrefundable                                                   83:1,21
  16:9,10              118:19 119:6,        57:10 58:9
                       21 120:21            59:12 60:14          84:12,24
 nonstandard                                                     86:4,10 95:8,
  62:21                124:7 125:25         64:9 69:14
                       127:25 128:6,        70:19,20             13 96:10,11
 not 4:24 5:6,                              71:13,25             100:2 102:12,
  21 7:11,18           15 129:2,3,5
                       130:21 132:10        73:15 74:1,9         20 103:8
  8:4,15 10:7,                              77:6 79:22           107:11 108:3
  9,24 11:22           133:13,25
                       134:8,12             83:18 84:1,9         109:18,21
  12:16,24 13:2                             99:3,4 105:1         110:6 111:23
  17:18,20            notation 14:7
                                            107:1 115:22         112:12 114:3,
  19:20 21:6,20       notations                                  24 115:11
                       11:9 70:4            116:22 117:9
  22:21 23:7,23                                                  117:16 118:5,
                      note 82:1,15,         119:3,4
  24:21 25:9,21                             128:7,9,12,13        12 119:10,19
  26:4 34:7,14         17 126:11,14                              121:23 122:4
  35:10,13,14,                             numbered
                      noted 125:8                                123:18 127:23
  15 37:10,12,                              46:16
                      notes 11:2                                 129:1,4,11,22
  22 38:2,5                                numbering
                       125:11,14                                 130:8 131:3,
  39:14,15,17                               46:16 97:19
                                                                 20


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 63 of
                                 April 8324, 2020                                ·27
 objected               12:21 14:25          68:1,2,4,5,6,       8,10,16,17,
  19:11 95:9            15:3,11,18,23        25 69:5,9,12,       18,21,22
 objecting              16:8 17:1,17         25 70:2,12          117:2,8,9,18,
  42:25                 18:3,19,25           71:2,17 72:4,       24,25 118:1,
 objection              19:11,21             13,16,17            4,11,22
  19:6,7 25:20          20:3,18 21:1,        73:15,21            119:4,8,13
  35:8,9,10,13          13,19,25             74:11,24            120:18,20
  41:18 46:2            22:1,7,12,15,        75:16 76:6,7,       121:6,11,14
  51:11 53:2,4          19,22 24:24          15,18,20,25         122:17,19
  65:14,20 84:4         25:18,22,23          77:13,25            123:2,4,10,
  129:14 130:11         27:2,25 28:3,        78:16,18            15,22,25
 objections             8,16,23 29:3,        79:7,22,24          124:10,23
  6:3                   7,13,25 31:5,        80:2,21,24          126:8,24,25
 obligations            8,10,11 32:9,        81:6,22 82:1,       127:17,22
  112:16                20,25 33:5,6,        2,14 83:4,7,        128:4,7,8,9,
                        11 34:9,18,23        12,14,16,18         10,12,16,17,
 obtain 107:1           36:1,10              84:1,9,14,15        21 129:10
 obvious                37:13,14             85:1,11,12,         130:6 131:14
  112:18 113:25         38:19 39:12,         13,21,25            132:4 133:5,
  114:5,6               16,20 40:12,         86:12,18,21,        10,23 134:9,
 obviously              15,20,21             25 87:3,12,18       17
  60:5 61:10            41:3,5,9,20          88:18,21           of,' 64:12
 occurrence             42:1,3,23            89:6,8,19          of;' 64:10
  58:12 59:4,7          44:4,16 45:1,        92:22 93:5,        off 4:10,20
  69:19                 16,21 46:12,         14,18 94:1,5,       11:22 24:10
 occurrences            20 47:5,6,7,         8,9,12,14,18,       25:23 55:2
  48:8,23,24            11,12,13,14,         21,22 95:16,        60:22 68:15,
  49:11,12              16,18,20             22,24,25            19,22 70:2
  51:2,3 52:17,         48:1,8,23            96:2,5,9,15,        80:21 108:10
  19 58:10,23           49:3,4,6,7,          20 97:4,6,9,        115:8 132:24
  59:3 64:16,22         11,19 50:5,6,        18 98:7,11         off-the-record
  69:20 71:1,17         7,16,17,18,20        100:8,13            5:17 8:19 9:6
  72:4 74:24            51:1,2,14,15,        101:3,16,19,        22:4 82:21
  77:13 79:7            16,23,25             22 102:16           134:23
  80:2 83:18            52:5,6,7,17,         103:15 104:23
  84:1,9                                                        offer 28:17
                        20 53:11,16,         105:1,6,17
                        21 54:9 55:2         106:23 107:4,       46:5
 occurs 86:1
  117:11                56:16,19,20,         10 108:11,19       offered 45:19
 October 18:19          22,24 57:3,5,        109:7,8,10,        offering
  19:2,3 22:1           15 58:8,10,          13,16,25            39:13,19
 odd 76:20              11,12,23             110:4,7,12,        often 11:2
 of 4:4,8 5:8,          59:3,4,7,25          15,18 111:16,      OGD 121:16
  11,24 6:1,3,          60:4,9,23            17,21 112:5,       oh 15:20
  7,22,24 7:2,          61:13,18,20          10,20 113:2,        17:21 20:10
  13,19,25 8:25         62:4,5 63:2,         10,11,17,21         44:11 46:20
  9:1,4,13              4,13,22,25           114:1,9,11,18       60:24 70:9,14
  10:5,11,13,           64:7,16,17,22        115:3,11,16,        78:13 89:8
  19,25 11:17,          65:6,12 66:5,        17,18,20,21,        99:11 101:12
  19,20,22              17,20 67:21          22 116:2,3,5,       108:23 109:4



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 64 of
                                 April 8324, 2020                                ·28
  113:20 123:24        77:4,9,12,24         21:5,13 24:9        one 4:21 5:10
  124:12 132:8         78:1,13,24           27:3 28:22           9:2 14:22
  133:3                79:21 80:9           36:7 38:2            17:7 18:21
 okay 4:12             84:23 85:11,         40:10,19             21:1,4 24:5
  5:3,8,14             20 87:9,12,          42:3,12 44:5         25:24 26:4
  7:10,15,22           16,24 88:9,21        45:21 46:17,         28:7 40:15
  8:3,8,10,16,         89:16 90:5           18,24 47:6,          44:10 46:15,
  23 9:8 10:5,         91:8,20 92:8,        16,19,20             18 47:5 48:4,
  10,13 11:13,         22,24 95:24          48:8,23 49:22        7,21 50:16,17
  23 12:5,20,25        96:5,8 97:2,         53:4 54:7            52:10 53:11,
  13:6,18,25           12,20 98:9,21        57:14 58:9,20        14,17 57:4
  14:4,6,10,19         99:3,14,20,24        59:12,14,17          58:10,12
  15:1,10,15,25        100:13,19            60:12,13,16          59:2,4,7
  16:5,8,11,17         101:2,3,13,23        61:8,12 62:7,        60:15 76:18,
  17:2,11              102:7,11             11 64:5              25 77:1 84:1,
  18:15,18,23          103:19,22            69:20,24             10 85:6 87:19
  19:1 20:1            105:4 107:3,         70:19 71:22          89:17 92:2
  21:4,10 23:5         21 108:7,12          72:3,23,24           94:22 98:2,
  24:6,11,15           109:11,15,24         73:3,6,8,13          17,21 101:10
  25:6 26:7,10,        110:4,24             74:1,9 75:3,         102:16 105:3,
  12 27:6,15           111:11,20            5,15 76:3            17 106:16
  28:5,9,14,24         112:6 113:3,         77:9,22 78:2         107:4,10
  29:19 30:15          14,17 114:23         79:3,21 81:21        110:8 112:4,7
  31:19 32:4,14        115:20 117:3,        82:13 86:19          113:15 116:17
  33:6 34:6,15         5 118:17,25          89:12 90:13          122:20,23
  35:16,25             121:9,12,16          91:16,22,24          123:8,22
  37:3,6,15            122:21,24            93:20 94:20          126:5 127:6,
  38:6,16 39:1,        123:1,8,9,12         97:5,9 99:4          18 128:13
  13,19,25             124:12,13            100:11,25            130:19,24
  42:9,15,19           125:3,7,11,          101:3,15             133:22
  43:3 44:7,10,        14,17,20             102:3 103:9         one-minute
  19 45:8,11,19        126:16,17,20         104:8,14             24:1
  46:14,24             127:7,16,21          105:6 106:10,       ones 76:25
  47:3,6,21,23         128:4,19             12,16,18             129:23
  49:9,18 50:9,        129:20 130:5,        108:5 112:3,         130:12,20,21
  13,25 51:22          15,23 131:9,         7,25 113:3,          131:5
  54:4,17,19           10 134:3,11,         10,12,15            online 47:12
  55:1,7,14            22                   114:20 115:1        only 9:14
  56:10 57:10,        older 14:24           116:21 117:3         37:25 39:15
  14,19,22            omitting              118:8 122:13,        42:22 62:2,12
  58:8,22 59:1,        66:16                17,18 123:3,         88:16 120:22
  11,16,22,24         on 4:8,11,15          6,9 128:5,16,
                                            24,25 129:20        open 8:23
  60:16 62:14          5:4 6:5,7                                 13:9 18:1
  63:10,20             8:12 9:15            130:13 131:1,
                                            4,6,9,18             26:11 28:13
  64:5,9,16            10:11,16,21                               29:24 74:12
  65:11 66:23          11:9 12:6,20         132:1 133:15
                                                                 96:23 97:2
  70:12,22             16:12 17:3,6        once 19:7             112:22
  71:5,11,13,25        18:18,21             25:3 43:11           119:12,13,24
  74:4,16 75:9         19:20 20:17          51:15 132:3          120:3,7


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 65 of
                                 April 8324, 2020                                ·29
  126:10 127:4,        82:3,17 83:19        62:4                 13,17,19,22
  7                    84:2 86:19          out 36:3,9            71:5,22 72:3
 opened 17:24          87:1,13 91:21        49:25 50:5           73:6,9,13,21,
  127:17               92:18 102:18         52:22 53:15          22 74:1,9
 opening 13:12         104:2,13             63:6,14 64:1         75:2,4,5,8,19
 operate 116:9         105:17,19            78:18 82:20          77:4,22 78:2,
 operation             107:23 116:24        87:21 91:24          8,10,22 79:21
  114:9                117:10,13,14,        96:25 106:15         89:4,8 97:4,
                       20,24 118:7,8        108:9 133:21         5,6,9,25
 opinion 27:16         120:12 123:22       outcome               98:20 99:5
  28:17 42:21          126:6 132:10,                             100:8,9,10,
  44:21 45:19                               112:20 113:2
                       11 133:2            outside 33:5          11,13,19,25
  51:4 59:17           134:18                                    101:3,4,9,15
  62:8 95:2                                 39:20
                      order 21:6,9         over 35:6             102:3 103:13
  102:25 117:13                                                  106:18 112:3,
  123:3,9              100:10 102:7         67:2 87:2,14
                       107:1                93:22 119:6          7,25 113:3,15
  129:10 130:10                                                  122:17,19
  131:15              organizations         128:10
                       115:4                                     123:2,6,7
 opinions                                  overarching           128:16
  39:10,13,19         organize              52:9
                       106:7                                    pages 69:20
  60:4 117:24                              overlap 85:15
                      originally                                 77:9 79:3
  118:14 134:1,                            overlapping           97:25 98:7,17
  8                    121:3                36:5
                      other 12:21                                99:17
 opposed 62:5                              overlaps
                       20:6,12,18                               pagination
 opposite                                   81:15                88:16,17
  122:13               25:13,24 28:3       overly 112:18
                       29:10 33:13                              papers 32:7
 option 9:4                                 115:2               paragraph
                       47:23 53:18,
 or 5:6 7:6                                own 41:10,21          14:20,22 15:1
                       21 57:4,23
  12:21 16:9           58:2 59:20           42:13 85:23          17:6,7 43:15
  17:8 18:15                                109:1 114:9          73:15 112:23
                       64:25 67:2
  19:19 20:19,         80:10 81:8                               paragraphs
  24 21:2,15,16        82:2 83:10                   P            112:3
  24:19 25:12,         85:19 86:22
  18,25 26:10                                                   parcel 36:3,9
                       92:13,15,20         p.m. 126:15          pardon 29:2
  32:1,14 34:9,        94:20 95:24         Pace 121:18           48:17 65:24
  23 35:6 36:9,        96:8 102:23,        page 9:19             99:12
  21 37:7,19           24 103:1
  38:13,23 39:4                             13:23 14:4          paren 42:5
                       104:8 105:10,        18:21 20:3,9         47:8 72:17
  43:22,25             17,18 107:4,
  44:22 46:6,11                             21:4,10 28:22        73:16 74:13
                       23 117:7             30:11 40:7,9,       parse 106:6
  47:19,24             133:7
  50:16 51:1,                               10,19 42:1,3        part 10:11
  10,22 52:13         other's 76:21         44:5,6,7,8           36:10 40:21
  53:9,17 54:5        others 11:3           45:1,2,21            41:5 42:7
  58:16 59:25          19:22                46:12,19,20,         58:8 68:14
  61:9 63:15          otherwise             24 47:6,16,          85:1
  67:16 68:9,20        19:8 53:13           19,20 57:5,
                                                                partial
  69:3 78:21           64:3                 14,15 58:9,20
                                                                 125:23
  79:6 80:10          our 23:23             61:12 64:5,7
                                            69:12 70:12,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 66 of
                                 April 8324, 2020                                ·30
 participants         PDF 69:25            perjury 6:1,          133:3
  105:10               124:7                23,24 7:2           plus 15:4
 participating        PDFS 70:10           person 5:24           127:25
  5:20                peer 50:23            23:17               point 14:20
 participation         89:12 118:17        pertinent             49:9 50:9
  31:11               peer-reviewed         103:1                51:9 54:23
 particular            49:9 50:9,13,       Ph.d 26:16            64:1 85:6
  48:3 54:9,10         22 86:25            Ph.d. 7:5             86:21 89:11
  58:8 63:4            87:12 89:14          67:4                pointed
  69:21 73:3          peers 118:11,        phone 93:23           133:21
  74:5 79:7,11         13                  phonology            pointing 50:5
  91:21,25            penalty 6:1,          84:21                53:15 82:20
  98:12 101:1          22,24 7:2           phrase 61:23         points 67:9
  118:3               people 33:24          116:12,13           positive
 parties 6:1           56:5 62:15,         physical 8:4          76:12
  7:2                  16,18,24,25                              possibilities
                                           physically
 partly 41:10,         63:14,17,18          5:21                 72:20
  21,22                67:8 68:24                               possible 46:7
                                           picture
 partner 33:3,         73:1 76:13           108:15 109:2         63:25 74:7
  4                    92:17 102:16,                             79:13 116:17
                                           piece 36:9
 partners              17 108:13                                 130:17
                       114:25 118:13       place 54:22
  31:17,22                                                      posts 128:9,
  33:13 94:22         people's             plain 67:20
                                                                 11
 parts 11:17,          104:8               Plaintiff 6:6
                                                                practice
  19,20 116:4         per 17:7             plaintiff's           51:13 111:17
 past 7:23             105:22 116:5         10:8 12:18,23
                                            13:14 41:16         preceding
  22:16,19 77:1       percent 53:19                              77:16
  94:1,5,8             62:4,6 63:24         43:13
                                           plaintiffs           precise 43:25
  117:25               85:7 114:8                                106:4 115:14
 paste 104:13          134:7                6:8 22:24,25
                                            34:23               preparation
 pattern 51:19        percentage                                 18:14 34:9
  52:3 81:16,          119:8               planning
                                            133:15               91:5
  19,23 82:1,2        Percentagewise                            prepare 18:13
  83:13,14,22          62:3                please 6:3,
                                            12,18 8:6,9,         90:2 99:22
  84:13,15            Perfect 10:2                              prepared
  85:1,17             perfectly             23 13:8 15:2,
                                            11 16:23             10:24 13:1,2
 patterning            34:21                                     14:15 18:11
  81:7                                      17:14,22,24
                      performed             20:15 24:6           30:15 99:23
 patterns              76:23 104:5                               102:11,14
  27:23 28:2                                28:6,20 29:7
                      perhaps 50:24         30:2,11 33:9         110:8
  29:12 45:16,         55:25 58:16                              preparing
  17 50:6 52:5                              35:18 39:25
                       96:13 103:23         45:12 60:18          44:19
  54:9 56:25           104:2 116:17                             preposition
  81:16,23                                  61:6 80:20,22
                      period 72:4,          90:24 96:23          79:22
  83:11 123:15         25                   97:4 103:5          presence 4:14
 pay 35:22,23         periods 71:22         104:1,11            present 5:21
 paying 34:23          72:1,16,21           119:24 132:8         54:13



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 67 of
                                 April 8324, 2020                                ·31
 presented            prohibited             130:17             questions
  114:16               31:9                  133:13,24           7:16 8:4
 Presley's            promulgated                                35:13 63:25
  87:20                110:9                                     67:19 134:13,
                                                    Q
 press 128:12         pronoun 77:16                              18
 presume              proposition          Qs 123:15            quiet 108:9
  68:10,18             79:24               qualifications       quite 53:14
  88:19 102:19,       propositional         116:20 117:18        112:13 114:25
  21                   69:2                Qualified             116:23 121:6
 presumes             protected             21:11               quote 74:12,
  106:17               30:20               quantity              13
 Pretty 96:7          proverb 53:10         64:10,12            quotes 57:11
 principles           provide 12:15         116:2,3              58:11
  111:21               43:13               question
 prior 9:15           provided 10:5         12:16 19:9,                  R
  19:19 22:8,          12:9,11,13,          12,14,17
  12,23 24:15,         18,22 13:14          21:24 23:8          R-O-B-E-R-T
  23 25:6,11,17        18:10 30:6           24:15 34:24          6:15
  28:10 29:5           40:11 41:1,          35:22 37:16         rare 82:3
  56:18 76:9,16        11,15 42:9           38:9 42:17           84:23 85:6
  80:10 81:3           62:23 70:7,10        43:12 44:1           117:10
  90:22 95:19,         96:5,9 102:25        48:19 51:6          rarer 85:2
  24 113:18,21         125:15               52:25 53:1,7        rate 113:4
  119:13              providing 8:1         54:15 55:3           115:7,14,16,
 prison 122:15         42:21                56:11 58:4,6         17,20,21,22,
 probably 9:5         PS 72:9               61:8 65:5            25 116:16
  82:16 94:13,        public 34:14          66:3 67:7,19        raw 106:23
  25 119:6            publication           70:5 72:17,25
                                            75:21 76:14         read 44:21,23
  132:2                50:22                                     45:12 58:16
 probative                                  81:12 83:25
                      publications          87:10,11             111:25 112:3
  50:5 51:18           82:6 89:6,12                              113:24 126:13
  53:14                                     93:18 97:25
                      published             100:10 104:13        129:9
 problem 24:4          85:24                                    reading 54:8
  65:22                                     106:11
                      Puentes               107:14,22            57:17 77:19
 procedure             23:17,24                                  78:18
  31:10 104:17                              115:12 116:14
                      pulling               119:16,25           reagent
  116:1                126:22                                    116:4,8
                                            120:1,3,22
 proceed 7:3          punctuation           121:9 122:14        real 27:5
 proceeding            74:13,25             129:15 131:10        67:10 68:11
  5:20,21,22           75:17,25             133:18 134:9        realize
 produced              85:18               questioned            125:17
  106:9               purpose 74:11         44:22,25            really 12:16
 prof 64:19           pursuant 31:9         48:24 49:5,11        108:16 129:5
 professor            put 4:7,8 5:4         51:2 52:18          reason 7:18
  32:25                39:17 112:18         58:12 59:8           16:23 22:16
 program               113:25 116:2,        64:22 87:20          99:14 100:25
  32:10,12,20          7 128:1              100:23 103:16        101:14 113:23



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 68 of
                                 April 8324, 2020                                ·32
  114:5,23            recollection         regarding             73:25 84:6
  128:20 130:5         19:21 21:22,         21:1 30:19           86:6
 rebuttal 4:22         25                   31:8 34:18          replicability
 recall 21:20         reconstruct           35:21 36:12,         117:12
  22:17 25:2           11:10                14 37:14            replicated
  39:1,7 40:18        record 4:8,           42:21 43:14          116:25 117:5
  45:25 46:9           10,11,15,20          62:8 92:25          report 10:21
  47:25 56:19          5:4 6:5,14,19        94:3                 14:24 18:9,14
  69:25 70:2           7:3 10:25           regional              24:2 26:3,7
  74:22 76:24          19:7 23:22           105:25 106:7,        27:7 28:6
  79:20 82:11          30:16 38:19          8                    29:20,24
  94:11 96:13          82:15,18            regions               30:6,15,22,25
  100:1,4              126:12,14            106:13               31:3,6 33:19
  102:13 103:1,       recording            Reinalt-thomas        34:9,13 36:1,
  12 112:21            4:14                 121:17               10,20,22
  131:7 133:4,6       records              relates               37:8,14,21
 receive 15:4,         11:14,21 22:1        104:23               38:14,17,20,
  17,22,25 16:5        25:10               relatively            24 39:5,9,14,
  35:24 131:19        reductio 82:3         61:10 63:24          18,20,22
  132:7                85:3                releases              40:1,6 41:17
 received             refer 102:7           128:12               42:1 44:5,17,
  13:8,12 15:8        reference            relevant              19 45:1,21
  16:3,9 96:15         20:22 44:12          35:11                46:12 47:6,16
  126:14 127:20        47:18 50:24                               56:14 57:5,23
                                           reliable
  131:21 132:5         77:20 98:13                               58:8,17
                                            55:20 75:17          63:11,16,22
 receiving             99:25 100:9          76:1
  16:21                112:16                                    64:7 69:12
                                           relied 76:15          70:4,12 73:21
 recent 64:18         referenced           rely 59:12,14
  65:3,6,7,12,                                                   78:18 82:25
                       43:15 75:5          relying 59:17         88:2 90:6
  13 66:5,20           77:10 101:15,        62:7,11              94:12,15,18
  67:21 68:3,4,        17 102:4
  6,12,20 69:9,                            remember 25:4         96:23 97:4
                       127:22 131:1         38:16 76:21
  10                                                             98:5,8,10
                      references            94:14 101:18         100:8 101:19
 recently              50:17,19,23
  50:15                                     110:22 132:4         103:13
                       57:23 58:2           133:1                112:17,20,22
 recess 24:13          99:4                remotely 5:23         115:7 117:24
  55:16 92:10         referred                                   118:3,10
  93:15 132:19                             repeat 6:18
                       29:16 33:2           7:11 11:6,18         122:3,6,17,
 recite 107:5          46:15                                     19,23,24
                                            27:11 29:7
  110:22              referring                                  125:8,23
                                            50:2 93:17
 recognition           60:3 104:19          113:7 116:12         127:22
  81:24                110:11,14                                 128:16,21
                                           repeated
 recognize            reflect 79:6          116:15               131:1,6,15,16
  18:2 19:25           80:2 106:2                                132:10,11
                                           repeating
  30:4 88:5           refresh 21:21                              133:9,12,16
  127:8,14                                  115:25
                      refundable           rephrase             reporter 5:19
 recognized            15:2,11,13,                               6:9,12,17,22,
                                            22:11 34:6
  121:22               17,22 16:9                                25 8:5 11:4,
                                            44:20 67:19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 69 of
                                 April 8324, 2020                                ·33
  7,25 12:2            15:2,11,13,         Robert 6:15           93:20 95:21
  16:13,18             17,22                7:5 14:1,7           101:23 102:1,
  58:16 66:25         retaining             33:5 124:10          2 107:4 108:4
  68:13,17,21          20:17 21:1          Roche 25:7            110:23 111:19
  74:11 93:9,12       retains              Roger 93:4,17         112:13 113:1,
  105:8 113:8          105:22              role 30:9             8 114:11
  124:15              retention             95:5                 130:5
 reporting             13:11 15:5          rolling              same 25:20
  5:22 6:3            retrievable           131:22,25            29:6 31:7,16
 reports 22:20         70:6 101:22         Ron 118:17,18         32:20 37:22,
  30:19 48:4          reveal 37:10          119:6 122:11         23 40:19
 represent 4:4                                                   41:18 43:17
                      review 47:24         room 5:21
  9:14 36:19                                                     46:2 51:6,11,
                       48:2 89:13           126:18               14 53:2,4
  74:23 79:6           128:4               Rosebank
 representing                                                    64:21 65:14
                      reviewed              28:25 29:1           67:8,9,10,13
  129:2                50:23 69:25         router 24:1
 request 5:10                                                    68:3,8,25
                       89:12 96:2,3        routinely             69:8 84:4
  11:23                125:19 128:8         94:7 97:18           91:17 97:25
 requested            reviews 89:14        row 71:15             99:17 104:22
  9:22                revise 133:9,         73:13 130:2          107:15,22
 requesting            11,25 134:8         rules 7:25            109:25 115:25
  5:8                 revised               30:20 31:10          116:12,13
 reread 90:6           133:16               86:17                117:8,9
 research             rewrite 36:20        run 74:7              130:11 134:5
  10:20 32:6          Rickey 28:25          106:5               SANS 72:10
  33:12,18,24         rid 22:15            running 36:5,        satisfied
  39:16 62:22                               7                    68:11,18
                      right 17:21
  63:3,10,12,                                                   save 88:20
  14,15 67:5           28:11 41:8
                       46:7 59:3                    S           saving 9:4
  74:20 75:15,
  16,24 76:3           70:16,18                                 saw 48:5
                       72:12 73:14,        S-A-D-E 33:16         96:19 113:16
  91:23
                       23 88:18 92:6       S-H-U-Y 93:4          114:5 128:11
 respect 37:25         99:8,12
  86:2 103:3                               Sade 33:16            130:18
                       104:21                                   say 6:13
 respond 43:6          107:16,25           said 11:8
                                            12:1,11,24           14:19 15:19
 Response              112:22 118:23                             17:7 19:5
  89:22                120:1 122:24         13:2 16:2
                                            20:18 23:4           23:3 31:25
 responsibility        133:24                                    36:17 37:3
  99:24                                     29:9 33:25
                      rights 95:17                               44:23 45:3
 responsive                                 34:1 36:8
                      Rivero 4:4            39:16 40:17          48:11 51:12
  43:4                rlforensics@                               58:1,15 60:6,
                                            48:16 53:8
 rest 108:19          outlook.com                                20 63:17 65:8
                                            60:12,14
 retain 22:10          14:13                63:13 65:23          67:8 68:24
 retained             rlforensics@          71:9 75:8            69:7 70:25
  20:23 21:15         outlook.com.          78:8,14 87:8,        76:11 78:5
  131:22               14:8                 22 89:1 90:13        81:20 82:12
 retainer                                   91:4,14,15           83:10 89:16
                                                                 90:9,12,17,23


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 70 of
                                 April 8324, 2020                                ·34
  104:10,19            124:23 134:21        103:19 106:20        35:5
  105:18 112:25       scroll 9:19           109:4 111:9         series 49:19
  113:24 114:5         14:4 19:23           113:11,14           serving
  116:19 117:20        20:3                 116:7 117:8          133:16
  118:20 123:3,       search 73:20          125:4,8,22          set 5:15 21:2
  14 131:25            79:13,19             128:18               35:2 56:19
  132:23               105:22 106:5         134:20,22            57:11 61:16
 saying 52:17          107:2,3,16,19       seeing 10:1           82:25 106:20
  53:12 60:6           108:1                17:18 24:2           117:8 132:21
  72:23 83:6          searches 36:7         124:22              sets 83:6
  102:3 116:24         73:17 103:7         seek 27:25            132:4
  131:2 133:24         105:13 108:5         29:14               setup 58:10,
  134:4               searching            seem 17:3             12,23 59:2,4,
 says 9:16,20          106:25 107:17        56:6 76:21           7,25 60:7,8
  12:21 13:11          108:2,8              101:18 108:14        61:13,14,24
  14:1,7,22           sec 123:8            seems 74:18           62:1 63:23
  15:1,10 16:21        127:6,18            seen 76:3,6,          85:5,15
  18:18 20:6          second 5:3            12 84:16            setup/backup
  40:10,19 41:8        48:14 68:17          86:19 110:18         57:11
  42:3,6 44:12,        92:2 101:10          111:19
  13 46:18                                                      seven 44:7,8
                       122:20,23           select 82:24          70:14 71:14
  52:10,11 65:2        131:4 134:21
  66:22 70:14                              semantics             73:16 100:10,
                      section 20:12         67:5                 19 101:9
  72:9,12 78:3,
  6 97:9 99:7,8        45:9 46:24          Sematic 89:19         103:13
                       47:10 57:14         semicolon            several 63:13
  100:14 105:4
  106:20,21            59:17                74:12                71:14 73:13
  112:23 124:10       see 8:10,12,         send 10:9             76:23 91:14,
  125:22               21 9:5,20,22         131:7                18
 scene 67:10           10:3 12:6,20        sense 94:16,         share 12:5
                       14:2,8 17:1,         19 100:10            13:5 94:10
 Schedule 9:20         7,10 18:18           131:6                118:22 123:4,
  12:7                 20:6,10             sent 12:12            10 134:20,21
 Schiller              23:10,11,12,         14:16 88:20         Shaun 33:17
  24:24 25:12,         15 25:10
  19,23                                     126:12 132:13       she 32:20,25
                       26:5,25 28:1                              33:4 121:22,
 science 81:22         40:10,19 42:6       sentence
                                            40:11 41:13          24 122:5
  116:16               44:11 46:16,
                                            76:7,13             she's 122:2,8
 sciences 28:3         18,20,22
  115:23                                   sentence-final       sheets 10:24
                       51:19 52:7,12
 scientific            61:12 65:2           74:13,24             12:21 13:1,3
  52:2,15              70:9,14,23           75:17,25            short 69:7
 scientists            71:7,23 72:8,       Sentence-            should 19:8,9
  29:10 52:5           13 77:10,11         initial 78:25         21:2 25:10
  81:23                78:3,6 85:5         sentenced             28:13 35:4
 scope 10:19           88:2,4,15            122:15               65:19,20
                       97:7 98:14,24       separate              72:25 73:2
 screen 12:5                                                     74:8 91:14
  13:5 20:9            99:3,8,12,13,        20:12
                       19 100:14,16,       separately            97:23 99:16
  24:9 111:6                                                     113:25 125:24
                       22 101:3


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 71 of
                                 April 8324, 2020                                ·35
 show 50:6             14:23 15:1,         sociolinguisti        90:12 93:10,
  63:23 72:3           10,15,21            cs 26:23              13 99:10
  81:16                16:5,23 19:1,        27:14 67:6           101:10,12
 showed 124:12         17 20:2,25           116:11               113:6,7
 shown 61:19           23:9,19,21          some 16:23            122:18,22
 Shuy 93:4,6,          24:9,15 25:9,        22:15,16,17          123:6 124:22
  17,19 94:22,         22 30:5 35:8         53:10 73:1           132:23
  25 95:5              36:2 38:2            74:20 82:1          sort 61:20
 sic 31:23             42:17 47:16,         86:12,22 91:5        128:11
                       19 48:5 51:15        107:23 125:8        sound 69:2,4
 sides 122:13          52:9,17 53:18        128:20 130:6        sounds 97:18
 sign 24:10            55:11 56:2,8,       somebody             South 28:24
 signature             25 61:12,24          43:25 56:18
  14:2 30:13                                                    space 106:20
                       62:16 63:6          someone 19:5
 similar 43:23         65:23 66:3                               sparrow 53:9
                                            43:22 64:3          speak 16:23
  53:13 81:16          67:7,17 68:4,        128:14
  112:10               7,10,15,17,24                             85:17 91:18,
                                           someone's             20,25 94:7
 similarity            69:2,4,7 70:9        56:24                96:21
  81:17,19             72:23 73:5,8,
                                           something            speaker 68:8,
 simply 9:5            12 75:4 76:19
                       81:9,19,24           19:5 21:21           9
  23:22 63:21                               25:25 39:16
 simultaneous          83:12 85:7                               speaking 43:5
                       86:14,17,18          48:12 53:10          61:11 95:25
  11:13                                     60:6,20 68:14
 since 27:4            89:25 91:19,                             speaks 102:23
                       23 94:7,19           82:11 84:15
  126:12                                    85:5 90:13          specific 40:3
 single 24:3           95:4 96:5,18,                             50:13 83:13
                       19,20 97:20          91:18 95:14,
  43:22 50:4                                17                  specifically
  53:8,9,11            98:4,19                                   38:3 39:15
                       101:5,14,23         sometime 55:3
  61:13 63:23                              sometimes             82:6 110:14
  69:18 84:14,         102:3,6,21                               specify 17:14
                       104:18 106:5,        11:9,15 25:10
  18 128:15                                 53:12 69:4          spell 6:13
                       10,11 108:7
 sitting 63:7                               84:14                33:9 80:19,22
                       110:14 111:24
 situation             114:1 116:16        Somewhat 8:2         spelling
  68:9                 117:12 118:18       somewhere             85:18
 six 14:4              121:12               73:11               spent 10:25
  40:7,9,10            122:21,22           sorry 11:5,8,         11:9 12:21
  44:5,6,9             124:23,25            18,25 15:19,        spoke 83:10
  45:21 71:25          125:3 126:15         20 19:10 28:7        91:24
  89:4 122:17,         128:16 129:3         36:13 37:24         spoken 38:17,
  19 123:7             130:5,17,25          41:23 45:2           20
 size 20:9             131:4,9              47:19 48:11         spreadsheet
 skipped 71:22         133:6,9              54:15,21             127:1,5
 smart 43:23          so-called             58:16 60:19          128:5,21
 smiley 74:11,         62:20                66:25 67:18          129:7,11,13,
  17                  sociolinguisti        68:13,14             18,21 130:2,
 so 4:10,14,          c 27:1 67:6           70:16 73:8,22        7,19 131:2,19
  19,24 7:11,25        68:1,7 69:5,6        75:2,18 78:12       staff 32:2
  8:4 11:13            85:22 87:18          80:19 87:5



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 72 of
                                 April 8324, 2020                                ·36
 stand 91:24          stronger              80:21 81:5          take 8:5
 standard              84:13                84:5,8 86:13         17:6,19 19:23
  14:16 52:9,14       studies 27:4          90:22 94:19          21:10 23:25
  86:6,7              style 55:20,          96:7,25 101:7        40:6 48:6
 standardizatio        22 56:4              111:5,7 112:8        58:19 74:20
 n 86:1               stylistics            113:13 121:15        78:1 92:5,9
 standards             26:13                126:8                98:7 99:18
  50:25 51:10,        subcorpus            suspicion             100:8 101:16
  22                   48:1 61:18,25        80:16                109:2 110:24
 start 4:10                                Swahili               111:24 112:22
                      subject 104:7                              116:1,3
  98:19                117:25 118:4         89:19,22,23
                                           sworn 7:6             119:12 120:17
 starting             succeeding                                 121:10 130:4
  98:25 131:22         77:17               syntax 106:25
                                            107:17,19           taking 5:12
 state 14:24          such 37:11
                                            108:2,8              8:25 9:13
  20:6,12,18           57:23 73:20                               74:12 126:9
  21:11 47:6          sufficient           systems 33:8,
  57:22 69:19                               11,13 89:19         talk 12:6
                       46:11 49:12,                              34:25 64:24
  79:23                16 51:3 52:19                             67:2 81:23
 stated 7:2,10         63:22                        T           talked 4:10
 statement            suggested                                  102:17
  6:8,11 61:9          116:17              T-A-N-Y 31:23
  112:18                                                        talking 81:22
                      suggests 54:5        table 56:9            103:11 108:1
  113:11,17,21         70:9                 58:20,22
  114:1                                                         talks 70:14
                      sum 54:8              59:5,20,23,24
 statements                                 61:12 64:14,        Tanya 31:23
                      summary 83:16                              32:24 34:4
  42:6 43:14          summer 53:9           21 65:3
 States 106:10                              69:19,24             36:25 39:4
                      superior                                   91:9 102:18
 stating 6:4           45:14 81:10          70:22,25
                                            71:7,8,17            104:20 107:6
 stay 5:11             116:24
                                            72:3,8,24           tasked 36:4
 Steven 40:13         support 32:1          73:7,9 74:23        tasks 133:7
  45:18               supports              75:4 77:9,10,       teach 24:3
 still 72:20           75:24                                     32:7 119:5
  75:13                                     12,19,25 78:2
                      suppose 27:3          79:3,6,23           teaches 32:21
 stop 12:5             81:17 102:9          80:2 97:6,9,        technical
 story 5:6            supposed              12,15 98:2,4,        40:24 81:5,9,
 strangled             24:20                13 99:7,22           11,19 84:20
  80:14               Supreme               100:14,20,22        Tecum 9:1,14
 strengths             116:18               101:4,11,12,        Ted 33:16
  93:8,11,12,21       sure 4:18             13,16,17            telephone
 Strike 29:2           8:13 22:21           102:11               37:7,19
  87:5,7               25:21 34:14          103:15,19            38:13,23 39:4
 string 53:20          37:17 38:10          106:18 125:24
                                                                tell 14:21
 strings 36:6          42:23 43:8          tables 97:21          15:7 20:11
  50:6,7 51:14         48:5 54:24           104:22,25            26:20 28:16,
  53:16 57:3           59:14 60:21         TAG2 125:22           20 34:17
 strong 96:20          61:4 68:16          TAG3 125:22           35:25 39:25
                       76:10 79:17                               42:18 57:2


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 73 of
                                 April 8324, 2020                                ·37
  59:1,22 67:23       than 25:13,24          19,20,21,24          23,25 80:22
  72:15 80:9           59:20 61:21,          41:1,3,4,8,9,        81:6,10,15,
  88:23,24             23 64:25 69:1         10,11,15,20,         24,25 82:1,2,
  90:14,23             82:3 83:4             22 42:3,6,9,         4,6,9,15,20,
  103:4 106:25         95:24 102:23          12 43:14,16,         25 83:4,6,10,
  110:2 112:14         108:19                20,23,25             11,14,19,22
  120:17 121:2        Thank 5:16             44:20 45:8,9,        84:1,2,6,10,
  131:18               10:2 17:5             15 46:5,8,9,         19 85:3,5,6,
 telling 4:9           22:3 24:11            10,22,25             7,9,12,21,24
  133:21,23            45:5 55:14,15         47:1,3,5,7,9,        86:1,6,7,8,
 ten 46:25             61:7 82:20            10,18 48:9           16,19,21
  47:16,19,20          92:9 93:12            49:10,19             87:1,4,5,6,9,
  57:5 58:9,20         108:24 109:5          50:4,5,10,14,        13,21 88:16,
  64:5 77:6            129:14 132:18         15,20 51:1,          18 89:6,12,14
  97:4,5,6            that 4:5,6,            14,19,23,24          90:21,22,25
 tentative             16,23,24,25           52:4,9,10,11,        91:23,24
  133:6                5:1,4,5,8,10,         13,17,20,22          92:19 93:7,25
 term 40:24            20,22,23              53:1,6,7,8,          94:16,19
  54:1,2,3 56:4        7:11,12,18            10,12,15,19,         95:1,22 96:8,
  74:18 80:6,          8:3,5,14,23           25 54:5,6            15 97:7,9,16,
  11,16 81:5,9,        9:14,15,20,           55:12,18             17,18,23
  11,19,24 82:7        22,25 10:3,           56:12,16,18,         98:12,14,24
  84:20 95:16          10,18,20              20,23,25             99:8 100:22
                       11:6,14,18,           57:1,3,12,15,        101:2,19
 terminology                                 16,19,22             102:1,3,8,17,
  85:9                 23,24 13:14
                       14:2,7,8,10,          58:1,3,13,15,        23,25 103:17
 terms 61:19                                 24 59:5,8,16,        104:7,9,13
  133:10               12,23 15:13,
                       15,21 16:9,21         24 60:4,5,6,         105:1,7
 test 117:9            17:1,3,9              13,16 61:8,9         106:8,20
  123:16                                     62:3,23,24           107:7,9,14,
                       18:10,23,25
 testified 7:7         19:19 20:19,          63:10,15,16,         19,23 108:1
  19:18 21:16          21 21:6,20,           17,23 64:1,          109:11,24
  22:1 121:5           21,23 22:11,          10,17,21 65:8        110:5,12,18,
 testify 21:15         15,17 23:20,          67:23,25             24 111:9
  117:18,20            22,23 24:2,3,         68:10,14,18,         112:11,18,21,
 testifying            5,6,7,19              20,21,24             23 113:3,4,7,
  17:8                 25:10,24              69:4,7,15,19,        11,14 114:2,
 testimony             26:4,24 27:2,         24 70:4,5,9,         5,17 115:18
  5:25 6:19,20         6,8,12,15,19,         20,23,25             116:5,8,9,17,
  7:1,19 8:1           22 28:2,4,8,          71:7,14,15,          19,23,24
  20:7,13,19           11 29:2,9,14,         18,23,25             117:3,8,10
  21:2 46:6            16 30:2,6,13,         72:12,13,23,         118:2,3,6,10,
  116:21 117:13        18 31:1,8,12,         24 73:1,15,          11 119:16,17
 Texas 76:17           15 32:1 33:3,         17,19,25             120:17 121:5
  77:1                 6,9 34:7,14           74:2,14,17,20        122:3 123:5,
 text 49:12            35:4,9 36:10,         75:16,24             12,15,23
  51:2,3 52:18,        11,21 39:14,          76:13,21,22          124:5 125:4,
  19                   15,17,19,25           77:7,10,19           9,15,17
                       40:15,16,17,          78:5,25 79:4,        126:2,11,12



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 74 of
                                 April 8324, 2020                                ·38
  127:19,22,25         129:24 130:2,        75:13,15,24          131:5
  128:4,11,13,         19 132:7             76:19,21            they 5:23
  18 129:15           themselves            78:11,23             20:18 25:24
  130:2,4,10,          51:17                79:10 80:9,17        28:20 29:10,
  12,18,20,21,        then 13:9             81:3 82:5,8,         11,12 32:1
  25 131:2,5,6,        14:1,17 29:12        9,10,11,12,21        33:15 42:4
  11,14 132:9,         36:18,20 41:8        83:18,25 84:9        46:3 51:18
  12,16,23             42:5 52:6            85:11 86:1,6,        52:5 61:21
  133:1,5,22           57:2 65:20           7,14,16 87:21        67:8,9,10,11
  134:7,9,12           83:3,15              92:10,19             68:24 69:8
 that's 4:9            87:10,20             93:15 94:17          82:4 85:2,16,
  5:9 12:16            98:2,7 100:25        95:1 96:8,15         25 86:20
  17:2 21:3            101:9,20,25          97:12,15,20          89:14 93:3
  23:4,22 27:6         104:8,14             98:22 99:3,14        94:5 95:25
  28:3 29:3            106:11,21            100:25 101:14        99:16 104:4,5
  34:24 35:3,13        116:3 117:9          106:15,19,23         105:7 113:24
  38:4 41:6            119:22 121:1         107:23 108:22        114:6,7,25
  46:7 48:16           123:16,24            110:4 113:23         116:19 125:25
  50:22 53:19          130:20 131:7         114:17,23            128:11,12,13
  55:6,13 58:6,       theoretical           115:2 116:7          131:1 132:1
  21 60:9 61:20        67:5 81:8            128:20 130:5        they'd 34:14
  68:4,19 75:9        theories              132:19 134:23       they're 4:11
  77:25 84:16          29:13               there's 21:13         21:8 32:3,4
  85:14 86:17         theory 26:17,         23:7 53:10           35:2,5 53:13
  87:18 88:19          20,22 27:12,         59:7 63:6,13         85:16
  89:10 97:12          24                   69:4 70:22          thing 5:3,10
  101:21 102:2                              73:1 77:9            9:14 52:10
  108:23 110:16       there 5:17            85:13 97:6,20
                       7:18 8:19 9:6                             56:20,22
  114:11 117:12                             98:4,13              62:12 67:8,14
  121:6,19             14:17 18:18          104:25 106:23
                       19:17,22                                  68:21 73:20
  122:25 130:22                             107:24 133:2         88:16
  133:6 134:2,4        20:24 21:13,
                       21 22:4,15          therefore            things 4:8,
 their 6:1 7:3         24:13 27:15          43:21 128:1          10,15 19:22
  29:13 34:12,         28:13 30:12         thereof 93:8,         72:9 85:19
  23 35:1,6,21         33:13 35:20          9,21                 87:23 91:22
  56:19 61:23          38:1 39:16          THEREUPON 7:4         114:5 115:22
  76:4,20 107:5        45:6 50:19          these 20:11,          133:13,21
 them 20:17,18         51:22 52:22          16 21:1,5           think 25:1,9,
  22:10,21,22          55:16 57:6,7         27:3 28:16           22,24 28:12
  34:15 35:23          58:2 59:16           29:4 33:23           34:21,25
  36:4 39:12           60:5 62:14,22        34:25 36:24          35:2,3,4,11,
  46:17 50:16,         63:2,6,14,15         51:15,17             12 44:8 46:8
  17 61:15             64:14,16,18,         59:11 69:25          50:24 63:19
  82:14 83:15          21,24 65:2,5,        72:20 81:15          65:19 71:21
  91:11,20,24,         11 66:3,4            85:23 86:2           73:5 74:10
  25 92:22             67:20 68:2,3,        103:22 104:15        76:17 82:14,
  96:19,20             12,25 69:9,10        111:21               16 84:21 85:8
  105:16 123:16        70:4,18 72:24        125:11,14,18         90:21 91:4,17
  128:9,10             73:3,24 74:4         128:4 129:10         92:5 94:9


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 75 of
                                 April 8324, 2020                                ·39
  95:4 109:9           12,23 75:16          19,24 110:16        to 4:7,8,15,
  113:25 115:2         76:15 77:6,12        123:25               20,24 5:1,4,5
  119:6 120:12         78:16 79:7,         thread 105:10         6:2,3,8,10
  128:10 129:6         10,13 80:2          threads 40:20         7:11,18,19
  132:16               82:1,5 85:12,        41:3,9,20            8:8,13,14
  133:17,20,23,        20,21,25             45:15                9:8,9,17,19
  24 134:4             88:5,7,9,14,        three 9:19            10:8,20
 thinking              21 89:6,12           20:3,9 33:25         11:23,24
  50:17                91:20,25             34:1 36:24           12:1,5,12,16,
 third 52:11           92:13,16,17,         48:8,23 49:3,        18,23 13:14,
 this 5:20,22,         18,20,25 94:3        12 51:3 52:18        18,23,25
  25 6:2,3,19,         95:2,6,12,20         53:17 64:10          14:2,4,6,20
  20 7:1 8:25          96:3,16              98:11,16,19          15:8,10 16:20
  9:8,9,13,15,         98:10,12             102:16,17            17:3 18:3,4,
  23 10:6,16           99:5,22              105:17,18            9,10,14,16,24
  11:16 12:10,         100:9,25             107:4                19:4,11,21,23
  12,22 13:13,         101:13,14,18,       threshold             20:3,18 21:4,
  14,18 14:15,         19,21 102:3          83:18,25 84:9        15,23,25
  24 15:3,5            103:5 107:1                               22:17,21,23
                                           through 11:10
  17:11 18:2,4,        111:1,11,16,                              23:6,21 24:8,
                       18,20,25             19:24 35:23          9,15,20,23
  9,10,11,16,24                             51:16 69:18
  19:2,20 21:5         112:10,17                                 25:6,11,14,
                       113:2 114:6          83:15 89:2           17,23 26:2,
  22:23,24                                  90:6 104:6
  24:16,23             115:8,16,18                               14,17,24,25
                       116:13,19            106:6 111:25         27:2,9,21,25
  25:6,11,17                                116:23 129:24
  26:7,12,18,21        117:6 118:2                               28:5,13 29:8,
                       122:3,5,21           130:19,24            14,16,19
  27:16 28:2                               thrust 134:9
  29:3 30:4,6,         123:13 124:13                             30:2,11,17,
                       125:3,7             time 9:16             18,21 31:9,10
  7,15,21,25                                10:23,24,25
  31:3,5,23            126:5,13                                  33:2,3,21
                       127:8,9,14,          11:13,21             34:20,21,22,
  34:9,13 35:21                             12:21 13:1,3
  37:8,21              16,19,21                                  25 35:3,12,
                       128:5,21             15:3 18:23           15,22 36:3,5,
  38:14,17,20,                              22:1 54:10,25
  24 39:5,11,          129:2,7,21                                8,9,15,16,19
                       130:18 131:7,        87:2,14,19           37:9,10,13,
  13,20 42:19                               92:1 111:25
  43:15 46:14,         15 132:22,25                              15,25 38:3,5,
                       133:8                126:10 130:20        6,8 39:17,21
  16,24 48:3                                132:22,24
  50:20 51:6,         those 4:15,20                              40:2,12 41:1,
                       12:23 30:20          134:5                9,11,12,16,
  12,25 52:18
  53:15,17             34:18,24            times 25:2            21,23 42:1,5,
                       40:17 44:16          38:16,19             10,14,17,22
  54:24 56:14
  57:14 58:8,19        52:7 85:15           39:1,7 45:23         43:4,6,11,18,
                       86:16,18             46:9 52:4            21,24 44:6
  59:11,14
  60:3,11 62:8         87:15 91:8           53:8 62:3            45:1,17,22
                       104:14 105:6         91:19 116:1          46:3,12,15
  63:21 67:25
  68:7 69:21           107:10 134:13        117:19               48:10,14,15
  70:4,7,25           though 10:1          title 77:25           49:1,4,7,9,14
  71:13 72:3,15       thought 43:20        titled 20:12          50:7,9,14,25
  73:3,17 74:4,        75:8 101:12,         74:2                 51:3,5,9,14,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 76 of
                                 April 8324, 2020                                ·40
   16,24 52:1,         102:6,7,8,12,        107:20 129:2         133:2
   19,21 53:6,11       20 103:3,6,8,        133:1               trials 81:1
   54:6,14 55:2,       13 104:19,23        ton 63:2             triple 122:14
   21 56:1,6,7,        106:4,6,11,         Tonya 105:19         trouble 10:1
   8,9,17,18           15,25 107:1,        too 8:14 55:5         124:22
   57:4,5,22,23,       5,9,11,15,19,        57:8 58:21          truth 67:11
   25 58:1,2,14        23,25 108:3,         96:24 121:13         110:2,3
   59:17,18 60:3       7,9,14              took 46:25            112:14
   61:1,7,14,15        109:21,25            57:15 128:10        truthful 7:19
   62:2,5,7,10,        110:6,11,14,
   20,22 63:5,         25 111:1,11,        top 11:22            try 8:18
                                            18:18 25:23          22:21 46:15,
   19,23,24            23,24 112:1,
   64:2,5,7            10,12,21,24          42:3 46:20           18 47:17
                                            47:20 57:15          48:7,9,14,22,
   65:5,9,18,19        113:1,14,25
   66:11,21            114:1,3,4,5,         70:2 80:21           23 49:3,4,6,7
                                            88:18 97:6           55:18 56:12
   67:1,2,9,18,        24 115:1,11,
   24 68:9 69:2,       14,24 116:13,        108:11               79:19 119:17
   3,12,18,19          19 117:8,11,        total 54:8            134:20
   70:12,13,22,        16,18 118:5,         62:4 117:12         trying 5:5
   25 71:5,8,21        12,14,20             125:24               26:25 42:17
   72:19,20            119:10,15,16,       totally               43:4 53:3,6
   73:6,10,17,         17,18,19,21          113:19 117:7         56:17 61:7
   20,21 74:7,18       120:1,2,5,19,        133:10               63:24 67:1
   75:18,20,25         21 121:2,5,9,       touched 44:3          80:15 90:12
   76:2,21 77:4        12,23 122:4,        towards 78:2          106:4 126:5
   78:22 79:13,        15 123:2,3,9,       track 11:21           130:16
   15,19 80:10,        14,15,18            tracked 10:22        turn 13:23
   12,15,19            124:2,13,19         trademark             28:5 30:11
   81:3,6,13,22,       125:4,11,18          118:18,22            42:1 44:5
   23 83:1,19,21       126:5,6,9,10,        119:9 120:18         45:1 46:12
   84:2,10,12,         18,21 127:9,                              57:5 69:12
                                           trained 52:4
   18,19,23,24         23 129:1,3,4,                             70:12,22 71:5
                                           transact 65:7         73:6 78:22
   85:4,9,24           5,15,22,24
   86:2,4,10           130:1,8,16,         transactions          89:4 100:19
   87:10,19,24         17,23 131:3,         64:19 65:3,6,        101:9
   88:2,9,19           18,20 132:13,        7,12,13 66:5,       turned 87:21
   89:2,3,4,11,        21,24 133:7,         6 67:21,22          twenty 47:13
   13 90:2,12,22       11,18,24,25          68:3,4,6,12
                                            69:9,10             twice 116:13
   91:18,20,24,        134:8,19,20                              two 12:20
   25 92:2 93:7,      today 7:12,          transcript
                                            22:18                14:23 15:1
   17,20 94:7,8,       15,20 9:1                                 21:10 48:24
   9 95:3,8,9,         63:7 131:12         transcripts           49:6,11 50:15
   13,14,15,17,       today's 19:3          22:8,13              51:1 52:17
   19,25 96:10,        90:2 91:6           transparent           53:18 57:10
   11,20 97:4         together              117:7                58:9 59:13,17
   98:13,15,16         32:6,7 51:18        trial 17:8            60:1 61:16,17
   99:24 100:2,        91:23 94:21          19:19 21:16          62:5 64:16,21
   9,10,19            told 98:16            46:6 120:21          81:1 87:22
   101:5,6,9,18        101:20,24,25         132:22,25            90:22 107:18


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 77 of
                                 April 8324, 2020                                ·41
  113:15              United 106:10         21,22 69:15         variety 47:14
 two-word 62:2        universe              72:1 75:25          various 69:20
 type 50:20            121:6                76:7 79:24           117:19
  51:25 76:15         university            80:6,8,11,16        vary 51:14
  85:12,13,25          32:8,11,13,          81:4 85:12           68:8 86:16
  115:17               16,22 33:1           86:7 107:1          vast 120:20
 types 85:21,         unless 5:11           115:7 118:2,        Velvel 17:15
  23                   19:8 40:24           10 122:3
                                                                venture 33:4,
 typically             65:18 119:19        useful 56:19          7 94:23,24
  54:10 62:15,        unlike 56:25          68:5 83:19
                                                                verb 57:11
  17 84:25            unstable              84:2,10
                                            119:18               60:1 61:16,23
  96:17                16:22                                     63:23 106:21
                      up 16:23             user 105:22
                                                                verbal 62:2
                       24:19 26:6          users 47:18           89:20
          U
                       38:5 61:16          using 27:13          verbally 5:25
 U.K. 32:23            62:22 64:6           40:24 63:14          8:4
                       92:3 97:17           76:13,20
 Uh-hum 9:18                                                    verbs 60:7
                       103:22 106:21        86:19
  101:13 120:15                                                  61:14,19,22
                       113:6,12,19         utterance             85:17
 Uh-um 99:1
                       114:7 115:3          69:1
 ultimately                                                     versions
                       119:12,13           Uyen 72:13            69:25
  100:7
                       120:7 124:12
 unclear 120:2                                                  versus 85:17
                       126:5,7,9,10,
 under 6:1,22,                                      V           very 5:13
                       22 127:1
  24 7:1 20:12         129:5 134:19                              8:7,24 13:24
  21:11 30:20                              valid 55:19           17:2,21 19:13
                      updated 9:13,         76:1
  48:7 57:10           15 88:14                                  24:22 26:11
  58:9 59:8                                valuable              28:15 30:3
                      updates 18:16         86:15                36:2 43:9
  73:15 101:1,
  15 102:4,5          upon 44:3            vanishingly           46:13 56:15,
  103:16               76:15 112:19         85:6                 20 60:9 67:7
                       113:2               variability           68:20 69:3,13
 understand
  4:5,6 7:12          upper 69:3            105:25               85:7 87:18
  8:14 42:20          us 11:24 12:9        variable              90:1 111:20
  105:2                18:10 57:2           68:7,8               112:9 114:5,7
 understanding         70:5 80:22          variables             115:10 116:19
  134:12               83:7,8 94:18         69:6                 118:19 119:3
                       107:10                                    123:1 128:13
 understood                                variation
  61:8 81:14          use 29:10             28:4 68:2            132:18
                       56:5 62:15,          83:4 85:21,22       viable 83:19
 unfair 34:25
                       17,20,24,25          87:19                84:2,5 85:9
  35:3,9
                       63:17,18 68:1                            video 4:14
 uniform 50:25                             variationist
                       73:1 76:4                                 5:8,11 24:4
  51:9,22                                   26:22 27:1,14
                       85:9 110:20                               37:7,20
 unique 60:10,                              67:6 116:10
                       114:1,4                                   38:13,23 39:4
  11,12,14             132:14              variations
  61:9,10,11,21                             85:13 106:2         videotape 5:5
                      used 27:16                                videotaped
  62:8                 29:4 54:9           varies 27:5
                                                                 5:7
                       56:14 61:19,


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 78 of
                                 April 8324, 2020                                ·42
 virtually             42:9 43:20,23        19 51:16,19         well 12:15
  52:3                 45:20 46:11,         52:4,6 53:15,        32:6 36:2,11
 virtue 117:18         20 47:5,25           17 56:20,23,         39:12 40:23
                       50:16 52:4           24 57:2,5            42:17 46:1,7
                       55:16 56:18          58:19 59:25          48:4 56:5
          W            60:3,22 61:7,        60:6 61:12,          62:15 70:6,7,
                       8 68:21 70:10        15,20 62:1,2,        10,15 73:6
 W-I-N-G 31:20
                       76:18,19             4 64:1,19,24         81:21 84:13
 Waco 76:17            82:21 85:7,24        68:1,5 70:16         85:1,22 86:11
 wage 14:17,           87:19,21             73:6,8,19            87:22 89:1
  19,21,25             88:11,14,19          74:9 75:11           91:22 94:7
 wait 4:12             90:12,13             78:20 79:21          95:14,24 99:7
  20:8 48:14           92:10 93:5,          82:1,25 83:9,        100:7 102:9
  49:22 68:17          15,18,25 95:5        10,11,14             103:9 112:23,
  120:24               96:20 97:15,         85:5,14,21           24 117:6
 waive 6:2             16 99:24             91:22 92:5           118:18 119:16
 want 4:7,8,20         100:6 101:20,        94:21 98:19          128:9,23
  5:4 9:19             24 102:11,25         101:12,19            129:9 130:4
  16:20 19:23          103:1 107:1,         102:17 103:23        133:6,9,17,19
  23:21 34:14          20 111:13            104:6,12,17,         134:19
  35:14 56:7,8         116:17,23,24         19 105:9            went 16:2
  69:2,3 73:10         122:14 123:3,        110:24 113:6         70:13 83:14
  82:15 88:9           9,12,14,25           115:8 116:10,       were 5:12
  89:2 95:3            124:6,16             22 117:21            11:3,23 17:16
  98:15 107:5          126:12 127:11        122:13,18            25:11,17,24
  111:1 113:14,        129:2 131:22         123:6,24             42:4 43:5
  24 117:21            132:19               126:6 127:19         66:24 70:7
  119:15,16,19,        133:17,22            128:14 129:18        76:21 83:8,9
  21 121:2,9,12        134:9,23             130:12,16,17,        89:12 94:5
  123:2 124:13        water 116:2           18,20,21             95:25 96:5,9
  126:8 127:9         way 7:15 27:5         131:6 132:2,         101:12,20,24,
  129:5,24             43:17 51:15          12,16                25 102:24
  130:1,23             53:7 60:3           We'll 55:12           104:13,16
  133:18 134:19        81:6 82:14           92:7                 105:6,7
 wants 35:12           93:7 94:17          we're 5:7             107:15,25
 was 4:9 5:4,          106:15 112:19        47:19,20 73:6        108:19 110:16
  17 7:6,7 8:19        116:9 117:6,         75:13 94:20          116:19 117:24
  9:6,10,15,16         14 119:17            103:11 108:1         120:18 122:13
  10:13,19,20         we 4:9,10             120:5 126:5,         125:25 128:11
  12:11 13:20          5:1,12 6:10          17 133:25            130:16,21
  14:18 15:13          10:11 11:23         we've 44:3           weren't
  16:4 17:13,17        20:19 24:19,         98:12                128:12 131:5
  18:6,10 20:19        21 26:5             weak 24:2            what 4:9 9:19
  22:1,4,17            27:21,22,23,        Web-based             10:13,19
  23:23 24:13          25 28:2,22           47:8,11              11:20 13:10
  27:2,12 28:21        32:6,7 33:4         website               14:1,21
  29:4,21 32:9         36:2,3 37:5          106:16               18:17,25
  39:17 40:11          42:19 43:5                                20:19,21
                                           welcome 82:17
  41:1,11,15           46:12 49:2,5,                             25:4,21 26:24


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 79 of
                                 April 8324, 2020                                ·43
   27:12,19 28:4       134:4,22            whereupon             117:5 121:20
   29:4 31:25         what's 59:1,          5:17 8:19           Whose 99:24
   32:5,10 33:3,       20 95:16 99:6        9:6,10 13:20        why 10:10
   6,11 35:6,14,       114:14               18:6 22:4            15:10 17:2
   19,23,25            115:16,17            24:13 29:21          20:11 42:18,
   36:6,18 38:4        124:9 126:17         55:16 77:2           19 58:19 68:4
   42:15,18,20        whatever              82:21 88:11          75:9 86:17
   43:8 45:11          36:20 55:3           92:10 93:15          87:9 97:17
   46:14 47:23         85:6 88:19           111:13 124:16        99:14 100:25
   48:16 49:18         117:9 118:8          127:11 132:19        101:14 110:24
   50:10 52:5         when 10:16            134:23               112:3,6
   53:8,23 54:4,       14:19 17:16,        whether 5:6           113:23 114:23
   12,20 55:22         24 18:13,15          34:22 35:5           119:20,21
   56:8,22             29:10 31:25          56:18 62:8           128:20 130:5
   59:15,22,23         37:3 39:15           87:1,13 95:15        133:6
   60:3,12,13,16       42:20 48:4           99:11 107:18        Wi-fi 24:2
   61:9,20 62:1,       56:9,17 60:4,        117:11 123:3,       widely 56:15
   3,14,17,20          10 67:7 78:17        10 132:10            80:6
   63:12,22 64:6       82:12 89:16         which 25:10          wife 78:3,6,
   65:23 66:9,         90:9,23 93:25        26:20 28:1,7,
   13,18,20,22                                                   20,21 80:14
                       95:21,25             20,22 39:9          will 5:22,24
   67:8 68:1,10,       104:10,19            44:5,21,23
   18 74:18 75:2                                                 6:12,17 8:18
                       105:18 106:5         45:2,20 47:12        16:25 17:2
   80:9,23 81:7,       115:16               48:22 49:4
   9,11,14,22                                                    21:10 24:4
                       125:14,17,19         50:17 52:7           30:17 37:9
   83:16 84:6,16       131:22,25            53:17 61:8
   86:22,23                                                      53:7 67:12
                       132:14 133:2         62:2,5 65:18         77:13 78:3,6,
   87:7,8 88:1        whenever              73:16 74:10
   89:1 90:5,19                                                  16,20 85:25
                       54:22                77:10 89:17          104:14 117:20
   91:16 92:14                              98:17 100:23
   93:5,9,18          where 9:16,20                              120:3 127:6
                       12:20 14:1           101:16 105:7         129:4 130:4
   95:12 96:11,                             106:8 119:13
   18 101:23           17:7 19:18                                133:2,9
                       20:6 40:10,19        120:2 129:20
   102:1,2,7,24                                                 will;' 77:7
                       44:12 45:19         while 24:1
   105:8 106:1,                                                 Williams 29:2
                       46:14,18             58:17 72:9
   25 107:19                                126:11 130:4        Wing 31:20
   108:12 109:24       47:16 48:22                               32:8 34:2,11
                       52:3 58:21          who 14:15
   110:11,16,23                                                  35:25 36:25
                       65:2 68:19           18:10 20:21,
   113:14 114:19                            23 30:15             37:20,25
                       70:16 72:1,9                              38:2,14,17,20
   115:13,20                                31:12,15,19,
   116:4 117:3,        73:8 75:11                                91:8 102:18
                       78:3,6 80:10,        22 32:19,24
   11 118:14                                                     104:2,20
                       14 81:3 85:20        33:15,23,24
   119:8 121:2                              54:8 62:16,18        105:19 107:7
                       99:8 100:14
   123:6,19,25                              64:3 81:21          winky 74:10,
   124:3,5             102:4 105:4
                       116:22 122:14        82:13 92:17          17 86:11,21
   126:12 127:16                            93:3 102:11,        with 4:3 7:25
   129:2,3,7,18,       125:22
                                            13 103:22            8:4,9 10:23
   21 131:2,18        whereas 62:18
                       119:6                105:16 107:3         12:9 15:5
   133:11,20                                108:13 114:25        17:22 20:25


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 80 of
                                 April 8324, 2020                                ·44
  23:7 24:6            90:13,24             126:25 127:25       would 5:10
  25:12,18            witness 4:2           129:23 130:12        8:3,23 11:23
  27:7,16 31:1,        5:13,15,24           131:4,21             18:23 19:2
  5 32:16,21           6:12,15,17,          132:14,18            20:19 21:21
  33:18,19,24          20,24,25 7:6         134:2,7,12           27:23 30:2
  34:13,18 35:1        8:15,21 11:8        won't 78:21           38:19 42:14
  36:1,4,24            12:3 16:14          won't' 78:18          43:23 51:17,
  37:8,11,13,          19:5,10,13          word 58:10,12         24 54:25 55:4
  20,25 38:2,          22:20 23:16,         59:3,4,7             57:22 58:1,15
  13,14,17,20,         20,25 25:15,         61:13,14             59:24 63:2
  23,24 39:4,5         21 26:7,15           63:23 66:17          64:6 68:24
  40:1,12,25           29:9 31:3,13,        72:18 85:14          69:7 70:5,25
  41:16 42:23          17 36:17             103:20 104:4,        75:21 79:16
  43:13 45:16,         39:22 40:3           5,8,15,23            81:20 83:10
  20 48:21             41:19 43:20          105:10               84:19,23,25
  49:12 51:2           45:6,23 46:3        wording 43:24         87:3 94:16,19
  53:20 55:10,         48:11,17,19                               95:22 102:6,
                                           words 47:12
  13 56:4,6,13         49:2,15,24                                7,16 104:4,6,
  59:12 67:5                                48:9,23 58:23        12,22 105:1,9
                       51:6,12 52:2,        60:1 61:16,
  70:8,10 76:11        22 53:3,6                                 107:9,16
  77:16,17                                  17,22 62:5           108:1 109:24
                       55:11,22 56:2        81:8 85:16
  78:17 79:24          57:7 58:1,15                              111:24 116:20
  82:14 85:22                               87:15                118:17 128:15
                       62:11 63:6
  86:2 89:24           65:15,22            work 5:7 9:23         131:1,6
  90:7,9,19                                 10:6,16,19,23        132:23
                       66:1,3,12
  91:5,11              67:3,25              11:1 12:10,22       wouldn't 43:5
  92:12,15,22,                              34:12 35:1
                       68:16,20,23                              Wright 4:5
  24 93:6,19,22        72:20 75:10,         76:9,16,25
                                            80:10 81:3           7:13 40:13,
  94:2,10,24           21 76:3 79:16                             17,21 41:4,
  95:2,3,15,16,        80:13 81:14          86:14 109:16,
                                            25 110:20            10,21 44:13
  17 96:5,16,21        83:2,22 84:5,                             45:18 47:3
  98:19 99:23          13,25 86:11          111:21 112:11
                                            113:18,21            57:19,24 58:3
  100:10 102:9         90:15 91:1                                62:17 71:18
  103:3,22             92:2 93:11,13        119:8 121:4,7
                                            133:8                72:5 74:25
  108:13 111:18        95:10,14                                  77:14,18 79:8
  114:8,14             96:13 97:2          worked 10:11          80:3 95:15
  116:14 123:4,        100:4 102:13,        22:23 24:16,         98:13 99:4,9,
  11,23 126:23         21 103:9             23 25:7 94:24        11 100:16
  130:22 132:12        105:9 107:12        working 94:20         101:1,13,15
  133:8                108:4,16,21         works 5:6             102:4,23
 within 28:13          109:1,4,22           85:24 121:24         104:14 105:7
  29:12 56:15          110:7 111:24        world 27:5            128:17
  78:2 100:13          112:13 114:4,        57:4 67:10          write 10:20
  101:4 106:13         25 115:13            68:11 74:19          32:6 36:21
  112:17               117:17 118:6,        119:6                101:5 119:3
 without               13 119:21           worries 24:12        writer 64:3
  64:10,12,17,         120:9,14             48:18 65:25         writing
  22 71:22             121:3,24             66:2 108:25          41:10,21
  72:1,4,12,16         122:5 123:19


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 81 of
                                 April 8324, 2020                                ·45
 writings               19:16 20:5,         122:10,13             25 30:2,4,6,
  87:20                 10,14 21:12,        123:9 124:15          11,21,24
 written 34:17          14 23:13,19,        125:6,10,13,          31:2,5,10,11,
  35:20 40:13,          21 26:9 27:18       16 127:7,15,          25 33:2,3,9,
  17 41:22              28:15,19,21         25 128:19             18,24 34:1,7,
  45:18 80:15           30:8,10,14          131:13,17             8,15,17 35:4,
  104:14 105:7          31:3,13             132:2                 14,25 36:1,8,
 wrong 14:17,           33:14,20           yesterday              9,24 37:3,6,
  19 23:7               34:16 37:5          90:21 125:19          9,11,12,19
 wrote 50:16            38:15,25 39:6       132:12                38:3,5,12,16,
  110:12 114:7          40:8,9 41:6,7      yet 26:5 57:4          19,22 39:1,3,
                        42:2,8 44:18,      York 32:18             7,13,19 40:3,
                        24 45:10           you 4:5,9,16           10,15,19,22
          Y             46:23 47:2,                               41:1,5,11,13,
                                            5:16 7:3,11,
                        15,22 50:12,        12,15,22,25           16 42:1,6,10,
 yeah 8:13              23 57:13,18,                              12,14,18,20,
  11:7 24:12                                8:3,5,10,23
                        21 58:6,7,21        9:20,22,25            24,25 43:8,
  38:1 40:5             59:21 64:8,15                             12,13,16
  48:13 55:6,11                             10:2,3,5,16,
                        65:16 66:12,        18,22,25              44:3,5,8,12,
  60:21 65:17           18 69:8,17,23                             16,21,23
  66:2,8 73:10                              11:6,13,16,
                        70:9,21,24          18,20,23              45:1,2,5,12,
  75:7,24 84:8          71:4,6,16,20                              19,25 46:5,
  91:15 92:8                                12:6,9,12,15,
                        72:2,7,11,14        16,18,20,22           14,18,22,24,
  99:2,10               73:12,23 74:3                             25 47:6,7,16,
  100:24 101:5,                             13:2,8,23
                        75:10 76:17         14:2,4,8,19,          17,24 48:2,6,
  6,11 103:25           77:8,16,18,23                             8,11,12,22
  107:24 108:18                             20,21 15:4,7,
                        78:9,12 79:5,       10,15,17,20,          49:9,18 50:2,
  109:5 111:3           9 80:1 81:14                              9,10,13,25
  119:24 120:7,                             22,25 16:2,5,
                        83:3 84:25          9,12,17,23            51:6,9 52:10,
  13,15,25              88:8,15 89:5,                             17,22,25
  124:18,21,25                              17:3,5,7,11,
                        8,13 90:4,15        14,16,18              53:5,23,25
  125:1 126:19          91:7,10 92:21                             54:8,22 55:2,
  127:2,20                                  18:2,13,15,
                        93:2,24 94:8,       17,18,23              10,14,15,22
  133:20                9 97:8,11                                 56:4,6,7,8,9,
 year 21:13                                 19:1,8,9,14,
                        99:12,19            18,23 20:3,6,         10,14,22
 years 14:23            100:7,15,18,                              57:10,15
                                            11,15,21,25
  19:19 76:23,          21 101:8,18                               58:9,15 59:1,
                                            21:2,4,10,15,
  24 80:8 94:25         102:2 103:14,                             12,15 60:12,
                                            16 22:3,7,10,
  110:8 119:9,          21 104:6,24                               13,16,19,21,
                                            12,15,19,23,
  14 120:10,12,         105:20                                    22 61:4,7
                                            25 23:3,10,
  15                    106:22,24                                 62:7 63:4,7,
                                            11,20 24:1,
 yes 5:2,9              108:17 109:4,       11,16,23              10,13 64:9,14
  7:14,24 8:21          14,22 110:16,       25:2,4,6,12,          65:2,5,18,19,
  9:3,21,24             19 111:10           13,15,18,21           20,22,23
  12:8,13,19            112:25 113:5,       26:12,20,24,          66:2,9,12,13,
  13:17 14:3,5,         16 114:13           25 27:6,11,           18,21,24
  9,11,14,22            115:9 117:17        12,21 28:5,           67:2,12,16,
  15:24 16:16,          118:6 120:6,        12,13,16,17,          17,22 68:10,
  18 18:20,22           19 121:21           20 29:4,7,24,         18 69:2,3,7,



                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 82 of
                                 April 8324, 2020                                ·46
   14,25 70:7,         22,24,25             26:20 30:18,         43:25 44:4,
   19,22,23            108:2,7,14,          21 34:21             17,19,21
   71:7,8,22           19,22,24             35:11,13             45:8,11,20,21
   72:8,13,15,         109:5,7,9,13,        37:22 38:2,4         46:12 47:6
   16,23 73:7,         15 110:1,5,          40:24 42:20          48:6,8,17,22
   10,12,16            11,16,20             54:7 59:3,16         50:2 57:5,23
   74:1,10,20          111:1,3,9,17,        67:18 75:16          58:8,9 59:17
   75:3,8,21           21,24 112:3,         77:19 81:22          63:10,16,25
   76:6,8,11,15,       5,6,11,16,21         98:18 99:12          64:7 65:24
   24 77:10            113:7,11,14,         108:18 109:3         68:23 69:12
   78:1,3,6,8,         17,19,20,24          110:14 113:12        70:12,13
   11,14,24            114:1,11,14,         114:11 120:19        72:15 73:21
   79:3,19,23          17,20,23             121:4 126:11         76:9,14,16
   80:9,10,19,22       115:6,9,13,          129:1,3,6            78:18 80:7,20
   81:3,4,14,20,       20,25 116:1,         130:1 131:2          82:25 83:20
   21 82:11,12,        2,3,5,6,7,12         133:11               87:4,10 88:2,
   20,24 84:6,         117:3,9,20          you've 7:10           7,21 89:6
   18,21 86:11,        118:17,22            11:20 13:14          91:5 93:5,18
   25 87:4,11,12       119:12,13,16,        15:7 17:24           94:12,14,17,
   88:2,5,15,22,       17,18,19,21,         27:15 38:16,         18,22 95:2,22
   23,24 89:2,4,       25 120:3,17,         20 40:1 46:14        96:23 97:4
   11,16,24,25         22 121:1,2,3,        52:20 58:22          98:5,8 99:7,
   90:2,5,9,14,        9,12,20              62:23 71:14          11 102:25
   17,19,23,25         122:2,5,8,11         80:11 82:9           104:22 109:16
   91:4,11,20          123:3,17,19,         84:16 98:10          110:20 111:21
   92:2,9,12,14,       21,22,23             103:15 110:18        112:11,17,22
   15,17,19,22,        124:5,18,19,         118:2,10             113:4,18,21
   24 93:12,17,        23 125:4,8,          122:3                114:14 115:7,
   22 94:2,10,         11,14,15,17,        your 6:4,5,8,         17 116:8,14,
   12,14,17,18,        22 126:7,12,         13 7:10,16,19        25 117:1,13,
   23 95:1,12,19       14,22 127:4,         8:10 9:1,23          24 118:10,11,
   96:2,5,9,15,        8,14,24              10:6,16,22           22 119:8,12
   22 97:4,7           128:4,7,8,16,        12:10,22             120:1,18
   98:14,16,17,        17,20 129:2,         13:25 14:6,          122:3,9,11,
   24 99:3,8,10,       3,4,6,9,14,          10,12 15:5           17,19 123:12,
   13,17,22            20,21,24             16:20,22 18:9        13,23 125:8
   100:3,11,14,        130:1,5,6,17,        20:22 21:2,21        127:22
   16,19,22            25 131:7,9,          22:7,12,19           128:16,21
   101:3,9,15,         14,18,19,25          23:7 25:11,17        129:10 130:10
   23,24,25            132:4,7,18,          27:7,11,16           131:1,15,16
   102:1,3,7,24        21,23,24             28:5 29:2,16,        133:8,11,18
   103:3,19            133:3,7,11,          24 30:9,13           134:9
   104:4,10,14,        15,17,21,23          31:19,22            yours 100:6
   15,19 105:1,        134:5                32:1,4 33:19        yourself
   5,13,18,21,24      you'd 130:22          35:8,22 36:10        105:14
   106:1,5,6,8,       you'll 100:9          37:10,14             123:17,22
   11,20,25           you're 7:12,          39:9,10,14
   107:4,9,14,         18 14:20             40:1,6 41:16
   15,16,18,20,        21:23 23:8           42:1,12,16,17


                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
                          Robert
Case 9:18-cv-80176-BB Document      A. Entered
                               548-10   Leonard,    Ph.D.
                                               on FLSD Docket 06/01/2020 Page 83 of
                                 April 8324, 2020                                ·47


          Z

 Zalman 82:17
 Zoom 23:22
  28:13 77:2




                              U.S. LEGAL SUPPORT
                            www.uslegalsupport.com
